Exhibit 10.1









CREDIT AGREEMENT

dated as of June 12, 2020

among

PROSIGHT GLOBAL, INC.

as Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

TRUIST BANK

as Administrative Agent









SUNTRUST ROBINSON HUMPHREY, INC.

and

CITIZENS BANK, N. A.

as Joint Lead Arrangers and Joint Bookrunners

and

CITIZENS BANK, N. A.

as Syndication Agent





--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page





Article I DEFINITIONS; CONSTRUCTION

1

Section 1.1

Definitions

1

Section 1.2

Classifications of Loans and Borrowings

34

Section 1.3

Accounting Terms and Determination

35

Section 1.4

Terms Generally

35

Section 1.5

Divisions.

36

Section 1.6

LIBOR.

36





Article II AMOUNT AND TERMS OF THE COMMITMENTS

36

Section 2.1

General Description of Facilities

36

Section 2.2

Revolving Loans

37

Section 2.3

Procedure for Revolving Borrowings

37

Section 2.4

Swingline Commitment.

37

Section 2.5

Delayed Draw Term Loan Commitments/Procedure for Borrowing of Delayed Draw Term
Loans

39

Section 2.6

Funding of Borrowings.

39

Section 2.7

Interest Elections.

40

Section 2.8

Optional Reduction and Termination of Commitments.

41

Section 2.9

Repayment of Loans.

42

Section 2.10

Evidence of Indebtedness.

42

Section 2.11

Optional Prepayments

43

Section 2.12

Mandatory Prepayments.

43

Section 2.13

Interest on Loans.

44

Section 2.14

Fees.

45

Section 2.15

Computation of Interest and Fees.

46

Section 2.16

Inability to Determine Interest Rates.

46

Section 2.17

Illegality

48

Section 2.18

Increased Costs.

48

Section 2.19

Funding Indemnity

50

Section 2.20

Taxes.

50

Section 2.21

Payments Generally; Pro-Rata Treatment; Sharing of Set-offs.

54

Section 2.22

Letters of Credit.

55

Section 2.23

Increase of Commitments; Additional Lenders.

60

Section 2.24

Mitigation of Obligations

64

Section 2.25

Replacement of Lenders

64

Section 2.26

Defaulting Lenders.

64





Article III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

68

Section 3.1

Conditions to Effectiveness

68

Section 3.2

Conditions to Delayed Draw Term Loan

70

Section 3.3

Conditions to Each Credit Event

71

Section 3.4

Delivery of Documents

72







i

--------------------------------------------------------------------------------

Article IV REPRESENTATIONS AND WARRANTIES

72

Section 4.1

Existence; Power

72

Section 4.2

Organizational Power; Authorization

72

Section 4.3

Governmental Approvals; No Conflicts

72

Section 4.4

Financial Statements

73

Section 4.5

Litigation and Environmental Matters.

73

Section 4.6

Compliance with Laws and Agreements

74

Section 4.7

Investment Company Act

74

Section 4.8

Taxes

74

Section 4.9

Margin Regulations

74

Section 4.10

ERISA

74

Section 4.11

Ownership of Property; Insurance.

75

Section 4.12

Disclosure.

76

Section 4.13

Labor Relations

76

Section 4.14

Subsidiaries

77

Section 4.15

Solvency

77

Section 4.16

Existing Indebtedness; Future Liens.

77

Section 4.17

Sanctions and Anti-Corruption Laws.

78

Section 4.18

Affected Financial Institutions

78

Section 4.19

Insurance Licenses

78





Article V AFFIRMATIVE COVENANTS

78

Section 5.1

Financial Statements, Insurance Reporting and Other Information

78

Section 5.2

Notices of Material Events.

81

Section 5.3

Existence; Conduct of Business

82

Section 5.4

Compliance with Laws

83

Section 5.5

Payment of Obligations

83

Section 5.6

Books and Records

83

Section 5.7

Visitation and Inspection

83

Section 5.8

Maintenance of Properties and Insurance

83

Section 5.9

Use of Proceeds; Margin Regulations

84

Section 5.10

Additional Subsidiaries.

84

Section 5.11

Most Favored Lender.

84

Section 5.12

Priority of Obligations

85

Section 5.13

NAIC Ratio

85





Article VI FINANCIAL COVENANTS

85

Section 6.1

Debt to Capitalization Ratio

85

Section 6.2

Risk-Based Capital

86

Section 6.3

Consolidated Net Worth

86





Article VII NEGATIVE COVENANTS

86

Section 7.1

Indebtedness

86

Section 7.2

Liens

88

Section 7.3

Fundamental Changes; Line of Business.

89

Section 7.4

Investments, Loans

89

Section 7.5

Restricted Payments

90



ii

--------------------------------------------------------------------------------

Section 7.6

Sale of Assets

91

Section 7.7

Transactions with Affiliates

91

Section 7.8

Restrictive Agreements

91

Section 7.9

Sale and Leaseback Transactions

93

Section 7.10

Hedging Transactions

93

Section 7.11

Amendment to Material Documents

93

Section 7.12

Ceded Reinsurance

93

Section 7.13

Accounting Changes

94

Section 7.14

Sanctions and Anti-Corruption Laws

94





Article VIII EVENTS OF DEFAULT

94

Section 8.1

Events of Default

94

Section 8.2

Application of Payments

97





Article IX THE ADMINISTRATIVE AGENT

98

Section 9.1

Appointment of the Administrative Agent.

98

Section 9.2

Nature of Duties of the Administrative Agent

99

Section 9.3

Lack of Reliance on the Administrative Agent

100

Section 9.4

Certain Rights of the Administrative Agent

100

Section 9.5

Reliance by the Administrative Agent

101

Section 9.6

The Administrative Agent in its Individual Capacity

101

Section 9.7

Successor Administrative Agent.

101

Section 9.8

Withholding Tax

102

Section 9.9

The Administrative Agent May File Proofs of Claim.

102

Section 9.10

Authorization to Execute Other Loan Documents

103

Section 9.11

Guaranty Matters

103

Section 9.12

Syndication Agent

104





Article X MISCELLANEOUS

104

Section 10.1

Notices.

104

Section 10.2

Waiver; Amendments.

107

Section 10.3

Expenses; Indemnification.

109

Section 10.4

Successors and Assigns.

111

Section 10.5

Governing Law; Jurisdiction; Consent to Service of Process.

115

Section 10.6

WAIVER OF JURY TRIAL

116

Section 10.7

Right of Set-off

117

Section 10.8

Counterparts; Integration

117

Section 10.9

Survival

117

Section 10.10

Severability

118

Section 10.11

Confidentiality

118

Section 10.12

Interest Rate Limitation

119

Section 10.13

Waiver of Effect of Corporate Seal

119

Section 10.14

Patriot Act

119

Section 10.15

No Advisory or Fiduciary Responsibility

119

Section 10.16

Location of Closing

120

Section 10.17

Electronic Signatures

120





iii

--------------------------------------------------------------------------------

Section 10.18

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

120

Section 10.19

Acknowledgement Regarding Any Supported QFCs

121





iv

--------------------------------------------------------------------------------

Schedules





Schedule I

-

Applicable Margin and Applicable Percentage

Schedule II

-

Commitment Amounts*







Schedule 4.5

-

Environmental Matters*

Schedule 4.14

-

Subsidiaries*

Schedule 4.16



Future Liens*

Schedule 4.19

-

Insurance Licenses*

Schedule 7.1

-

Existing Indebtedness*

Schedule 7.2

-

Existing Liens*

Schedule 7.4

-

Existing Investments*





Exhibits





Exhibit A

-

Form of Assignment and Acceptance

Exhibit B

-

Form of Guaranty Agreement







Exhibit 2.3

-

Form of Notice of Revolving Borrowing

Exhibit 2.4

-

Form of Notice of Swingline Borrowing

Exhibit 2.5

-

Form of Notice of Delayed Draw Term Loan Borrowing

Exhibit 2.7

-

Form of Notice of Conversion/Continuation

Exhibits 2.20A – D

-

Tax Certificates

Exhibit 3.1(b)(ii)

-

Form of Secretary’s Certificate

Exhibit 3.1(b)(v)

-

Form of Officer’s Certificate

Exhibit 5.1(c)

-

Form of Compliance Certificate



*Omitted pursuant to Regulation S-K Item 601(a)(5).





v

--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of June 12,
2020, by and among PROSIGHT GLOBAL, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions and lenders from
time to time party hereto (the “Lenders”), and TRUIST BANK, in its capacity as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), as issuing bank (in such capacity, the “Issuing Bank”) and as swingline
lender (in such capacity, the “Swingline Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders (a) establish a $35,000,000
revolving credit facility in favor of, and (b) make delayed draw term loans in
an aggregate principal amount equal to $165,000,000 to, the Borrower;

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender, to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and swingline
subfacility in favor of, and severally to make the delayed draw term loans to,
the Borrower; and

WHEREAS, the parties hereto acknowledge that the requested revolving credit
facility, letter of credit subfacility, swingline subfacility and the
commitments related thereto may be added to this Agreement, in full or in part,
after the Closing Date pursuant to Section 2.23;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

ARTICLE I



DEFINITIONS; CONSTRUCTION

Section 1.1Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Acquisition” shall mean, as to any Person, (i) the purchase or other
acquisition (in one transaction or a series of transactions, including through a
merger) of all or substantially all of the Capital Stock of another Person or
all or substantially all of the property, assets or business of another Person
or of the assets constituting a business unit, line of business or division of
another Person, (ii) the purchase or other acquisition (in one transaction or a
series of transactions, including through a merger) of any Capital Stock of
another Person and (iii) any transaction that is considered to be a change in
control of such Person under the “Insurance Holding Company Systems Act” of the
Applicable Insurance Code, to the extent applicable.

“Additional Covenant” shall mean any affirmative or negative covenant or similar
restriction applicable to the Borrower or any Subsidiary (regardless of whether
such provision is



1

--------------------------------------------------------------------------------

labeled or otherwise characterized as a covenant) the subject matter of which
either (i) is similar to that of any covenant in Articles V, VI or VII of this
Agreement, or related definitions in Section 1.1, but contains one or more
percentages, amounts or formulas that is more restrictive than those set forth
herein or more beneficial to the holder or holders of the Indebtedness created
or evidenced by the document in which such covenant or similar restriction is
contained (and such covenant or similar restriction shall be deemed an
Additional Covenant only to the extent that it is more restrictive or more
beneficial) or (ii) is different from the subject matter of any covenant in
Articles V, VI or VII of this Agreement, or related definitions in Section 1.1
(and in any event shall including any mandatory prepayment for a change of
control or similar event).

“Additional Default” shall mean any provision contained in any document or
instrument creating or evidencing Indebtedness of the Borrower or any Subsidiary
which permits the holder or holders of Indebtedness to accelerate (with the
passage of time or giving of notice or both) the maturity thereof or otherwise
requires the Borrower or any Subsidiary to purchase such Indebtedness prior to
the stated maturity thereof and which either (i) is similar to any Default or
Event of Default contained in Section 8.1, or related definitions in Section
1.1, but contains one or more percentages, amounts or formulas that is more
restrictive or has a shorter grace period than those set forth herein or is more
beneficial to the holders of such other Indebtedness (and such provision shall
be deemed an Additional Default only to the extent that it is more restrictive,
has a shorter grace period or is more beneficial) or (ii) is different from the
subject matter of any Default or Event of Default contained in Section 8.1, or
related definitions in Section 1.1.

“Additional Lender” shall have the meaning set forth in Section 2.23.

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in Dollars appearing on Reuters screen page LIBOR 01 (or on
any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) (the “Screen
Rate”) at approximately 11:00 A.M. (London time) two (2) Business Days prior to
the first day of such Interest Period, with a maturity comparable to such
Interest Period (provided that if such rate is less than zero, such rate shall
be deemed to be zero), divided by (ii) a percentage equal to 1.00 minus the then
stated maximum rate of all reserve requirements (including any marginal,
emergency, supplemental, special or other reserves and without benefit of
credits for proration, exceptions or offsets that may be available from time to
time) expressed as a decimal (rounded upward to the next 1/100th of 1%)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided that if the rate referred to in
clause (i) above is not available at any such time for any reason, then the rate
referred to in clause (i) shall instead be the interest rate per annum, as
determined by the Administrative Agent, to be the arithmetic average of the
rates per annum at which deposits in Dollars in an amount equal to the amount of
such Eurodollar Loan are offered by major banks in the London interbank market
to the Administrative Agent at approximately 11:00 A.M. (London time), two (2)
Business Days prior to the first day of such Interest Period. For purposes of
this Agreement, the Adjusted LIBO Rate will not be less than three-quarters of
one percent (0.75%).



2

--------------------------------------------------------------------------------

“Administrative Agent” shall mean Truist Bank, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, the specified Person. For the
purposes of this definition, “Control” shall mean the power, directly or
indirectly, either to (i) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of a Person or (ii) direct or cause the direction of the management
and policies of a Person, whether through the ability to exercise voting power,
by control or otherwise. The terms “Controlling” and “Controlled” have meanings
correlative thereto.

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount is $0.

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Revolving Lenders at any time outstanding.

“A.M. Best” shall mean A.M. Best Company, Inc. and its successors and assigns
or, if it shall be dissolved or shall no longer assign ratings to insurance
companies, then any other nationally recognized insurance statistical rating
agency designated by the Administrative Agent.

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower and/or its Subsidiaries concerning or
relating to bribery or corruption.

“Applicable Insurance Code” means, as to any Insurance Subsidiary or any other
Person that is a regulated insurance company, the insurance code or other
statute of any state where such Insurance Subsidiary or other Person is
domiciled or doing insurance business and any successor statute of similar
import, together with the regulations thereunder, as amended or otherwise
modified and in effect from time to time.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or such Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Revolving Loans and Delayed Draw Term Loans outstanding on such date or the
letter of credit fee, as the



3

--------------------------------------------------------------------------------

case may be, the percentage per annum determined by reference to the applicable
Debt to Capitalization Ratio in effect on such date as set forth on Schedule I;
provided that a change in the Applicable Margin resulting from a change in the
Debt to Capitalization Ratio shall be effective on the second Business Day after
which the Borrower delivers each of the financial statements required by Section
5.1(a)(i) and (a)(ii) and the Compliance Certificate required by Section 5.1(c);
provided, further, that if at any time the Borrower shall have failed to deliver
such financial statements and such Compliance Certificate when so required, the
Applicable Margin shall be at Level I as set forth on Schedule I until such time
as such financial statements and Compliance Certificate are delivered, at which
time the Applicable Margin shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Margin from the Closing Date until
the date by which the financial statements and Compliance Certificate for the
Fiscal Quarter ending June 30, 2020 are required to be delivered shall be at
Level V as set forth on Schedule I. In the event that any financial statement or
Compliance Certificate delivered hereunder is shown to be inaccurate (regardless
of whether this Agreement or the Commitments are in effect or any Loans are
outstanding when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin based
upon the pricing grid set forth on Schedule I (the “Accurate Applicable Margin”)
for any period that such financial statement or Compliance Certificate covered,
then (i) the Borrower shall immediately deliver to the Administrative Agent a
correct financial statement or Compliance Certificate, as the case may be, for
such period, (ii) the Applicable Margin shall be adjusted such that after giving
effect to the corrected financial statement or Compliance Certificate, as the
case may be, the Applicable Margin shall be reset to the Accurate Applicable
Margin based upon the pricing grid set forth on Schedule I for such period and
(iii) the Borrower shall immediately pay to the Administrative Agent, for the
account of the Lenders, the accrued additional interest owing as a result of
such Accurate Applicable Margin for such period. The provisions of this
definition shall not limit the rights of the Administrative Agent and the
Lenders with respect to Section 2.13(c) or Article VIII.

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee and the ticking fee as of such date, the percentage per annum
determined by reference to the Debt to Capitalization Ratio in effect on such
date as set forth on Schedule I; provided that a change in the Applicable
Percentage resulting from a change in the Debt to Capitalization Ratio shall be
effective on the second Business Day after which the Borrower delivers each of
the financial statements required by Section 5.1(a)(i) and (a)(ii) and the
Compliance Certificate required by Section 5.1(c); provided, further, that if at
any time the Borrower shall have failed to deliver such financial statements and
such Compliance Certificate when so required, the Applicable Percentage shall be
at Level I as set forth on Schedule I until such time as such financial
statements and Compliance Certificate are delivered, at which time the
Applicable Percentage shall be determined as provided above. Notwithstanding the
foregoing, the Applicable Percentage for the commitment fee and the ticking fee
from the Closing Date until the date by which the financial statements and
Compliance Certificate for the Fiscal Quarter ending June 30, 2020 are required
to be delivered shall be at Level V as set forth on Schedule I. In the event
that any financial statement or Compliance Certificate delivered hereunder is
shown to be inaccurate (regardless of whether this Agreement or the Commitments
are in effect or any Loans are outstanding when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage based upon the pricing grid set forth on Schedule I (the
“Accurate Applicable Percentage”) for any period that such financial statement
or Compliance Certificate covered, then (i) the Borrower shall immediately
deliver to the Administrative Agent a correct



4

--------------------------------------------------------------------------------

financial statement or Compliance Certificate, as the case may be, for such
period, (ii) the Applicable Percentage shall be adjusted such that after giving
effect to the corrected financial statement or Compliance Certificate, as the
case may be, the Applicable Percentage shall be reset to the Accurate Applicable
Percentage based upon the pricing grid set forth on Schedule I for such period
and (iii) the Borrower shall immediately pay to the Administrative Agent, for
the account of the Lenders, the accrued additional commitment fee and ticking
fee owing as a result of such Accurate Applicable Percentage for such period.
The provisions of this definition shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.13(c) or Article
VIII.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Arrangers” shall mean SunTrust Robinson Humphrey, Inc. and Citizens Bank, N.A.,
in their capacity as joint lead arrangers and joint bookrunners.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in substantially the form of Exhibit A attached hereto or any other form
approved by the Administrative Agent.

“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.

“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Base Rate” shall mean for any day a rate per annum equal to the highest of (i)
the rate of interest which the Administrative Agent announces from time to time
as its prime lending rate, as in effect from time to time (the “Prime Rate”),
(ii) the Federal Funds Rate, as in effect from time to time, plus 0.50%, (iii)
the Adjusted LIBO Rate (inclusive of the applicable rate floor) determined on a
daily basis for an Interest Period of one (1) month, plus 1.00%, and (iv) zero
percent (0.00%). The Administrative Agent’s prime lending rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Administrative Agent may



5

--------------------------------------------------------------------------------

make commercial loans or other loans at rates of interest at, above, or below
the Administrative Agent’s prime lending rate. Any change in the Base Rate due
to a change in the Prime Rate, the Federal Funds Rate, or the Adjusted LIBO Rate
will be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Rate, or the Adjusted LIBO Rate.

“Benchmark Replacement” shall mean the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Screen
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of the Screen Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Screen Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Screen Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.



“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).



“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to the Screen Rate:



(1)

in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Screen Rate permanently or indefinitely ceases to provide the Screen Rate;
or





6

--------------------------------------------------------------------------------

(2)

in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.



“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to the Screen Rate:



(1)

a public statement or publication of information by or on behalf of the
administrator of the Screen Rate announcing that such administrator has ceased
or will cease to provide the Screen Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Screen Rate;



(2)

a public statement or publication of information by the regulatory supervisor
for the administrator of the Screen Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the Screen
Rate, a resolution authority with jurisdiction over the administrator for the
Screen Rate, or a court or an entity with similar insolvency or resolution
authority over the administrator for the Screen Rate, which states that the
administrator of the Screen Rate has ceased or will cease to provide the Screen
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the Screen Rate; or



(3)

a public statement or publication of information by the regulatory supervisor
for the administrator of the Screen Rate announcing that the Screen Rate is no
longer representative.



“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.



“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to the
Screen Rate and solely to the extent that the Screen Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Screen Rate for all purposes hereunder in
accordance with Section 2.16(b)-(e) and (y) ending at the time that a Benchmark
Replacement has replaced the Screen Rate for all purposes hereunder pursuant to
Section 2.16(b)-(e).



“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.



7

--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

“Borrowing” shall mean any Loans of the same Type and Class made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a
continuation or conversion of or into, or an Interest Period for, a Eurodollar
Loan or a notice with respect to any of the foregoing, any such day that is also
a day on which dealings in Dollar deposits are not conducted by and between
banks in the London interbank market.

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any Capitalized Lease, and the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP (subject to the provisions in Section 1.03 hereof).

“Capitalized Lease” shall mean, for any Person, each lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP (subject to the
provisions in Section 1.03 hereof).

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).

“Cash Collateralize” shall mean, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of an Issuing Bank or Swingline Lender (as
applicable) and the Revolving Lenders, as collateral for L/C Obligations,
Obligations in respect of Swingline Loans, or obligations of Revolving Lenders
to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the applicable Issuing Bank or
Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the
applicable Issuing Bank or the Swingline Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Ceded Reinsurance” means risk that is ceded (whether by co-insurance,
reinsurance or equivalent relationship otherwise named) by any Insurance
Subsidiary to any other Person (other than to another Insurance Subsidiary).



8

--------------------------------------------------------------------------------

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) the sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Exchange Act
and the rules of the Securities and Exchange Commission thereunder in effect on
the Closing Date), (ii) at any time that the Borrower ceases to own (directly or
indirectly), one hundred percent (100%) of all of the issued and outstanding
Capital Stock of each Insurance Subsidiary owned (directly or indirectly) by the
Borrower on the Closing Date, (iii) any “person” or “group” (within the meaning
of the Exchange Act and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) other than the Permitted Holders (a)
shall have acquired, directly or indirectly, beneficial or record ownership of
40% or more of the outstanding shares of the voting interests in the Capital
Stock of the Borrower or (b) shall have obtained the power (whether or not
exercised) to elect a majority of the members of the board of directors of the
Borrower or (iii) during any period (after the Closing Date) of 24 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals who are
Continuing Directors.

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (i) the adoption or taking effect of any law, rule, regulation or
treaty, (ii) any change in any law, rule, regulation or treaty, or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, implemented or
issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or each of the Loans comprising such Borrowing, is a Revolving Loan, a
Swingline Loan, an Incremental Term Loan or a Delayed Draw Term Loan and when
used in reference to any Commitment, refers to whether such Commitment is a
Revolving Commitment, a Swingline Commitment or a Delayed Draw Term Loan
Commitment.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with Section 10.2.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Commitment” shall mean a Revolving Commitment, a Swingline Commitment, a
Delayed Draw Term Loan Commitment or an Incremental Commitment or any
combination thereof (as the context shall permit or require).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.



9

--------------------------------------------------------------------------------

“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).

“Consolidated Assets” means, as at the date of any determination, the net book
value of all assets of the Borrower and its Subsidiaries as of such date
classified as assets in accordance with GAAP and determined on a consolidated
basis in accordance with GAAP.

“Consolidated Liabilities” means, as at the date of any determination, all
liabilities of the Borrower and its Subsidiaries as of such date classified as
liabilities in accordance with GAAP and determined on a consolidated basis in
accordance with GAAP.

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any gains
attributable to write-ups of assets or the sale of assets (other than the sale
of inventory in the ordinary course of business), (ii) the net income of any
Person (other than a Subsidiary) in which the Borrower or any of its
Subsidiaries has a joint interest with a third party, except to the extent such
net income is actually paid in cash to the Borrower or any of its Subsidiaries
by dividend or other distribution during such period; (iii) the income of any
Subsidiary that is not a Loan Party to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary and (iv) any income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any Subsidiary or the date that such Person’s
assets are acquired by the Borrower or any Subsidiary.

“Consolidated Net Worth” means, as at any date of determination, the remainder
of (i) all Consolidated Assets as of such date minus (ii) all Consolidated
Liabilities as of such date.

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (xi) of the
definition thereof.

“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.



10

--------------------------------------------------------------------------------

“Debt to Capitalization Ratio” shall mean, as of any date of determination, the
ratio of (i) Consolidated Total Debt as of such date to (ii) Total
Capitalization as of such date; provided, that, for purposes of the definition
of Debt to Capitalization Ratio, Consolidated Total Debt shall include letters
of credit (and any obligations thereunder) only to the extent that it is an
unpaid obligation in respect of such letter of credit that is then due and
payable (and not contingent) on such date of determination.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.13(c).

“Defaulting Lender” shall mean, subject to Section 2.26(c), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,



11

--------------------------------------------------------------------------------

repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.26(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank, each Swingline Lender
and each Lender.

“Delayed Draw Term Loan” shall mean a term loan made by a Term Loan Lender to
the Borrower pursuant to Section 2.5 or Section 2.23.

“Delayed Draw Term Loan Commitment” shall mean, with respect to each Term Loan
Lender, the obligation of such Lender to make a Delayed Draw Term Loan pursuant
to Section 2.5 in a principal amount not exceeding the amount set forth with
respect to such Lender on Schedule II. The aggregate principal amount of all
Term Loan Lenders’ Delayed Draw Term Loan Commitments as of the Closing Date is
$165,000,000.

“Delayed Draw Term Loan Facility” shall mean the Delayed Draw Term Loan
Commitments and the Borrowings thereunder.

“Disqualified Capital Stock” shall mean, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof (other than solely for Qualified Capital
Stock or upon a sale of assets, casualty event or a change of control, in each
case, subject to the prior payment in full of the Obligations), pursuant to a
sinking fund obligation or otherwise (other than solely for Qualified Capital
Stock) or exchangeable or convertible into debt securities of the issuer thereof
at the sole option of the holder thereof, in whole or in part, on or prior to
the date that is 181 days after the latest Maturity Date then in effect at the
time of issuance thereof.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state or district thereof.

“Early Opt-in Election” shall mean the occurrence of:

(1)

(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.16(b)-(e) are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
Screen Rate, and

(2)

(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to



12

--------------------------------------------------------------------------------

the Borrower and the Lenders or by the Required Lenders of written notice of
such election to the Administrative Agent.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 10.4 (subject to such consents, if any, as may be
required under Section 10.4(b)(iii)).

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters concerning exposure to Hazardous Materials.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (i) any actual or alleged violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time, and any successor statute thereto and
the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the Borrower or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.

“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section
4043 the requirement of Section 4043(a) of ERISA



13

--------------------------------------------------------------------------------

that it be notified of such event); (ii) any failure to make a required
contribution to any Plan that would result in the imposition of a lien or other
encumbrance or the provision of security under Section 430 of the Code or
Section 303 or 4068 of ERISA, or the arising of such a lien or encumbrance,
there being or arising any “unpaid minimum required contribution” or
“accumulated funding deficiency” (as defined or otherwise set forth in Section
4971 of the Code or Part 3 of Subtitle B of Title 1 of ERISA), whether or not
waived, or any filing of any request for or receipt of a minimum funding waiver
under Section 412 of the Code or Section 302 of ERISA with respect to any Plan
or Multiemployer Plan, or that such filing may be made, or any determination
that any Plan is, or is expected to be, in at-risk status under Title IV of
ERISA; (iii) any incurrence by the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates of any liability under Title IV of ERISA with
respect to any Plan or Multiemployer Plan (other than for premiums due and not
delinquent under Section 4007 of ERISA); (iv) any institution of proceedings, or
the occurrence of an event or condition which would reasonably be expected to
constitute grounds for the institution of proceedings by the PBGC, under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (v) any incurrence by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan, or the receipt by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of any notice that a Multiemployer Plan is in
endangered or critical status under Section 305 of ERISA; (vi) any receipt by
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of any notice, or any receipt by any Multiemployer Plan from the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (vii) engaging in a
non-exempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA; or (viii) any filing of a notice of intent to terminate
any Plan if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of Section
4041(b) of ERISA, any filing under Section 4041(c) of ERISA of a notice of
intent to terminate any Plan, or the termination of any Plan under Section
4041(c) of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning set forth in Section 8.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order



14

--------------------------------------------------------------------------------

of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guarantee of such Guarantor becomes
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.25) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20 and (d) any
U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” shall mean that certain Amended and Restated
Revolving Loan Agreement, dated as of March 15, 2019, by and among the Borrower,
the lenders from time to time parties thereto and Citizens Bank, N.A., as the
administrative agent, as amended or modified from time to time.

“Existing Note Purchase Agreements” shall mean, collectively: (i) that certain
Note Purchase Agreement dated as of November 22, 2013, by and among, inter
alios, the Borrower, ProSight Global Holdings Limited, and the holders of the
$140,000,000 Guaranteed Senior Notes due November 26, 2020 issued thereunder, as
amended, restated, modified or otherwise supplemented from time to time and (ii)
that certain Note Purchase Agreement dated as of January 27, 2015, by and among,
inter alios, the Borrower, ProSight Global Holdings Limited, and the holders of
the $25,000,000 Guaranteed Senior Notes due November 26, 2020 issued thereunder,
as amended, restated, modified or otherwise supplemented from time to time.

“Facility” means the Revolving Credit Facility or the Delayed Draw Term Loan
Term Facility, as the context may require.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.



15

--------------------------------------------------------------------------------

“Federal Reserve Bank of New York’s Website” shall mean the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.



“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or, if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent. For
purposes of this Agreement, the Federal Funds Rate shall not be less than zero
percent (0%).

“Fee Letters” shall mean, collectively: (i) that certain fee letter, dated June
2, 2020, executed by SunTrust Robinson Humphrey, Inc. and accepted by the
Borrower, (ii) that certain fee letter, dated June 2, 2020, executed by Citizens
Bank, N.A. and accepted by the Borrower and (iii) that certain fee letter, dated
June 2, 2020, executed by Bank of Montreal, Chicago Branch, and BMO Capital
Markets Corp. and accepted by the Borrower.

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

“Fiscal Quarter Increase” means, as to any Fiscal Quarter, the sum of (a) the
greater of (i) an amount equal to twenty-five percent (25%) of the Consolidated
Net Income for such Fiscal Quarter and (ii) zero dollars ($0) and (b) an amount
equal to twenty-five percent (25%) of the amount by which the Borrower’s “total
stockholders’ equity” is increased as a result of any public or private offering
of common stock of the Borrower after the Closing Date.

“Fiscal Year” shall mean any fiscal year of the Borrower.

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of a jurisdiction other than one of the fifty states of
the United States or the District of Columbia.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” shall mean the government of the United States or any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner,



16

--------------------------------------------------------------------------------

whether directly or indirectly and including any obligation, direct or indirect,
of the guarantor (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (ii) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (iv)
as an account party in respect of any letter of credit or letter of guaranty
issued in support of such Indebtedness or obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the primary obligation
in respect of which such Guarantee is made or, if not so stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith. The term “Guarantee” used as a verb has a corresponding meaning.

“Guarantor” shall mean each of the Subsidiary Loan Parties.

“Guaranty Agreement” shall mean the Guaranty Agreement, dated as of the Closing
Date and substantially in the form of Exhibit B, made by the Subsidiary Loan
Parties in favor of the Administrative Agent and the Lenders.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedge Termination Value” shall mean, in respect of any one or more Hedging
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, (a) for any date on or
after the date such Hedging Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Transactions (which
may include a Lender or any Affiliate of a Lender).

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such



17

--------------------------------------------------------------------------------

Person that is a rate swap transaction, swap option, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap or
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, spot transaction, credit
protection transaction, credit swap, credit default swap, credit default option,
total return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, or any other similar transaction (including any option with respect
to any of these transactions) or any combination thereof, whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.  For the avoidance of doubt, Hedging Transactions shall not
include (i) the issuance, underwriting, placement or selling of insurance by any
Insurance Subsidiary in the ordinary course of business or (ii) the purchasing
by any Insurance Subsidiary of risk allocation agreements or reinsurance in the
ordinary course of business or otherwise in accordance with customary industry
practice.

“Immaterial Subsidiary” shall mean, as of any date of determination, any
Subsidiary (x) whose consolidated assets (as set forth in the most recent
consolidated balance sheet of the Borrower and its Subsidiaries delivered to the
Lenders pursuant to Section 5.1 and computed in accordance with GAAP), when
added to the consolidated assets of all other Immaterial Subsidiaries (as set
forth in the most recent consolidated balance sheet of the Borrower and its
Subsidiaries delivered to the Lenders pursuant to Section 5.1 and computed in
accordance with GAAP), do not constitute more than 5.0% of the total assets of
the Borrower and its Subsidiaries calculated on a consolidated basis in
accordance with GAAP (as set forth in the most recent consolidated balance sheet
of the Borrower and its Subsidiaries delivered to the Lenders pursuant to
Section 5.1 and computed in accordance with GAAP) and (y) whose consolidated
gross income, when added to the consolidated gross income attributable to all
other Immaterial Subsidiaries, does not constitute more than 5.0% of
consolidated gross income of the Borrower and its Subsidiaries (in each case
under this clause (y), as determined for the four Fiscal Quarter period most
recently ended for which financial statements have been delivered to the Lenders
pursuant to Section 5.1); provided, that, in no event shall ProSight Specialty
Insurance Brokerage, LLC (or any successor of such Person) be or become an
Immaterial Subsidiary.  As of the Closing Date, the following Subsidiaries meet
the requirements of Immaterial Subsidiaries: Pacific Mutual Marine Office, Inc.,
Mutual Marine Office of the Midwest, Inc. and ProSight Specialty Bermuda
Limited.

“Increasing Lender” shall have the meaning set forth in Section 2.23.

“Incremental Commitment” shall have the meaning set forth in Section 2.23.

“Incremental Joinder Agreement” shall have the meaning set forth in Section
2.23.

“Incremental Revolving Commitment” shall have the meaning set forth in
Section 2.23.

“Incremental Term Loan” shall have the meaning set forth in Section 2.23.



18

--------------------------------------------------------------------------------

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property (including, for the avoidance of doubt, contingent obligations,
earnouts, seller notes and other deferred payment obligations incurred in
connection with any acquisition or otherwise) or services (other than trade
payables incurred in the ordinary course of business; provided that, for
purposes of Section 8.1(g), trade payables overdue by more than 120 days shall
be included in this definition except to the extent that any of such trade
payables are being disputed in good faith and by appropriate measures), (iv) all
obligations of such Person under any conditional sale or other title retention
agreement(s) relating to property acquired by such Person, (v) all Capital Lease
Obligations of such Person, (vi) all obligations, contingent or otherwise, of
such Person in respect of letters of credit, acceptances or similar extensions
of credit, (vii) all Guarantees of such Person of the type of Indebtedness
described in clauses (i) through (vi) above, (viii) all Indebtedness of a third
party secured by any Lien on property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (ix) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Disqualified Capital Stock, (x) all Off-Balance Sheet
Liabilities and (xi) all net Hedging Obligations. For all purposes hereof, the
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company or the foreign equivalent thereof) in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person. The amount of any net obligation
under any Hedging Transaction on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (viii) that is expressly made nonrecourse or
limited-recourse (limited solely to the assets securing such Indebtedness) to
such Person shall be deemed to be equal to the lesser of (x) the aggregate
unpaid amount of such Indebtedness and (y) the fair market value of the property
encumbered thereby as determined by such Person in good faith.  For the
avoidance of doubt, Indebtedness of a Person shall not include (i) obligations
under insurance issued, underwritten, placed or sold by such Person in the
ordinary course of business or (ii) obligations under risk allocation agreements
or Reinsurance Agreements purchased in the ordinary course of business or
otherwise in accordance with customary industry practice.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Information Memorandum” shall mean the lenders presentation dated June 9, 2020
relating to the Borrower and the transactions contemplated by this Agreement and
the other Loan Documents.

“Insurance Business” shall mean one or more aspects of the business of (a)
issuing, selling, placing or underwriting insurance or (b) reinsurance.

“Insurance Licenses” shall mean licenses, permits or authorizations to transact
insurance and reinsurance business required to be obtained from Insurance
Regulatory Authorities in connection with the operation, ownership or
transaction of insurance or reinsurance business.



19

--------------------------------------------------------------------------------

“Insurance Regulatory Authority” shall mean, when used with respect to any
Insurance Subsidiary, (x) the insurance department or similar administrative
authority or agency located in each state or jurisdiction (foreign or domestic)
in which such Insurance Subsidiary is domiciled or (y) to the extent asserting
or having regulatory jurisdiction over such Insurance Subsidiary, the insurance
department, authority or agency in each state or jurisdiction (foreign or
domestic) in which such Insurance Subsidiary is licensed, and shall include any
Federal or national insurance regulatory department, authority or agency that
may be created and that asserts or has regulatory jurisdiction over such
Insurance Subsidiary.

“Insurance Subsidiary” shall mean any Subsidiary of the Borrower that is
authorized or admitted to carry on or transact Insurance Business and has
received an Insurance License from an Insurance Regulatory Authority for the
purpose of carrying on an Insurance Business.  As of the Closing Date, New York
Marine and General Insurance Company, Gotham Insurance Company and Southwest
Marine and General Insurance Company are the only Insurance Subsidiaries of the
Borrower.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided that:

(i)the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii)if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the immediately preceding Business Day;

(iii)any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

(iv)no Interest Period may extend beyond the Revolving Commitment Termination
Date, unless on the Revolving Commitment Termination Date the aggregate
outstanding principal amount of Delayed Draw Term Loans is equal to or greater
than the aggregate principal amount of Eurodollar Loans with Interest Periods
expiring after such date, and no Interest Period may extend beyond the Maturity
Date.

“Investments” shall have the meaning set forth in Section 7.4.

“IRS” shall mean the United States Internal Revenue Service.

“Issuing Bank” shall mean (a) Truist Bank in its capacity as an issuer of
Letters of Credit and (b) each other Revolving Lender selected by the Borrower
and approved by the Administrative Agent that agrees to act as an issuer of
Letters of Credit (it being understood that any other Revolving Lender that
becomes an Issuing Bank may condition its agreement to act in such



20

--------------------------------------------------------------------------------

capacity on a lesser sublimit within the LC Commitment but that the
Administrative Agent shall not have any responsibility for monitoring the usage
of such lesser sublimit), in each case pursuant to Section 2.22.

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $5,000,000.

“LC Disbursement” shall mean a payment made by an Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
shall be its Pro Rata Share (based on such Revolving Lender’s Revolving
Commitment or Revolving Credit Exposure, as applicable) of the total LC Exposure
at such time. Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, that with respect to any Letter of
Credit that, by its terms or any document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include, where appropriate, the Swingline Lender, each Increasing
Lender and each Additional Lender that joins this Agreement pursuant to Section
2.23.

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by an Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

“Letter of Credit Facilities Agreement” shall mean that certain Letter of Credit
Facilities Agreement dated May 17, 2018 between the Borrower and Bank of
Montreal, London Branch, as amended, supplemented or otherwise modified from
time to time.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

“Loan Documents” shall mean, collectively, this Agreement, the LC Documents, the
Fee Letters, all Notices of Revolving Borrowing, all Notices of Swingline
Borrowing, all Notices of Conversion/Continuation, all Compliance Certificates,
any promissory notes issued hereunder and



21

--------------------------------------------------------------------------------

any and all other instruments, agreements, documents and writings executed in
connection with any of the foregoing.

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

“Loans” shall mean all Revolving Loans, Swingline Loans and Delayed Draw Term
Loans in the aggregate or any of them, as the context shall require, and shall
include, where appropriate, any loan made pursuant to Section 2.23.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on, (i)
the business, results of operations, financial condition, assets or liabilities
of the Borrower and its Subsidiaries taken as a whole, (ii) the ability of the
Loan Parties to perform any of their respective obligations under the Loan
Documents, (iii) the rights and remedies of the Administrative Agent, each
Issuing Bank, the Swingline Lender or the Lenders under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.

“Material Indebtedness” shall mean any Indebtedness (other than the Commitments,
the Loans and the Letters of Credit) of the Borrower or any of its Subsidiaries
individually in a committed or outstanding principal amount exceeding the
Threshold Amount.  For purposes of determining the amount of attributed
Indebtedness from Hedging Obligations, the “principal amount” of any Hedging
Obligations at any time shall be the Net Mark-to-Market Exposure of such Hedging
Obligations.

“Maturity Date” shall mean, (a) with respect to any Incremental Term Loans, the
maturity dates specified therefor in the applicable Incremental Commitment
Joinder and (b) with respect to the Delayed Draw Term Loans, the earlier of (i)
June 11, 2023 and (ii) the date on which the principal amount of all outstanding
Delayed Draw Term Loans have been declared or automatically have become due and
payable (whether by acceleration or otherwise).

“Minimum Net Worth” means, for any Fiscal Quarter, the minimum Consolidated Net
Worth required to be maintained by the Borrower as of the end of such Fiscal
Quarter pursuant to Section 6.3.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) the Borrower, any of its Subsidiaries or an
ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, any of its Subsidiaries or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.

“NAIC” shall mean the National Association of Insurance Commissioners.



22

--------------------------------------------------------------------------------

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).

“Non-Consenting Lender” shall have the meaning set forth in Section 2.25.

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or such Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement, or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.

“Notice of Borrowing” shall mean a Notice of Revolving Borrowing, Notice of
Delayed Draw Term Loan Borrowing or a Notice of Swingline Borrowing, as the
context may require.

“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.7(b).

“Notice of Delayed Draw Term Loan Borrowing” shall have the meaning set forth in
Section 2.5(b).

“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.

“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.

“Obligations” shall mean all amounts owing by the Loan Parties to the
Administrative Agent, any Issuing Bank, any Lender (including the Swingline
Lender) or the Arrangers pursuant to or in connection with this Agreement or any
other Loan Document or otherwise with respect to any Commitment, Loan or Letter
of Credit including, without limitation, all principal, interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), reimbursement obligations, fees, expenses,
indemnification and reimbursement payments, costs and expenses (including all
fees and expenses of counsel to the Administrative Agent, each Issuing Bank and
any Lender (including the Swingline Lender) incurred pursuant to this Agreement
or any other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, together with all renewals, extensions, modifications or
refinancings of any of the foregoing; provided, however, that with respect to
any Guarantor, the Obligations shall not include any Excluded Swap Obligations.



23

--------------------------------------------------------------------------------

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any
Sale-Leaseback Transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended and
in effect from time to time, and any successor statute thereto.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.25).

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

“Participant” shall have the meaning set forth in Section 10.4(d).

“Participant Register” shall have the meaning set forth in Section 10.4(d).

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, as amended and in effect from time to time.

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the Lenders.

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.



24

--------------------------------------------------------------------------------

“Permitted Acquisition” shall mean any Acquisition by the Borrower or a
wholly-owned Subsidiary if all of the following conditions (to the extent, as to
clauses (iii) and (iv), below, applicable to such Acquisition) are met:

(i)no Default or Event of Default exists immediately prior to, and after giving
effect to, the consummation of such Acquisition;

(ii)all transactions related to such Acquisition are consummated in compliance,
in all material respects, with applicable law;

(iii)in the case of an Acquisition of Capital Stock of a Person, after giving
effect to such Acquisition, (a) 100% of the Capital Stock of such Person, and
any other Subsidiary resulting from such Acquisition, shall be owned directly or
indirectly by the Borrower, (b) a majority of the Capital Stock of such Person,
and any other Subsidiary resulting from such Acquisition, shall be owned
directly or indirectly by the Borrower, or the management of such Person shall
otherwise be controlled, directly, or indirectly through one or more
intermediaries, or both, by the Borrower, or (c) less than 50% of the Capital
Stock of such Person shall be owned directly or indirectly by the Borrower;
provided that (x) the consideration (including assumed Indebtedness) for any
Acquisition consummated pursuant to clauses (b) or (c) immediately above shall
not exceed $25,000,000 and (y) the aggregate consideration (including assumed
Indebtedness) for all Acquisitions consummated pursuant to clauses (b) and (c)
shall not exceed $50,000,000;

(iv)in the case of an Acquisition of assets of a Person, 100% of the Capital
Stock of any Subsidiary formed for the purpose of or resulting from such
Acquisition shall be owned directly or indirectly by the Borrower;

(v)such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Person or the Person whose Capital Stock
is to be acquired;

(vi)without limiting the generality of clause (a), above, (i) after giving
effect to such Acquisition, the Borrower and its Subsidiaries shall be in
compliance with the requirements of Section 7.3(b), and (ii) if such Acquisition
is in the form of a merger or consolidation, such merger or consolidation shall
conform to the requirements of Section 7.3;

(vii)if the aggregate consideration (including assumed Indebtedness) for such
Acquisition and all other Permitted Acquisitions consummated within the
preceding 365-day period exceeds $50,000,000, the Borrower shall have delivered
to the Administrative Agent at least twenty (20) days prior to the consummation
of such Acquisition (i) copies of the most recent drafts of the purchase
agreement (or equivalent agreement otherwise named) and related material
documents pursuant to which such Acquisition is to be effected (which draft
purchase agreement and other documents the Borrower shall promptly supplement
with modifications thereto that effect material changes in terms of such
Acquisition and, concurrently with consummation thereof, the final forms of such
purchase agreement and other documents) and (ii) a certificate of a Responsible
Officer showing to the reasonable satisfaction of the Administrative Agent that
the Borrower



25

--------------------------------------------------------------------------------

is (A) in compliance on a pro forma basis after giving effect to such
Acquisition, with the covenants contained in Sections 6.1, 6.2 and 6.3,
recomputed as of the last day of the most recently ended Fiscal Quarter for
which financial statements are available as if such Acquisition had occurred on
such last day and (B) in compliance with the provisions of clauses (i) through
(vi), above, inclusive, which certificate the Administrative Agent shall forward
to the Lenders promptly following receipt thereof by the Administrative Agent;

(viii)before and after giving effect to such Acquisition and any Indebtedness
incurred in connection therewith, each Loan Party is Solvent;

(ix)with respect to all Acquisitions other than those described in clause (vii),
above, the Borrower shall have delivered to the Administrative Agent written
notice of such Acquisition, accompanied by such information relating thereto as
the Administrative Agent may reasonably request, promptly following the
consummation of such Acquisition; and

(x)the Borrower shall have executed and delivered, or caused its Subsidiaries to
execute and deliver, all guarantees and other related documents required to the
extent applicable under Section 5.10.

“Permitted Encumbrances” shall mean:

(i)Liens imposed by law for taxes, assessments and other charges and levies
imposed by any Governmental Authority, in each case, which are not yet due or
which are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;

(ii)statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen
and other Liens imposed by law in the ordinary course of business for amounts
not yet due or which are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves are
being maintained in accordance with GAAP;

(iii)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(iv)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(v)(x) judgment and attachment liens not giving rise to an Event of Default and
(y) Liens created by or existing from any litigation or legal proceeding that
are currently being contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves are being
maintained in accordance with GAAP;

(vi)customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code as in effect from time to time
in



26

--------------------------------------------------------------------------------

the State of New York or common law of banks or other financial institutions
where the Borrower or any of its Subsidiaries maintains deposits (other than
deposits intended as cash collateral) in the ordinary course of business;

(vii)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole;

(viii)Liens on assets of any Insurance Subsidiary arising under agreements
entered into in the ordinary course of business with respect to insurance
policies underwritten by any Insurance Subsidiary in the ordinary course of
business; and

(ix)pledges, deposits and guarantees made by an Insurance Subsidiary in order to
comply with applicable Requirements of Law or as required by an Insurance
Regulatory Authority;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders” shall mean each of ProSight Investment LLC, ProSight
Parallel Investment LLC, ProSight TPG, L.P., TPG PS1, L.P., TPG PS 2, L.P., TPG
PS 3, L.P. and TPG PS 4, L.P, and any Affiliate of any of the foregoing.

“Permitted Investments” shall mean any of the following: (a) any investment in
direct obligations of the United States of America or any agency thereof; (b)
investments in time deposit accounts, certificates of deposit and money market
deposits maturing within 90 days of the date of acquisition thereof issued by
any Lender or a bank or trust company which is organized under the laws of the
United States of America, any State thereof or any foreign country recognized by
the United States of America, and which bank or trust company has capital,
surplus and undivided profits aggregating in excess of $500,000,000 (or the
foreign currency equivalent thereof) and whose long-term debt is rated “A-” (or
such similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Exchange Act)
or any money market fund sponsored by a registered broker dealer or mutual fund
distributor; (c) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with a Lender or a bank meeting the qualifications described in clause (b)
above; (d) investments in commercial paper, maturing not more than 90 days after
the date of acquisition, issued by a corporation (other than an Affiliate of the
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the times as of which any investment therein is made of “P-l” (or
higher) by Moody’s or “A-1” (or higher) by S&P; (e) investments in securities
with maturities of six months or less from the date of acquisition issued or
fully guaranteed by any state, commonwealth or territory of the United States of
America, or by any political subdivision or taxing authority thereof, and rated
at least “A” by S&P or “A” by Moody’s; and (f) as to any Insurance Subsidiary,
any other investment permitted by its Insurance Regulatory



27

--------------------------------------------------------------------------------

Authority (which other investments, by way of clarification and not limitation,
shall be deemed not to include the Capital Stock of a Subsidiary).

“Person” shall mean any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Borrower
or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate has or
may have an obligation to contribute, and each such plan that is subject to
Title IV of ERISA for the five-year period immediately following the latest date
on which the Borrower or any ERISA Affiliate maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.

“Platform” shall mean Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system.

“Pro Rata Share” shall mean, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Delayed Draw Term Loans of such Lender under the applicable
Facility or Facilities at such time and the denominator of which is the amount
of the Commitments of all Lenders under the applicable Facility or Facilities
and, if applicable and without duplication, Delayed Draw Term Loans under the
applicable Facility or Facilities at such time; provided that, (i) in the case
of the Revolving Credit Facility, if such Commitments have been terminated, then
the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof and (ii)
for purposes of this definition, to the extent any Incremental Commitments exist
at the time of determination, such Incremental Commitments shall be deemed to be
included as Commitments in respect of the Revolving Credit Facility or
Commitments in respect of the Delayed Draw Term Loan Facility, as applicable.

“Primary Subsidiary Loan Parties” shall mean the Subsidiary Loan Parties other
than ProSight Specialty Insurance Brokerage, LLC.

“Qualified Capital Stock” shall mean, with respect to any Person, any Capital
Stock of such Person that is not Disqualified Capital Stock.

“Real Estate” shall mean all real property owned or leased by the Borrower and
its Subsidiaries.

“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Bank.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.



28

--------------------------------------------------------------------------------

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Reinsurance Agreement” means any agreement, contract, treaty or other
arrangement providing for Ceded Reinsurance by any Insurance Subsidiary or any
Subsidiary of such Insurance Subsidiary in the ordinary course of its business.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors or other representatives of such Person
and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Delayed Draw Term Loans at such
time or, if the Lenders have no Commitments outstanding, then Lenders holding
more than 50% of the aggregate outstanding Revolving Credit Exposure and Delayed
Draw Term Loans of the Lenders at such time; provided that to the extent that
any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Revolving Commitments, Revolving Credit Exposure and Delayed Draw Term Loans
shall be excluded for purposes of determining Required Lenders; provided,
further, at any time that there are two or more unaffiliated Non-Defaulting
Lenders, Required Lenders shall consist of at least two such Non-Defaulting
Lenders.

“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Commitments at such time or, if the
Lenders have no Revolving Commitments outstanding, then Lenders holding more
than 50% of the aggregate Revolving Credit Exposure; provided that to the extent
that any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Revolving Commitments and Revolving Credit Exposure shall be excluded for
purposes of determining Required Revolving Lenders; provided, further, at any
time that there are two or more unaffiliated Non-Defaulting Lenders holding
Revolving Commitments, Required Revolving Lenders shall consist of at least two
such Non-Defaulting Lenders holding Revolving Commitments.



29

--------------------------------------------------------------------------------

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” shall mean (x) with respect to certifying compliance with
the financial covenants set forth in Article VI, the chief financial officer or
the treasurer of the Borrower and (y) with respect to all other provisions, any
of the president, the chief executive officer, the chief operating officer, the
chief financial officer, the treasurer or a vice president of the Borrower or
such other representative of the Borrower as may be designated in writing by any
one of the foregoing with the consent of the Administrative Agent.

“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of any shares of its Capital Stock,
any Indebtedness subordinated to the Obligations or any Guarantee thereof or any
options, warrants or other rights to purchase such Capital Stock or such
Indebtedness, whether now or hereafter outstanding, or any management or similar
fees.

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such schedule may be amended pursuant to Section 2.23, or, in
the case of a Person becoming a Revolving Lender after the Closing Date, the
amount of the assigned “Revolving Commitment” as provided in the Assignment and
Acceptance executed by such Person as an assignee, or the joinder executed by
such Person, in each case as such commitment may subsequently be increased or
decreased pursuant to the terms hereof.

“Revolving Commitment Termination Date” shall mean the earliest of (i) June 11,
2023 (ii) the date on which the Revolving Commitments are terminated pursuant to
Section 2.8 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

“Revolving Credit Exposure” shall mean, with respect to any Revolving Lender at
any time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, LC Exposure and Swingline Exposure.

“Revolving Credit Facility” means the Revolving Commitments and the Borrowings
and other extensions of credit made thereunder.

“Revolving Lenders” means, collectively, all of the Lenders with a Revolving
Commitments.



30

--------------------------------------------------------------------------------

“Revolving Loan” shall mean a loan made by a Revolving Lender (other than the
Swingline Lender) to the Borrower under its Revolving Commitment, which may
either be a Base Rate Loan or a Eurodollar Loan.

“S&P” shall mean S&P Global Ratings, a business unit of Standard & Poor’s
Financial Services LLC, and any successor thereto.

“Sale-Leaseback Transaction” has the meaning specified in Section 7.9.

“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions
including, without limitation, as of the Closing Date, Crimea, Cuba, Iran, North
Korea, Sudan and Syria.

“Sanctioned Person” shall mean, at any time, (a) any Person that is the subject
or target of any Sanctions, (b) any Person located, organized, operating or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom or (c) any other relevant sanctions authority.

“SAP” means, with respect to any Insurance Subsidiary, the accounting procedures
and practices prescribed or permitted by the Insurance Regulatory Authority,
applied in accordance with Section 1.3.

“Screen Rate” shall mean the rate specified in clause (i) of the definition of
Adjusted LIBO Rate.

“SOFR” with respect to any day shall mean the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.



31

--------------------------------------------------------------------------------

“Statutory Statement” means, as to any Insurance Subsidiary, a statement of the
condition and affairs of such Insurance Subsidiary, prepared in accordance with
statutory accounting practices required or permitted by the Insurance Regulatory
Authority, and filed with the Insurance Regulatory Authority.

“Statutory Surplus” means, as at any date, with respect to an insurance company
domiciled in the United States, the aggregate amount of surplus as regards
policyholders (determined without duplication in accordance with SAP) of such
insurance company, as set forth on page 3, line 38, of the most recent Statutory
Statement of such insurance company (or equivalent page, line, or statement, to
the extent that any thereof is modified or replaced).

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrower.   For the avoidance of doubt, an
Insurance Subsidiary is a Subsidiary of the Borrower.

“Subsidiary Loan Party” shall mean any Subsidiary (other than an Immaterial
Subsidiary) that executes or becomes a party to the Guaranty Agreement; provided
that it is understood and agreed that no Insurance Subsidiary nor any Subsidiary
of an Insurance Subsidiary shall be a Subsidiary Loan Party.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” shall mean, in respect of any one or more Hedging
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, (a) for any date on or
after the date such Hedging Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Transactions (which
may include a Lender or any Affiliate of a Lender).

“Swingline Commitment” shall mean, at any time of determination, the commitment
of the Swingline Lender to make Swingline Loans in an aggregate principal amount
at any time outstanding not to exceed the lesser of (i) an amount equal to the
product of (x) 0.15 multiplied by



32

--------------------------------------------------------------------------------

(y) the Aggregate Revolving Commitment Amount at the time of determination and
(ii) $5,000,000.

“Swingline Exposure” shall mean, with respect to each Revolving Lender, the
principal amount of the Swingline Loans in which such Lender is legally
obligated either to make a Base Rate Loan or to purchase a participation in
accordance with Section 2.4, which shall equal such Lender’s Pro Rata Share of
all outstanding Swingline Loans.

“Swingline Lender” shall mean Truist Bank.

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Term Loan Lender” means any Lender with a Delayed Draw Term Loan Commitment, a
commitment to make an Incremental Term Loan and/or outstanding Delayed Draw Term
Loans.

“Term SOFR” shall mean the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Threshold Amount” shall mean $10,000,000.

“Total Capitalization” shall mean, as of any date, the aggregate of, without
duplication, (a) Consolidated Total Debt on such date, plus (b) Consolidated Net
Worth on such date.

“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended from time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority,



33

--------------------------------------------------------------------------------

which includes certain credit institutions and investment firms, and certain
affiliates of such credit institutions or investment firms.

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

“United States” or “U.S.” shall mean the United States of America.

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(g)(ii).

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” shall mean (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

Section 1.2Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. “Revolving
Loan” or “Delayed Draw Term Loan”) or by Type (e.g. “Eurodollar Loan” or “Base
Rate Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”).  Borrowings
also may be classified and referred to by Class (e.g. “Revolving Borrowing” or
“Delayed Draw Term Loan Borrowing”) or by Type (e.g. “Eurodollar Borrowing”) or
by Class and Type (e.g. “Revolving Eurodollar Borrowing”).



34

--------------------------------------------------------------------------------

Section 1.3Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP or
SAP, as applicable, as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statements of the
Borrower delivered pursuant to Section 5.1(a)(i) (or, if no such financial
statements have been delivered, on a basis consistent with the audited
consolidated financial statements of the Borrower last delivered to the
Administrative Agent in connection with this Agreement) ; provided that if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article VI to eliminate the effect of any change in GAAP or SAP, as
applicable, on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Article VI for
such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP or SAP, as applicable, in effect immediately
before the relevant change in GAAP or SAP, as applicable, became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders. Notwithstanding any other
provision contained herein, (a) all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Accounting Standards Codification Section 825-10 (or any other Financial
Accounting Standard having a similar result or effect including ASU 2015-03, and
any other related treatment for debt discounts and premiums, such as original
issue discount) to value any Indebtedness or other liabilities of any Loan Party
or any Subsidiary of any Loan Party at “fair value”, as defined therein and (y)
without giving effect to any treatment of Indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (b) for all purposes of this Agreement and the other Loan
Documents, including negative covenants, financial covenants and component
definitions, GAAP will be deemed to treat operating leases and Capitalized
Leases in a manner consistent with the treatment under GAAP as in effect prior
to the issuance by the Financial Accounting Standards Board on February 25, 2016
of Accounting Standards Update No. 2016-02.

Section 1.4Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The words “other” and
“otherwise” shall not be construed ejusdem generis with any foregoing words
where a wider construction is possible. The word “will” shall be construed to
have the same meaning and effect as the word “shall”. In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the word “to” means “to but excluding”. Unless
the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as it was originally executed or
as it may from time to time be amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns, (iii)
the words “hereof”, “herein” and “hereunder” and words of similar import shall
be construed to refer to this



35

--------------------------------------------------------------------------------

Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement, (v) any
definition of or reference to any law shall include all statutory and regulatory
provisions consolidating, amending, or interpreting any such law and any
reference to or definition of any law or regulation, unless otherwise specified,
shall refer to such law or regulation as amended, modified or supplemented from
time to time, (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (vii) all references to a specific time shall be construed to refer to the
time in the city and state of the Administrative Agent’s principal office,
unless otherwise indicated. Unless otherwise expressly provided herein, all
references to dollar amounts shall mean Dollars. In determining whether any
individual event, act, condition or occurrence of the foregoing types could
reasonably be expected to result in a Material Adverse Effect, notwithstanding
that a particular event, act, condition or occurrence does not itself have such
effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event, act, condition or occurrence and all other such
events, acts, conditions or occurrences of the foregoing types which have
occurred could reasonably be expected to result in a Material Adverse Effect.

Section 1.5Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Capital Stock
at such time.

Section 1.6LIBOR. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Adjusted LIBO Rate”.

ARTICLE II



AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1General Description of Facilities. Subject to and upon the terms and
conditions herein set forth, (i) the Revolving Lenders hereby establish in favor
of the Borrower a revolving credit facility pursuant to which each such Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrower in accordance with Section 2.2; (ii) the Issuing
Bank may issue Letters of Credit in accordance with Section 2.22; (iii) the
Swingline Lender may make Swingline Loans in accordance with Section 2.4; (iv)
each Revolving Lender agrees to purchase a participation interest in the Letters
of Credit and the Swingline Loans pursuant to the terms and conditions hereof;
provided that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
the Aggregate Revolving Commitment Amount in effect from time to time; and (v)
each Term Loan Lender severally agrees to make a Delayed Draw Term Loan to the
Borrower in a principal amount not exceeding such Lender’s Delayed Draw Term
Loan Commitment on the date requested pursuant to Section 2.5(b).



36

--------------------------------------------------------------------------------

Section 2.2Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make Revolving Loans, ratably
in proportion to its Pro Rata Share of the Aggregate Revolving Commitments, to
the Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (b) the aggregate Revolving Credit Exposures of all Revolving Lenders
exceeding the Aggregate Revolving Commitment Amount. During the Availability
Period, the Borrower shall be entitled to borrow, prepay and reborrow Revolving
Loans in accordance with the terms and conditions of this Agreement; provided
that the Borrower may not borrow or reborrow should there exist a Default or
Event of Default.

Section 2.3Procedure for Revolving Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing, substantially in the form of Exhibit 2.3
attached hereto (a “Notice of Revolving Borrowing”), (x) prior to 11:00 a.m. one
(1) Business Day prior to the requested date of each Base Rate Borrowing and (y)
prior to 11:00 a.m. three (3) Business Days prior to the requested date of each
Eurodollar Borrowing. Each Notice of Revolving Borrowing shall be irrevocable
and shall specify (i) the aggregate principal amount of such Borrowing, (ii) the
date of such Borrowing (which shall be a Business Day), (iii) the Type of such
Revolving Loan comprising such Borrowing and (iv) in the case of a Eurodollar
Borrowing, the duration of the initial Interest Period applicable thereto
(subject to the provisions of the definition of Interest Period). Each Revolving
Borrowing shall consist entirely of Base Rate Loans or Eurodollar Loans, as the
Borrower may request. The aggregate principal amount of each Eurodollar
Borrowing shall not be less than $5,000,000 or a larger multiple of $1,000,000,
and the aggregate principal amount of each Base Rate Borrowing shall not be less
than $1,000,000 or a larger multiple of $100,000; provided that Base Rate Loans
made pursuant to Section 2.4 or Section 2.22(d) may be made in lesser amounts as
provided therein. At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed seven (7). Promptly following the receipt of a
Notice of Revolving Borrowing in accordance herewith, the Administrative Agent
shall advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.

Section 2.4Swingline Commitment.

(a)Subject to the terms and conditions set forth herein, the Swingline Lender
may, in its sole discretion, make Swingline Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitment Amount and the aggregate Revolving Credit Exposures of all Revolving
Lenders; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. The Borrower shall be
entitled to borrow, repay and reborrow Swingline Loans in accordance with the
terms and conditions of this Agreement.

(b)The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing,
substantially in the form of Exhibit 2.4 attached hereto (a “Notice of Swingline
Borrowing”), prior to noon. on the requested date of each Swingline Borrowing.
Each Notice of Swingline Borrowing shall be



37

--------------------------------------------------------------------------------

irrevocable and shall specify (i) the principal amount of such Swingline
Borrowing, (ii) the date of such Swingline Borrowing (which shall be a Business
Day) and (iii) the account of the Borrower to which the proceeds of such
Swingline Borrowing should be credited. The Administrative Agent will promptly
advise the Swingline Lender of each Notice of Swingline Borrowing. The aggregate
principal amount of each Swingline Loan shall not be less than $100,000 or a
larger multiple of $50,000, or such other minimum amounts agreed to by the
Swingline Lender and the Borrower. The Swingline Lender will make the proceeds
of each Swingline Loan available to the Borrower in Dollars in immediately
available funds at the account specified by the Borrower in the applicable
Notice of Swingline Borrowing not later than 3:00 p.m. on the requested date of
such Swingline Borrowing.

(c)The Swingline Lender, at any time and from time to time in its sole
discretion, may, but in no event no less frequently than once each calendar week
shall, on behalf of the Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Revolving Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Revolving Lender will
make the proceeds of its Base Rate Loan included in such Borrowing available to
the Administrative Agent for the account of the Swingline Lender in accordance
with Section 2.6, which will be used solely for the repayment of such Swingline
Loan.

(d)If for any reason a Base Rate Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Revolving Lender (other than the Swingline
Lender) shall purchase an undivided participating interest in such Swingline
Loan in an amount equal to its Pro Rata Share thereof on the date that such Base
Rate Borrowing should have occurred. On the date of such required purchase, each
Revolving Lender shall promptly transfer, in immediately available funds, the
amount of its participating interest to the Administrative Agent for the account
of the Swingline Lender.

(e)Each Revolving Lender’s obligation to make a Base Rate Loan pursuant to
subsection (c) of this Section or to purchase participating interests pursuant
to subsection (d) of this Section shall be absolute and unconditional and shall
not be affected by any circumstance, including, without limitation, (i) any
set-off, counterclaim, recoupment, defense or other right that such Lender or
any other Person may have or claim against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever, (ii) the existence of a Default or
an Event of Default or the termination of any Lender’s Revolving Commitment,
(iii) the existence (or alleged existence) of any event or condition which has
had or could reasonably be expected to have a Material Adverse Effect, (iv) any
breach of this Agreement or any other Loan Document by any Loan Party, the
Administrative Agent or any Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If such amount
is not in fact made available to the Swingline Lender by any Revolving Lender,
the Swingline Lender shall be entitled to recover such amount on demand from
such Lender, together with accrued interest thereon for each day from the date
of demand thereof (x) at the Federal Funds Rate until the second Business Day
after such demand and (y) at the Base Rate at all times thereafter. Until such
time as such Lender makes its required payment, the Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount of the
unpaid participation for all purposes of the



38

--------------------------------------------------------------------------------

Loan Documents. In addition, such Lender shall be deemed to have assigned any
and all payments made of principal and interest on its Loans and any other
amounts due to it hereunder to the Swingline Lender to fund the amount of such
Lender’s participation interest in such Swingline Loans that such Lender failed
to fund pursuant to this Section, until such amount has been purchased in full.

Section 2.5Delayed Draw Term Loan Commitments/Procedure for Borrowing of Delayed
Draw Term Loans .

(a)Subject to the terms and conditions set forth herein, each Term Loan Lender
severally agrees to make a single term loan to the Borrower on any Business Day
on or before November 30, 2020 in a principal amount equal to the Delayed Draw
Term Loan Commitment of such Lender.  Amounts borrowed under this Section 2.5
and repaid or prepaid may not be reborrowed.   The Delayed Draw Term Loans may
be, from time to time, Base Rate Loans or Eurodollar Loans.

(b)The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of the Delayed Draw Term Loan
Borrowing, substantially in the form of Exhibit 2.5 attached hereto (a “Notice
of Delayed Draw Term Loan Borrowing”), (x) prior to 11:00 a.m. one (1) Business
Day prior to the requested date if such Borrowing is to be a Base Rate Borrowing
and (y) prior to 11:00 a.m. three (3) Business Days prior to the requested date
if such Borrowing is to be a Eurodollar Borrowing. The Notice of Delayed Draw
Term Loan Borrowing shall be irrevocable and shall specify (i) the aggregate
principal amount of such Borrowing, (ii) the date of such Borrowing (which shall
be a Business Day), (iii) the Type of such Delayed Draw Term Loan comprising
such Borrowing and (iv) in the case of a Eurodollar Borrowing, the duration of
the initial Interest Period applicable thereto (subject to the provisions of the
definition of Interest Period).  Each Delayed Draw Term Loan Borrowing shall
consist entirely of Base Rate Loans or Eurodollar Loans, as the Borrower may
request. Promptly following the receipt of a Notice of Delayed Draw Term Loan
Borrowing in accordance herewith, the Administrative Agent shall advise each
Term Loan Lender of the details thereof and the amount of such Lender’s Delayed
Draw Term Loan to be made as part of the requested Delayed Draw Term Loan
Borrowing.

Section 2.6Funding of Borrowings.

(a)Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office; provided that the
Swingline Loans will be made as set forth in Section 2.4.  The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by (i) the close of business on such
proposed date in the case of Loans other than the Delayed Draw Term Loan or (ii)
by 12:00 noon on such proposed date in the case of the Delayed Draw Term Loan
(and, to the extent such Loans are made available to the Borrower after noon on
such date, any obligation in this Agreement to repay  the Indebtedness under the
Existing Note Purchase Agreements on such date shall be deferred to the next
succeeding Business Day), to an account maintained by the Borrower with the
Administrative Agent or, at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.



39

--------------------------------------------------------------------------------

(b)Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is to participate that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest (x) at the Federal Funds Rate
until the second Business Day after such demand and (y) at the Base Rate at all
times thereafter. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent together with interest at
the rate specified for such Borrowing. Nothing in this subsection shall be
deemed to relieve any Lender from its obligation to fund its Pro Rata Share of
any Borrowing hereunder or to prejudice any rights which the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

(c)All Revolving Borrowings and Delayed Draw Term Loan Borrowings shall be made
by the applicable Lenders on the basis of their respective Pro Rata Shares.  No
Lender shall be responsible for any default by any other Lender in its
obligations hereunder, and each Lender shall be obligated to make its Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to make its Loans hereunder.

Section 2.7Interest Elections.

(a)Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing. Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b)To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing that is to be converted or continued, as the case may
be, substantially in the form of Exhibit 2.7 attached hereto (a “Notice of
Conversion/Continuation”) (x) prior to 10:00 a.m. one (1) Business Day prior to
the requested date of a conversion into a Base Rate Borrowing and (y) prior to
11:00 a.m. three (3) Business Days prior to a continuation of or conversion into
a Eurodollar Borrowing. Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Conversion/Continuation applies and, if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing), (ii) the effective date of the election made pursuant to
such Notice of Conversion/Continuation, which shall be a Business Day, (iii)
whether the resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing, and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing,
the Interest Period



40

--------------------------------------------------------------------------------

applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of “Interest Period”. If any such Notice of
Conversion/ Continuation requests a Eurodollar Borrowing but does not specify an
Interest Period, the Borrower shall be deemed to have selected an Interest
Period of one month. The principal amount of any resulting Borrowing shall
satisfy the minimum borrowing amount for Eurodollar Borrowings and Base Rate
Borrowings set forth in Section 2.3.

(c)If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and the Required Lenders in respect of such Borrowing shall
have otherwise consented in writing. No conversion of any Eurodollar Loan shall
be permitted except on the last day of the Interest Period in respect thereof.

(d)Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender holding the applicable Loan of the
details thereof and of such Lender’s portion of each resulting Borrowing.

Section 2.8Optional Reduction and Termination of Commitments.

(a)Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date. The Delayed Draw Term Loan Commitments shall terminate on the
earlier of (i) the making of the Delayed Draw Term Loans pursuant to Section
2.5(a) and (ii) November 30, 2020.

(b)Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Revolving Lender, (ii) any
partial reduction pursuant to this Section shall be in an amount of at least
$3,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitment Amount
to an amount less than the aggregate outstanding Revolving Credit Exposure of
all Revolving Lenders. Any such reduction in the Aggregate Revolving Commitment
Amount below the principal amount of the Swingline Commitment and the LC
Commitment shall result in a dollar-for-dollar reduction in the Swingline
Commitment and the LC Commitment.

(c)Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Delayed Draw Term Loan
Commitments in part or terminate the Delayed Draw Term Loan Commitments in
whole; provided that (i) any partial reduction shall apply to reduce
proportionately and permanently the Delayed Draw Term Loan Commitment of each
Term Loan Lender and (ii) any partial reduction pursuant to this Section shall
be in an amount of at least $3,000,000 and any larger multiple of $1,000,000.



41

--------------------------------------------------------------------------------

(d)With the written approval of the Administrative Agent, the Borrower may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender, and in such event the provisions of Section 2.26 will
apply to all amounts thereafter paid by the Borrower for the account of any such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that such termination will
not be deemed to be a waiver or release of any claim that the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
may have against such Defaulting Lender.

Section 2.9Repayment of Loans.

(a)The outstanding principal amount of all Revolving Loans and Swingline Loans
shall be due and payable (together with accrued and unpaid interest thereon) on
the Revolving Commitment Termination Date.

(b)The Borrower unconditionally promises to pay to the Administrative Agent for
the account of each Term Loan Lender the entire outstanding principal amount of
the Delayed Draw Term Loan of such Lender on the Maturity Date.

Section 2.10Evidence of Indebtedness.

(a)Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment and the Delayed
Draw Term Loan Commitment of each applicable Lender, (ii) the amount of each
Loan made hereunder by each Lender, the Class and Type thereof and, in the case
of each Eurodollar Loan, the Interest Period applicable thereto, (iii) the date
of any continuation of any Loan pursuant to Section 2.7, (iv) the date of any
conversion of all or a portion of any Loan to another Type pursuant to
Section 2.7, (v) the date and amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
in respect of the Loans and (vi) both the date and amount of any sum received by
the Administrative Agent hereunder from the Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof. The entries made in such records shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided that the failure or delay of any Lender or
the Administrative Agent in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans (both principal and unpaid accrued interest) of such
Lender in accordance with the terms of this Agreement.

(b)This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender (including the Swingline Lender) at any time, the Borrower agrees
that it will prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest



42

--------------------------------------------------------------------------------

thereon shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

Section 2.11Optional Prepayments. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent no later than (i) in the case
of any prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than three
(3) Business Days prior to the date of such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing, not less than one (1) Business Day prior
to the date of such prepayment, and (iii) in the case of any prepayment of any
Swingline Borrowing, prior to 11:00 a.m. on the date of such prepayment. Each
such notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of each Borrowing or portion thereof to be
prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.13(d); provided that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.19. Each partial prepayment of any Loan shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type pursuant to Section 2.2 or, in the case of a
Swingline Loan, pursuant to Section 2.4. Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing.

Section 2.12Mandatory Prepayments.

(a)No later than the Business Day following receipt by the Borrower or any of
its Subsidiaries of any proceeds of any sale or disposition by the Borrower or
any of its Subsidiaries of any of its assets, or any proceeds from any casualty
insurance policies or eminent domain, condemnation or similar proceedings, the
Borrower shall prepay the Obligations in an amount equal to all such proceeds,
net of commissions and other reasonable and customary transaction costs, fees
and expenses properly attributable to such transaction and payable by the
Borrower in connection therewith (in each case, paid to non-Affiliates);
provided that the Borrower shall not be required to prepay the Obligations with
respect to (i) proceeds from asset sales permitted under Section 7.6 and (ii)
proceeds from casualty insurance policies or eminent domain, condemnation or
similar proceedings that are either (x) less than $10,000,000 in the aggregate
or (y) reinvested in assets then used or usable in the business of the Borrower
and its Subsidiaries within 180 days following receipt thereof or committed to
be reinvested pursuant to a binding contract prior to the expiration of such
180-day period and actually reinvested within 360 days following receipt
thereof. Any such prepayment shall be applied in accordance with subsection (c)
of this Section.

(b)No later than the Business Day following the date of receipt by the Borrower
or any of its Subsidiaries of any proceeds from any issuance of Indebtedness by
the Borrower or any of its Subsidiaries, the Borrower shall prepay the
Obligations in an amount equal to all such proceeds, net of underwriting
discounts and commissions and other reasonable and customary transaction costs,
fees and expenses properly attributable to such transaction and payable by the



43

--------------------------------------------------------------------------------

Borrower in connection therewith (in each case, paid to non-Affiliates);
provided that the Borrower shall not be required to prepay the Obligations with
respect to proceeds of Indebtedness permitted under Section 7.1.  Any such
prepayment shall be applied in accordance with subsection (c) of this Section.

(c)Any prepayments made by the Borrower pursuant to subsection (a) or (b) of
this Section shall be applied as follows: first, to the principal balance of the
Delayed Draw Term Loans, until the same shall have been paid in full, pro rata
to the Term Loan Lenders based on their Pro Rata Shares of the Delayed Draw Term
Loans; second, to the principal balance of the Swingline Loans, until the same
shall have been paid in full, to the Swingline Lender; third, to the principal
balance of the Revolving Loans, until the same shall have been paid in full, pro
rata to the Revolving Lenders based on their respective Revolving Commitments;
and fourth, to Cash Collateralize the Letters of Credit in an amount in cash
equal to the LC Exposure as of such date plus any accrued and unpaid fees
thereon. The Revolving Commitments of the Revolving Lenders shall not be
permanently reduced by the amount of any prepayments made pursuant to clauses
second through fourth above, unless an Event of Default has occurred and is
continuing and the Required Revolving Lenders so request.

(d)If at any time the aggregate Revolving Credit Exposure of all Revolving
Lenders exceeds the Aggregate Revolving Commitment Amount, as reduced pursuant
to Section 2.8 or otherwise, the Borrower shall immediately repay the Swingline
Loans and the Revolving Loans in an amount equal to such excess, together with
all accrued and unpaid interest on such excess amount and any amounts due under
Section 2.19. Each prepayment shall be applied as follows: first, to the
Swingline Loans to the full extent thereof; second, to the Base Rate Loans to
the full extent thereof; and third, to the Eurodollar Loans to the full extent
thereof. If, after giving effect to prepayment of all Swingline Loans and
Revolving Loans, the aggregate Revolving Credit Exposure of all Revolving
Lenders exceeds the Aggregate Revolving Commitment Amount, the Borrower shall
Cash Collateralize its reimbursement obligations with respect to all Letters of
Credit in an amount equal to such excess plus any accrued and unpaid fees
thereon.

Section 2.13Interest on Loans.

(a)The Borrower shall pay interest on (i) each Base Rate Loan at the Base Rate
plus the Applicable Margin in effect from time to time and (ii) each Eurodollar
Loan at the Adjusted LIBO Rate for the applicable Interest Period in effect for
such Loan plus the Applicable Margin in effect from time to time.

(b)The Borrower shall pay interest on each Swingline Loan at the Base Rate plus
the Applicable Margin in effect from time to time.

(c)Notwithstanding subsections (a) and (b) of this Section, automatically after
the occurrence of an Event of Default pursuant to Section 8.1(a), (b), (g), (h)
or (i)  and automatically after acceleration or with respect to any past due
amount hereunder, the Borrower shall pay interest (“Default Interest”) with
respect to all Eurodollar Loans at the rate per annum equal to 200 basis points
above the otherwise applicable interest rate for such Eurodollar Loans for the
then-current Interest Period until the last day of such Interest Period, and
thereafter, and with respect to all Base Rate Loans and all other Obligations
hereunder (other than Loans), at the



44

--------------------------------------------------------------------------------

rate per annum equal to 200 basis points above the otherwise applicable interest
rate for Base Rate Loans.

(d)Interest on the principal amount of all Loans shall accrue from and including
the date such Loans are made to but excluding the date of any repayment thereof.
Interest on all outstanding Base Rate Loans and Swingline Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Commitment Termination Date or the Maturity Date, as the
case may be. Interest on all outstanding Eurodollar Loans shall be payable on
the last day of each Interest Period applicable thereto, and, in the case of any
Eurodollar Loans having an Interest Period in excess of three months, on each
day which occurs every three months after the initial date of such Interest
Period, and on the Revolving Commitment Termination Date or the Maturity Date,
as the case may be. Interest on any Loan which is converted into a Loan of
another Type or which is repaid or prepaid shall be payable on the date of such
conversion or on the date of any such repayment or prepayment (on the amount
repaid or prepaid) thereof. All Default Interest shall be payable on demand.

(e)The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder and shall promptly notify the Borrower and the Lenders of such
rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.14Fees.

(a)The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.

(b)The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee, which shall accrue at the Applicable
Percentage per annum (determined daily in accordance with Schedule I) on the
daily amount of the unused Revolving Commitment of such Lender during the
Availability Period.  For purposes of computing the commitment fee, the
Revolving Commitment of each Revolving Lender shall be deemed used to the extent
of the outstanding Revolving Loans and LC Exposure, but not Swingline Exposure,
of such Lender.

(c)The Borrower agrees pay to the Administrative Agent for the account of each
Term Loan Lender a ticking commitment fee which shall accrue at the Applicable
Percentage per annum (determined daily in accordance with Schedule I) on the
daily amount of the unused Delayed Draw Term Loan Commitment of such Lender
during the period from the Closing Date to (but excluding) the earlier of (i)
the date the Delayed Draw Term Loans are funded pursuant to Section 2.5(a) and
(ii) November 30, 2020.

(d)The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Revolving Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin for Eurodollar Loans then in effect on the
average daily amount of such Lender’s LC Exposure attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit



45

--------------------------------------------------------------------------------

to but excluding the date on which such Letter of Credit expires or is drawn in
full (including, without limitation, any LC Exposure that remains outstanding
after the Revolving Commitment Termination Date) and (ii) to the Issuing Bank
for its own account a fronting fee, which shall accrue at the rate as set forth
in the Fee Letter with Truist Bank on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the Availability Period (or until the date that such
Letter of Credit is irrevocably cancelled, whichever is later), as well as the
Issuing Bank’s standard fees with respect to issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Notwithstanding the foregoing, if the Required Lenders elect to increase the
interest rate on the Loans to the rate for Default Interest pursuant to Section
2.13(c), the rate per annum used to calculate the letter of credit fee pursuant
to clause (i) above shall automatically be increased by 200 basis points.

(e)The Borrower shall pay on the Closing Date to the Administrative Agent and
the Arrangers all fees in the Fee Letters that are due and payable on the
Closing Date. The Borrower shall pay on the Closing Date to the Lenders all
upfront fees previously agreed in writing in the Fee Letters.

(f)Accrued fees under subsection (b) of this Section shall be payable quarterly
in arrears on the last day of each March, June, September and December,
commencing on the last day of such month following the date on which any
Revolving Commitments become effective, and on the Revolving Commitment
Termination Date (and, if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided that any such fees accruing after the
Revolving Commitment Termination Date shall be payable on demand.   Accrued fees
under subsection (c) of this Section shall be payable quarterly in arrears on
June 30, 2020 and September 30, 2020, and on the earlier of (i) the date the
Delayed Draw Term Loans are funded pursuant to Section 2.5(a) and (ii) November
30, 2020.  Accrued fees under subsection (d) of this Section shall, with respect
to each Letter of Credit, be payable quarterly in arrears on the last day of
each March, June, September and December, commencing on the last day of such
month following the date of issuance of each such Letter of Credit, and on the
date on which each such Letter of Credit expires or is drawn in full.

Section 2.15Computation of Interest and Fees.

Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest and all fees hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

Section 2.16Inability to Determine Interest Rates.

(a)If, prior to the commencement of any Interest Period for any Eurodollar
Borrowing:



46

--------------------------------------------------------------------------------

(i)the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, ad­equate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate (including, without limitation,
because the Screen Rate is not available or published on a current basis) for
such Interest Period, provided that no Benchmark Transition Event or Early
Opt-In Election shall have occurred at such time or for such Interest Period, or

(ii)the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making, funding or maintaining
their Eurodollar Loans for such Interest Period,

then the Administrative Agent shall give written notice thereof (or telephonic
notice, promptly confirmed in writing) to the Borrower and to the Lenders as
soon as practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giv­ing rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Revolving
Loans or to continue or convert outstanding Loans as or into Eurodollar Loans
shall be suspended and (ii) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrower prepays such Loans in accordance with this
Agreement.  Unless the Borrower notifies the Administrative Agent at least one
(1) Business Day before the date of any Eurodollar Borrowing for which a Notice
of Revolving Borrowing has previously been given that it elects not to borrow,
continue or convert to a Eurodollar Borrowing on such date, then such Revolving
Borrowing shall be made as, continued as or converted into a Base Rate
Borrowing.



(b)Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the Screen Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Required Lenders of each Class.
Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Required Lenders of each Class
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the Screen Rate with a
Benchmark Replacement pursuant to these provisions will occur prior to the
applicable Benchmark Transition Start Date.

(c)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.



47

--------------------------------------------------------------------------------

(d)The Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.16(b)-(e), including any determination
with respect to a tenor, rate or adjustment or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.16(b)-(e).

(e)Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurodollar
Borrowing of, conversion to or continuation of Eurodollar Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of Base Rate based upon the
Adjusted LIBO Rate will not be used in any determination of Base Rate.

Section 2.17Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to perform any of its obligations hereunder or to
make, maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of each Lender to make
Eurodollar Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans, shall be suspended. In the case of the making of a Eurodollar
Borrowing, such Lender’s Loan shall be made as a Base Rate Loan as part of the
same Revolving Borrowing for the same Interest Period and, if the affected
Eurodollar Loan is then outstanding, such Loan shall be converted to a Base Rate
Loan either (i) on the last day of the then current Interest Period applicable
to such Eurodollar Loan if such Lender may lawfully continue to maintain such
Loan to such date or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain such Eurodollar Loan to such date.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, use reasonable efforts to designate a
different Applicable Lending Office if such designation would avoid the need for
giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.

Section 2.18Increased Costs.

(a)If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by,



48

--------------------------------------------------------------------------------

any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or the Issuing Bank; or

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes and (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes;
or

(iii)impose on any Lender, the Issuing Bank or the eurodollar interbank market
any other condition affecting this Agreement or any Eurodollar Loans made by
such Lender or any Letter of Credit or any participation therein;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount),

then, from time to time, such Lender or the Issuing Bank may provide the
Borrower (with a copy thereof to the Administrative Agent) with written notice
and demand with respect to such increased costs or reduced amounts, and within
five (5) Business Days after receipt of such notice and demand, the Borrower
shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amounts as will compensate such Lender or the Issuing Bank for any
such increased costs incurred or reduction suffered.

(b)If any Revolving Lender or the Issuing Bank shall have determined that any
Change in Law regarding capital or liquidity ratios or requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital (or on the capital of the Parent Company of such Lender or the
Issuing Bank) as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender, the
Issuing Bank or such Parent Company could have achieved but for such Change in
Law (taking into consideration such Lender’s or the Issuing Bank’s policies or
the policies of such Parent Company with respect to capital adequacy and
liquidity), then, from time to time, such Lender or the Issuing Bank may provide
the Borrower (with a copy thereof to the Administrative Agent) with written
notice and demand with respect to such reduced amounts, and within five (5)
Business Days after receipt of such notice and demand the Borrower shall pay to
such Lender or the Issuing Bank, as the case may be, such additional amounts as
will compensate such Lender, the Issuing Bank or such Parent Company for any
such reduction suffered.

(c)A certificate of such Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender, the Issuing Bank or the Parent
Company of such Lender or the Issuing Bank, as the case may be, specified in
subsection (a) or (b) of this Section shall be delivered to the Borrower (with a
copy to the Administrative Agent) and shall be conclusive, absent manifest
error.

(d)Failure or delay on the part of any Revolving Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation.



49

--------------------------------------------------------------------------------

Section 2.19Funding Indemnity. In the event of (a) the payment of any principal
of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each affected
Lender, within five (5) Business Days after written demand from such Lender, for
any loss, cost or expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (A) the amount of
interest that would have accrued on the principal amount of such Eurodollar Loan
if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan. A certificate as to any additional amount payable
under this Section submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.

Section 2.20Taxes.

(a)Defined Terms. For purposes of this Section 2.20, the term “Lender” includes
Issuing Bank and the term “applicable law” includes FATCA.

(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether



50

--------------------------------------------------------------------------------

or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section 2.20, the Borrower or other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.



51

--------------------------------------------------------------------------------

(ii)Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(ii)executed originals of IRS Form W-8ECI;

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.20A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(iv)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.20B or Exhibit 2.20C, IRS Form W-9, and/or other



52

--------------------------------------------------------------------------------

certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 2.20D on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.20 (including by the payment
of additional amounts pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority



53

--------------------------------------------------------------------------------

with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i)Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.21Payments Generally; Pro-Rata Treatment; Sharing of Set-offs.

(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.18, 2.19 or 2.20, or otherwise) prior to
12:00 noon on the date when due, in immediately available funds, free and clear
of any defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to the Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.18,
2.19, 2.20 and 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
as follows: first, to all fees and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to all interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to all principal of the Loans and
unreimbursed LC Disbursements then due and payable hereunder, pro



54

--------------------------------------------------------------------------------

rata to the parties entitled thereto based on their respective pro rata shares
of such principal and unreimbursed LC Disbursements.

(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure, Delayed Draw Term Loans and accrued
interest and fees thereon than the proportion received by any other Lender with
respect to its Revolving Credit Exposure or Delayed Draw Term Loans, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Credit Exposure and Delayed Draw Term Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Credit
Exposure and Delayed Draw Term Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this subsection shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Credit
Exposure or Delayed Draw Term Loans to any assignee or participant, other than
to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this subsection shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

Section 2.22Letters of Credit.

(a)During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the Revolving Lenders pursuant to subsections (d) and (e) of this
Section, agrees to issue, at the request of the Borrower, Letters of Credit for
the account of the Borrower on the terms and conditions hereinafter set forth;
provided that (i) each Letter of Credit shall expire on the



55

--------------------------------------------------------------------------------

earlier of (A) the date one year after the date of issuance of such Letter of
Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (B) the date that is five (5) Business Days prior to
the Revolving Commitment Termination Date; (ii) each Letter of Credit shall be
in a stated amount of at least $1,000,000; and (iii) the Borrower may not
request any Letter of Credit if, after giving effect to such issuance, (A) the
aggregate LC Exposure would exceed the LC Commitment or (B) the aggregate
Revolving Credit Exposure of all Revolving Lenders would exceed the Aggregate
Revolving Commitment Amount and (iv) the Borrower shall not request, and the
Issuing Bank shall have no obligation to issue, any Letter of Credit the
proceeds of which would be made available to any Person (AA) to fund any
activity or business of or with any Sanctioned Person or in any Sanctioned
Countries, that, at the time of such funding, is the subject of any Sanctions or
(BB) in any manner that would result in a violation of any Sanctions by any
party to this Agreement. Each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in each Letter of Credit equal to such Lender’s
Pro Rata Share of the aggregate amount available to be drawn under such Letter
of Credit on the date of issuance.  Each issuance of a Letter of Credit shall be
deemed to utilize the Revolving Commitment of each Revolving Lender by an amount
equal to the amount of such participation.

(b)To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, renewed or extended, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.

(c)At least two (2) Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice, and, if not,
the Issuing Bank will provide the Administrative Agent with a copy thereof.
Unless the Issuing Bank has received notice from the Administrative Agent, on or
before the Business Day immediately preceding the date the Issuing Bank is to
issue the requested Letter of Credit, directing the Issuing Bank not to issue
the Letter of Credit because such issuance is not then permitted hereunder
because of the limitations set forth in subsection (a) of this Section or that
one or more conditions specified in Article III are not then satisfied, then,
subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.



56

--------------------------------------------------------------------------------

(d)The Issuing Bank shall examine all documents purporting to represent a demand
for payment under a Letter of Credit promptly following its receipt thereof. The
Issuing Bank shall notify the Borrower and the Administrative Agent of such
demand for payment and whether the Issuing Bank has made or will make a LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the Business Day immediately prior to the date on
which such drawing is honored that the Borrower intends to reimburse the Issuing
Bank for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrower shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative Agent requesting the Revolving Lenders
to make a Base Rate Borrowing on the date on which such drawing is honored in an
exact amount due to the Issuing Bank; provided that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.3 hereof shall not be
applicable. The Administrative Agent shall notify the Revolving Lenders of such
Borrowing in accordance with Section 2.3, and each Revolving Lender shall make
the proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.6. The proceeds of such Borrowing shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for such LC Disbursement.

(e)If for any reason a Base Rate Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Revolving Lender (other than the Issuing Bank)
shall be obligated to fund the participation that such Lender purchased pursuant
to subsection (a) of this Section in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. Each Revolving Lender’s obligation to fund its participation
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the Issuing Bank or any other Person for any reason whatsoever, (ii) the
existence of a Default or an Event of Default or the termination of the
Aggregate Revolving Commitments, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any of its Subsidiaries, (iv) any
breach of this Agreement by the Borrower or any other Lender, (v) any amendment,
renewal or extension of any Letter of Credit or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
On the date that such participation is required to be funded, each Revolving
Lender shall promptly transfer, in immediately available funds, the amount of
its participation to the Administrative Agent for the account of the Issuing
Bank. Whenever, at any time after the Issuing Bank has received from any such
Lender the funds for its participation in a LC Disbursement, the Issuing Bank
(or the Administrative Agent on its behalf) receives any payment on account
thereof, the Administrative Agent or the Issuing Bank, as the case may be, will
distribute to such Lender its Pro Rata Share of such payment; provided that if
such payment is required to be returned for any reason to the Borrower or to a
trustee, receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Lender will return to the Administrative Agent or the Issuing
Bank any portion thereof previously distributed by the Administrative Agent or
the Issuing Bank to it.



57

--------------------------------------------------------------------------------

(f)To the extent that any Revolving Lender shall fail to pay any amount required
to be paid pursuant to subsection (d) or (e) of this Section on the due date
therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided that if
such Lender shall fail to make such payment to the Issuing Bank within three (3)
Business Days of such due date, then, retroactively to the due date, such Lender
shall be obligated to pay interest on such amount at the Base Rate.

(g)If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Revolving Lenders demanding that its reimbursement obligations with respect to
the Letters of Credit be Cash Collateralized pursuant to this subsection, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Revolving Lenders, an amount in cash equal to 103% of the aggregate LC Exposure
of all Revolving Lenders as of such date plus any accrued and unpaid fees
thereon; provided that such obligation to Cash Collateralize the reimbursement
obligations of the Borrower with respect to the Letters of Credit shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or notice of any kind, upon the occurrence of any Event
of Default with respect to the Borrower described in Section 8.1(h) or (i). Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. The Borrower agrees to execute
any documents and/or certificates to effectuate the intent of this subsection.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, with the consent of the Required Revolving Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to Cash Collateralize its
reimbursement obligations with respect to the Letters of Credit as a result of
the occurrence of an Event of Default, such cash collateral so posted (to the
extent not so applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.

(h)Upon the request of any Revolving Lender, but no more frequently than
quarterly, the Issuing Bank shall deliver (through the Administrative Agent) to
each Revolving Lender and the Borrower a report describing the aggregate Letters
of Credit then outstanding. Upon the request of any Revolving Lender from time
to time, the Issuing Bank shall deliver to such Lender any other information
reasonably requested by such Lender with respect to each Letter of Credit then
outstanding.

(i)The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the



58

--------------------------------------------------------------------------------

terms of this Agreement under all circumstances whatsoever and irrespective of
any of the following circumstances:

(i)any lack of validity or enforceability of any Letter of Credit or this
Agreement;

(ii)the existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

(iii)any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv)payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;

(v)any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of set-off against, the
Borrower’s obligations hereunder; or

(vi)the existence of a Default or an Event of Default.

Neither the Administrative Agent, the Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole



59

--------------------------------------------------------------------------------

discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(j)Unless otherwise expressly agreed by the Issuing Bank and the Borrower when a
Letter of Credit is issued and subject to applicable laws, (i) each standby
Letter of Credit shall be governed by the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
letter of credit application submitted for the issuance of a Letter of Credit.

(k)Any Issuing Bank may resign as an “Issuing Bank” hereunder upon 30 days’
prior written notice to the Administrative Agent, the Lenders and the Borrower;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant Issuing Bank shall have identified a successor
Issuing Bank reasonably acceptable to the Borrower willing to accept its
appointment as successor Issuing Bank, and the effectiveness of such resignation
shall be conditioned upon such successor assuming the rights and duties of the
resigning Issuing Bank. In the event of any such resignation as Issuing Bank,
the Borrower shall be entitled to appoint from among the Lenders a successor
Issuing Bank hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of the resigning Issuing
Bank except as expressly provided above. The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent. Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the third Business
Day following the date of the delivery thereof; provided that no such
termination shall become effective until and unless the LC Exposure attributable
to Letters of Credit issued by such Issuing Bank (or its Affiliates) shall have
been reduced to zero. At the time any such resignation or termination shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the resigning or terminated Issuing Bank pursuant to Section 2.14(d).
Notwithstanding the effectiveness of any such resignation or termination, the
resigning or terminated Issuing Bank shall remain a party hereto and shall
continue to have all the rights of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such resignation or
termination, but shall not be required to issue any additional Letters of
Credit.

Section 2.23Increase of Commitments; Additional Lenders.

(a)From time to time after the Closing Date and in accordance with this Section,
the Borrower and one or more Increasing Lenders or Additional Lenders (each as
defined below) may enter into an agreement to establish or add Revolving
Commitments and/or Delayed Draw Term Loan Commitments hereunder (each such
increase, an “Incremental Commitment”) so long as the following conditions are
satisfied:



60

--------------------------------------------------------------------------------

(i)the aggregate principal amount of all such Incremental Commitments made
pursuant to this Section shall not exceed $85,000,000 (the principal amount of
each such Incremental Commitment, the “Incremental Commitment Amount”);
provided, that, not more than $50,000,000 of the Incremental Commitment Amount
may be in the form of Incremental Term Loans; provided, further, that the
Incremental Amount shall be reduced on a dollar for dollar basis by an amount
equal to the amount of Indebtedness incurred by the Borrower pursuant to Section
7.1(g)(iii);

(ii)the Borrower shall execute and deliver such documents and instruments and
take such other actions as may be reasonably required by the Administrative
Agent in connection with and at the time of any such proposed increase;

(iii)at the time of and immediately after giving effect to any such proposed
increase, no Default or Event of Default shall exist, all representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects), and, since December 31, 2019 there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect;

(iv)(x) any incremental Delayed Draw Term Loans made pursuant to this Section
(the “Incremental Term Loans”) shall have a maturity date no earlier than the
Maturity Date and shall be non-amortizing, and (y) any incremental Revolving
Commitments provided pursuant to this Section (the “Incremental Revolving
Commitments”) shall have a termination date no earlier than the Revolving
Commitment Termination Date;

(v)the Borrower and its Subsidiaries shall be in pro forma compliance with each
of the financial covenants set forth in Article VI as of the most recently ended
Fiscal Quarter, calculated as if all such Incremental Term Loans had been made
and all such Incremental Revolving Commitments had been established (and fully
funded) as of the first day of the relevant period for testing compliance;

(vi)if the Initial Yield applicable to any such Incremental Term Loans or any
such Incremental Revolving Commitments exceeds by more than .50% per annum the
sum of the Applicable Margin then in effect for Eurodollar Delayed Draw Term
Loans or Eurodollar Revolving Loans, as applicable, plus one fourth of the
Up-Front Fees paid in respect of the existing Delayed Draw Term Loans or the
existing Revolving Commitments, as applicable (the “Existing Yield”), then the
Applicable Margin of the existing Delayed Draw Term Loans or the existing
Revolving Loans, as applicable, shall increase by an amount equal to the
difference between the Initial Yield and the Existing Yield minus .50% per
annum;

(vii)any collateral securing any such Incremental Commitments shall also secure
all other Obligations on a pari passu basis; and



61

--------------------------------------------------------------------------------

(viii)all other terms and conditions with respect to any such Incremental
Commitments shall be reasonably satisfactory to the Administrative Agent.

(b)The Borrower shall provide at least 30 days’ written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender) of any proposal to establish or add an Incremental Commitment. The
Borrower may also, but is not required to, specify any fees offered to those
Lenders (the “Increasing Lenders”) that agree to establish Revolving Commitments
and/or Delayed Draw Term Loan Commitments, which fees may be variable based upon
the amount by which any such Lender is willing to provide in principal amount of
its Revolving Commitment and/or its Delayed Draw Term Loan Commitment, as
applicable. Each Increasing Lender shall as soon as practicable, and in any case
within 15 days following receipt of such notice, specify in a written notice to
the Borrower and the Administrative Agent the amount of such proposed
Incremental Commitment that it is willing to provide. No Lender (or any
successor thereto) shall have any obligation, express or implied, to offer to
provide a Revolving Commitment and/or Delayed Draw Term Loan Commitment, and any
decision by a Lender to provide a Revolving Commitment and/or Delayed Draw Term
Loan Commitment shall be made in its sole discretion independently from any
other Lender. Only the consent of each Increasing Lender shall be required for
providing Revolving Commitments and/or the Delayed Draw Term Loan Commitments,
as applicable, pursuant to this Section. No Lender which declines to provide its
Revolving Commitment and/or its Delayed Draw Term Loan Commitment may be
replaced with respect to its existing Revolving Commitment (if any) and/or its
Delayed Draw Term Loans, as applicable, as a result thereof without such
Lender’s consent.  If any Lender shall fail to notify the Borrower and the
Administrative Agent in writing about whether it will provide or increase  its
Revolving Commitment and/or its Delayed Draw Term Loan Commitment within 15 days
after receipt of such notice, such Lender shall be deemed to have declined to
provide or increase its Revolving Commitment and/or its Delayed Draw Term Loan
Commitment, as applicable. The Borrower may accept some or all of the offered
amounts or designate new lenders that are acceptable to the Administrative Agent
(such approval not to be unreasonably withheld) as additional Lenders hereunder
in accordance with this Section (the “Additional Lenders”), which Additional
Lenders may assume all or a portion of such Incremental Commitment. The Borrower
and the Administrative Agent shall have discretion jointly to adjust the
allocation of such Incremental Revolving Commitments and/or such Incremental
Term Loans among the Increasing Lenders and the Additional Lenders. The sum of
the Revolving Commitments and the Delayed Draw Term Loan Commitments of the
Increasing Lenders plus the Revolving Commitments and the Delayed Draw Term Loan
Commitments of the Additional Lenders shall not in the aggregate exceed the
unsubscribed amount of the Incremental Commitment Amount.

(c)Subject to subsections (a) and (b) of this Section, any increase requested by
the Borrower shall be effective upon delivery to the Administrative Agent of
each of the following documents:

(i)an originally executed copy of an instrument of joinder, in form and
substance reasonably acceptable to the Administrative Agent (and “Incremental
Joinder Agreement”), executed by the Borrower, the Administrative Agent, each
Additional Lender and by each Increasing Lender, setting forth the new Revolving
Commitments and/or new Delayed Draw Term Loan Commitments, as applicable, of
such Lenders and setting forth



62

--------------------------------------------------------------------------------

the agreement of each Additional Lender to become a party to this Agreement and
to be bound by all of the terms and provisions hereof;

(ii)such evidence of appropriate corporate authorization on the part of the
Borrower with respect to such Incremental Commitment and such opinions of
counsel for the Borrower with respect to such Incremental Commitment as the
Administrative Agent may reasonably request;

(iii)a certificate of the Borrower signed by a Responsible Officer, in form and
substance reasonably acceptable to the Administrative Agent, certifying that
each of the conditions in subsection (a) of this Section has been satisfied;

(iv)to the extent requested by any Additional Lender or any Increasing Lender,
executed promissory notes evidencing such Incremental Revolving Commitments
and/or such Incremental Term Loans, issued by the Borrower in accordance with
Section 2.10; and

(v)any other certificates or documents that the Administrative Agent shall
reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent.

Upon the effectiveness of any such Incremental Commitment, the Commitments and
Pro Rata Share of each affected Lender will be adjusted to give effect to the
Incremental Revolving Commitments and/or the Incremental Term Loans, as
applicable, and Schedule II shall automatically be deemed amended accordingly.

(d)Any Incremental Term Loans and any Incremental Revolving Commitments shall
have identical terms (other than pricing, subject to clause (a)(vi) immediately
above) to the Delayed Draw Term Loans and the Revolving Commitments (if any), as
applicable, outstanding immediately prior to such incurrence.

(e)For purposes of this Section, the following terms shall have the meanings
specified below:

(i)“Initial Yield” shall mean, with respect to Incremental Term Loans or
Incremental Revolving Commitments, the amount (as determined by the
Administrative Agent) equal to the sum of (A) the margin above the Eurodollar
Rate on such Incremental Term Loans or such Incremental Revolving Loans, as
applicable (including as margin the effect of any “LIBO rate floor” applicable
on the date of the calculation), plus (B) (x) the amount of any Up-Front Fees on
such Incremental Term Loans or such Incremental Revolving Commitments, as
applicable (including any fee or discount received by the Lenders in connection
with the initial extension thereof), divided by (y) the lesser of (1) the
Weighted Average Life to Maturity of such Incremental Term Loans or such
Incremental Revolving Commitments, as applicable, and (2) four.

(ii)“Up-Front Fees” shall mean the amount of any fees or discounts received by
the applicable Lenders in connection with the making of Loans or extensions of



63

--------------------------------------------------------------------------------

credit, expressed as a percentage of such Loan or extension of credit. For the
avoidance of doubt, “Up-Front Fees” shall not include any arrangement fee paid
to the Arrangers.

Section 2.24Mitigation of Obligations. If any Lender requests compensation under
Section 2.18, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.20, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the sole judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable under Section 2.18 or
Section 2.20, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all costs and
expenses incurred by any Lender in connection with such designation or
assignment.

Section 2.25Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, or (b) any Lender is a Defaulting Lender, or (c) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by Section
10.2(b), the consent of Required Lenders shall have been obtained but the
consent of one or more of such other Lenders (each a “Non-Consenting Lender”)
whose consent is required shall not have been obtained, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)), all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.18 or 2.20, as applicable) and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender) (a “Replacement Lender”); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal amount of
all Loans owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts), and (iii) in the case of a claim for compensation under
Section 2.18 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments, and (iv)
in the case of a Non-Consenting Lender, each Replacement Lender shall consent,
at the time of such assignment, to each matter in respect of which such
terminated Lender was a Non-Consenting Lender. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

Section 2.26Defaulting Lenders.

(a)Cash Collateral.

(i)At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Administrative Agent or the Issuing
Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the Issuing



64

--------------------------------------------------------------------------------

Bank’s LC Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 2.26(b)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than 103% of the Issuing Bank’s LC
Exposure with respect to such Defaulting Lender.

(ii)The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letters of Credit, to be applied pursuant to
clause (iii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided, or that the total
amount of such Cash Collateral is less than the minimum amount required pursuant
to clause (i) above, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(iii)Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.26(a) or Section 2.26(b) in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit or LC
Disbursements (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(iv)Cash Collateral (or the appropriate portion thereof) provided to reduce any
Issuing Bank’s LC Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.26(a) following (A) the elimination of the
applicable LC Exposure (including by the termination of Defaulting Lender status
of the applicable Lender), or (ii) the determination by the Administrative Agent
and the Issuing Bank that there exists excess Cash Collateral; provided that,
subject to Section 2.26(b) through (d) the Person providing Cash Collateral and
each Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated LC Exposure or other obligations and provided further that to the
extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

(b)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)Such Defaulting Lender’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
the definition of Required Lenders and in Section 10.2.



65

--------------------------------------------------------------------------------

(ii)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or Swingline Lender hereunder; third, to Cash Collateralize the
Issuing Bank’s LC Exposure with respect to such Defaulting Lender in accordance
with Section 2.26(a); fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Bank’s future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.26(a); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.3 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to sub-section
(iv) below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.26(b)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii)(A) No Defaulting Lender shall be entitled to receive any Commitment Fee
pursuant to Section 2.14(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).



66

--------------------------------------------------------------------------------

(B)Each Defaulting Lender shall be entitled to receive letter of credit fees
pursuant to Section 2.14(d) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to that portion of its LC
Exposure for which it has provided Cash Collateral pursuant to Section 2.26(a).

(C)With respect to any letter of credit fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in Letters of Credit or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing Bank’s
LC Exposure or Swingline Lender’s Swingline Exposure with respect to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv)All or any part of such Defaulting Lender’s participation in Letters of
Credit and Swingline Loans shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Pro Rata Shares of the Revolving Commitments
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Section 3.3 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. Subject to Section 10.18, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v)If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lender’s Swingline Exposure with respect to
such Defaulting Lender and (y) second, Cash Collateralize the Issuing Bank’s LC
Exposure with respect to such Defaulting Lender in accordance with the
procedures set forth in Section 2.26(a).

(c)Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions



67

--------------------------------------------------------------------------------

as the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the applicable Commitments
(without giving effect to Section 2.26(b)(iv), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(d)New Swingline Loans/Letters of Credit. So long as any Revolving Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Swingline Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no LC Exposure after giving effect thereto.

ARTICLE III



CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1Conditions to Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letters of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2):

(a)The Administrative Agent shall have received payment of all fees, expenses
and other amounts due and payable on or prior to the Closing Date, including,
without limitation, reimbursement or payment of all out-of-pocket expenses of
the Administrative Agent, the Arrangers and their Affiliates (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder, under any
other Loan Document and under any agreement with the Administrative Agent or the
Arrangers.

(b)The Administrative Agent (or its counsel) shall have received the following,
each to be in form and substance satisfactory to the Administrative Agent:

(i)a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
electronic transmission (via .pdf) of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;

(ii)a certificate of the Secretary or Assistant Secretary of each Loan Party in
the form of Exhibit 3.1(b)(ii), attaching and certifying copies of its bylaws,
or partnership agreement or limited liability company agreement, and of the
resolutions of its board of directors or other equivalent governing body, or
comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the



68

--------------------------------------------------------------------------------

Loan Documents to which it is a party and certifying the name, title and true
signature of each officer of such Loan Party executing the Loan Documents to
which it is a party;

(iii)certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation (except with respect to such other jurisdictions where a failure to
be so qualified could not reasonably be expected to result in a Material Adverse
Effect);

(iv)a favorable written opinion of Mayer Brown LLP, counsel to the Loan Parties,
addressed to the Administrative Agent, the Issuing Bank and each of the Lenders,
and covering such matters relating to the applicable Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
shall reasonably request (which opinions will expressly permit reliance by
permitted successors and assigns of the Administrative Agent, the Issuing Bank
and the Lenders);

(v)a certificate in the form of Exhibit 3.1(b)(v), dated the Closing Date and
signed by a Responsible Officer, certifying that, (x) no Default or Event of
Default exists, (y) all representations and warranties of each Loan Party set
forth in the Loan Documents are true and correct and (z) since the date of the
financial statements of the Borrower described in Section 4.4, there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect;

(vi)certified copies of all consents, approvals, authorizations, registrations
and filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of any Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
hereby or thereby, and such consents, approvals, authorizations, registrations,
filings and orders shall be in full force and effect and all applicable waiting
periods shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing;

(vii)a duly completed and executed Compliance Certificate, including
calculations of the financial covenants set forth in Article VI hereof as of
March 31, 2020, calculated (and setting forth in reasonable detail such
calculations);

(viii)a certificate, dated the Closing Date and signed by the chief financial
officer of the Borrower, confirming that after giving effect to the consummation
of the transactions contemplated to occur on the Closing Date, (i) the Loan
Parties (on a consolidated basis) and (ii) the Borrower and its Subsidiaries (on
a consolidated basis) are Solvent;



69

--------------------------------------------------------------------------------

(ix)the Guaranty Agreement, duly executed by each of Subsidiary of the Borrower
(other than Insurance Subsidiaries (and Subsidiaries of Insurance Subsidiaries)
and Immaterial Subsidiaries);

(x)copies of favorable UCC, tax lien and judgment search reports in all
necessary or appropriate jurisdictions and under all legal and trade names of
the Loan Parties,  as requested by the Administrative Agent;

(xi)copies of a duly executed payoff letter, in form and substance satisfactory
to the Administrative Agent, in connection with the Existing Credit Agreement,
with confirmation to the Administrative Agent to its satisfaction that the
Existing Credit Agreement shall have been terminated, all commitments of the
lenders thereunder to fund additional advances shall have been terminated, and
all amounts outstanding thereunder, together with all accrued and unpaid
interest, fees and other amounts shall have been paid in full on the Closing
Date, together with any releases, terminations or other documents reasonably
required by the Administrative Agent to evidence the payoff of Indebtedness owed
pursuant to the Existing Credit Agreement;

(xii)all documentation and other information required by bank regulatory
authorities or reasonably requested by the Administrative Agent or any Lender
under or in respect of applicable “know your customer” and anti-money laundering
legal requirements including the Patriot Act and, if the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to the Borrower; and

(xiii)certificates of insurance, in form and detail acceptable to the
Administrative Agent, describing the types and amounts of insurance (property
and liability) maintained by any of the Loan Parties.

Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved of, accepted or been satisfied with each document or other matter
required thereunder to be consented to, approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 3.2Conditions to Delayed Draw Term Loan. The obligation of each Term
Loan Lender to make a Delayed Draw Term Loan to the Borrower on the occasion of
the requested Borrowing thereof is subject to the satisfaction of the following
conditions precedent:

(a)at the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall exist;

(b)immediately prior to and immediately after giving effect to such Borrowing,
all representations and warranties of each Loan Party set forth in the Loan
Documents (other than the last sentence of Section 4.4(a) and the last sentence
of Section 4.4(b)) shall be true and correct in all material respects on and as
of the date of such Borrowing with the same effect as though made on and as of
such date (other than those representations and warranties that are expressly



70

--------------------------------------------------------------------------------

qualified by a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects),
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date;

(c)immediately prior to and immediately after giving effect to such Borrowing
(after giving pro forma effect to the repayment of the Indebtedness under the
Existing Note Purchase Agreements with the proceeds of such Borrowing), the
Borrower shall be in pro forma compliance with each of the financial covenants
set forth in Article VI, in each case, calculated on a pro forma basis as of the
most recently ended Fiscal Quarter for which financial statements have been
delivered pursuant to Section 5.1(a)(ii), and the Borrower shall have delivered
to the Administrative Agent a pro forma Compliance Certificate signed by a
Responsible Officer certifying to the foregoing at least 5 days prior to the
date of such Borrowing (or such later date as agreed in writing by the
Administrative Agent in its sole discretion);

(d)immediately after giving effect to the funding of such Borrowing and the use
of proceeds thereof as set forth in Section 5.9, all of the Indebtedness of the
Loan Parties owing under and in connection with the Existing Note Purchase
Agreements shall have been paid in full and satisfied; and

(e)the Borrower shall have delivered to the Administrative Agent the required
Notice of Borrowing in respect of such Delayed Draw Term Loan.

The Borrowing of the Delayed Draw Term Loan (and the Borrower’s Notice of
Borrowing in respect thereof) shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the satisfaction of
conditions specified in subsections (a), (b), (c) and (d) of this Section.

Section 3.3Conditions to Each Credit Event. The obligation of each applicable
Lender to make a Loan on the occasion of any Borrowing and of the Issuing Bank
to issue, amend, renew or extend any Letter of Credit is subject to Section
2.26(c) and the satisfaction of the following conditions precedent:

(a)at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

(b)at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents (other than the last sentence of Section 4.4(a) and the last
sentence of Section 4.4(b)) shall be true and correct in all material respects
on and as of the date of such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, with the same effect as
though made on and as of such date (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects), except to the extent such representations and
warranties



71

--------------------------------------------------------------------------------

expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; and

(c)the Borrower shall have delivered the required Notice of Borrowing.

Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in subsections (a) and
(b) of this Section.

Section 3.4Delivery of Documents. All of the Loan Documents, certificates, legal
opinions and other documents and papers referred to in this Article, unless
otherwise specified, shall be delivered to the Administrative Agent for the
account of each of the Lenders and in sufficient counterparts or copies for each
of the Lenders and shall be in form and substance satisfactory in all respects
to the Administrative Agent.

ARTICLE IV



REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent, each Lender
and the Issuing Bank as follows:

Section 4.1Existence; Power. The Borrower and each of its Subsidiaries (i) is
duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to (a) carry on its
business as now conducted and (b) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (iii) is duly qualified to
do business, and is in good standing, in each jurisdiction where such
qualification is required, except where a failure to be so qualified could not
reasonably be expected to result in a Material Adverse Effect.

Section 4.2Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational and, if required, shareholder, partner or member
action. This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party, will constitute, valid and
binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

Section 4.3Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party (a)
do not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect and except for filings necessary to
perfect or maintain perfection of the Liens created under the Loan Documents,
(b) will not violate any Requirement of Law applicable to the Borrower or any of
its



72

--------------------------------------------------------------------------------

Subsidiaries or any judgment, order or ruling of any Governmental Authority, (c)
will not violate or result in a default under any Contractual Obligation of the
Borrower or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, except Liens (if any)
created under the Loan Documents.

Section 4.4Financial Statements.

(a)The Borrower has furnished to each Lender (i) the audited consolidated
balance sheet of the Borrower and its Subsidiaries as of December 31, 2019, and
the related audited consolidated statements of income, shareholders’ equity and
cash flows for the Fiscal Year then ended, prepared by Ernst & Young LLP and
(ii) the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of March 31, 2020 and the related unaudited consolidated
statements of income and cash flows for the Fiscal Quarter and year-to-date
period then ended, certified by a Responsible Officer. Such financial statements
fairly present, in all material respects the, consolidated financial condition
of the Borrower and its Subsidiaries as of such dates and the consolidated
results of operations for such periods in conformity with GAAP consistently
applied, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) and show all material
Indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof.  None of the Borrower or any of its
Subsidiaries has on the date hereof any material contingent liabilities,
material liabilities for taxes, material unusual forward or long-term
commitments or material unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said balance
sheets as at said dates.  Since December 31, 2019, there have been no changes
with respect to the Borrower and its Subsidiaries which have had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

(b)The Borrower has furnished to each Lender the annual Statutory Statement of
each Insurance Subsidiary for the fiscal year thereof ended December 31, 2019,
and the quarterly Statutory Statement of each Insurance Subsidiary for the
fiscal quarter ended March 31, 2020, in each case as filed with the Insurance
Regulatory Authority.  All such Statutory Statements present fairly in all
material respects the financial condition of each Insurance Subsidiary as at,
and the results of operations for, the fiscal year ended December 31, 2019, and
fiscal quarter ended March 31, 2020, in accordance with statutory accounting
practices prescribed or permitted by the Insurance Regulatory Authority.  As of
the date hereof, since December 31, 2019, there has been no material adverse
change in the financial condition, operations or business of any Insurance
Subsidiary from that set forth in its respective Statutory Statement as at
December 31, 2019.

Section 4.5Litigation and Environmental Matters.

(a)No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.



73

--------------------------------------------------------------------------------

(b)Except for the matters set forth on Schedule 4.5, neither the Borrower nor
any of its Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

Section 4.6Compliance with Laws and Agreements. The Borrower and each of its
Subsidiaries is in compliance with (a) all Requirements of Law (including (i)
all Environmental Law, (ii) ERISA, (iii) applicable laws dealing with
intellectual property, and (iv) the Fair Labor Standards Act and other
applicable law dealing with such matters) and all judgments, decrees and orders
of any Governmental Authority and (b) all indentures, agreements or other
instruments binding upon it or its properties, except, in each case under clause
(a) or (b), where non-compliance, either individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.  No Default
has occurred and is continuing.  Without limiting the generality of the
preceding sentences, each Insurance Subsidiary is in compliance, in all material
respects, with its Applicable Insurance Code and the other requirements
applicable to it under its Insurance Regulatory Authority.

Section 4.7Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended and in effect from time to time, or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from, or registration or filing
with, any Governmental Authority in connection therewith.

Section 4.8Taxes. The Borrower and its Subsidiaries and each other Person for
whose taxes the Borrower or any of its Subsidiaries could become liable have
timely filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except where the same
are currently being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves in accordance with GAAP, or where the amount of any such
taxes, fees or other charges, individually or in the aggregate, is not material.
The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of such taxes are adequate, and no tax liabilities that
could be materially in excess of the amount so provided are anticipated.

Section 4.9Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of such
terms under Regulation U or for any purpose that violates the provisions of
Regulation T, Regulation U or Regulation X. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
“margin stock”.

Section 4.10ERISA. Each Plan is in substantial compliance in form and operation
with its terms and with ERISA and the Code (including, without limitation, the
Code provisions



74

--------------------------------------------------------------------------------

compliance with which is necessary for any intended favorable tax treatment) and
all other applicable laws and regulations. Each Plan (and each related trust, if
any) which is intended to be qualified under Section 401(a) of the Code has
received a favorable determination letter from the IRS to the effect that it
meets the requirements of Sections 401(a) and 501(a) of the Code covering all
applicable tax law changes, or is comprised of a master or prototype plan that
has received a favorable opinion letter from the IRS, and nothing has occurred
since the date of such determination that would adversely affect such
determination (or, in the case of a Plan with no determination, nothing has
occurred that would adversely affect the issuance of a favorable determination
letter or otherwise adversely affect such qualification). No ERISA Event has
occurred or is reasonably expected to occur. There exists no Unfunded Pension
Liability with respect to any Plan. None of the Borrower, any of its
Subsidiaries or any ERISA Affiliate is making or accruing an obligation to make
contributions, or has, within any of the five calendar years immediately
preceding the date this assurance is given or deemed given, made or accrued an
obligation to make, contributions to any Multiemployer Plan. There are no
actions, suits or claims pending against or involving a Plan (other than routine
claims for benefits) or, to the knowledge of the Borrower, any of its
Subsidiaries or any ERISA Affiliate, threatened, which would reasonably be
expected to be asserted successfully against any Plan and, if so asserted
successfully, would reasonably be expected either singly or in the aggregate to
result in liability to the Borrower or any of its Subsidiaries. The Borrower,
each of its Subsidiaries and each ERISA Affiliate have made all contributions to
or under each Plan and Multiemployer Plan required by law within the applicable
time limits prescribed thereby, by the terms of such Plan or Multiemployer Plan,
respectively, or by any contract or agreement requiring contributions to a Plan
or Multiemployer Plan. No Plan which is subject to Section 412 of the Code or
Section 302 of ERISA has applied for or received an extension of any
amortization period within the meaning of Section 412 of the Code or Section 303
or 304 of ERISA. None of the Borrower, any of its Subsidiaries or any ERISA
Affiliate have ceased operations at a facility so as to become subject to the
provisions of Section 4068(a) of ERISA, withdrawn as a substantial employer so
as to become subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Plan subject to Section 4064(a) of ERISA to which it made
contributions. Each Non-U.S. Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except as would not reasonably be
expected to result in liability to the Borrower or any of its Subsidiaries. All
contributions required to be made with respect to a Non-U.S. Plan have been
timely made. Neither the Borrower nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Non-U.S. Plan. The present value of the accrued benefit liabilities (whether or
not vested) under each Non-U.S. Plan, determined as of the end of the Borrower’s
most recently ended fiscal year on the basis of reasonable actuarial
assumptions, did not exceed the current value of the assets of such Non-U.S.
Plan allocable to such benefit liabilities.

Section 4.11Ownership of Property; Insurance.

(a)Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Borrower referred to in Section
4.4(a) or purported to have been acquired by the Borrower or any of its
Subsidiaries after said date (except as sold or otherwise disposed of in the
ordinary course of



75

--------------------------------------------------------------------------------

business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are material to the business or
operations of the Borrower and its Subsidiaries are valid and subsisting and are
in full force.

(b)Each of the Borrower and its Subsidiaries owns, or is licensed or otherwise
has the right to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property material to its business, and the use
thereof by the Borrower and its Subsidiaries does not infringe on the rights of
any other Person other than any such infringement that could not reasonably be
expected to have or cause a Material Adverse Effect.

(c)The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.

(d) As of the Closing Date, neither the Borrower nor any of its Subsidiaries
owns any Real Estate.

Section 4.12Disclosure.

(a)The Borrower has disclosed to the Lenders all agreements, instruments, and
corporate or other restrictions to which the Borrower or any of its Subsidiaries
is subject, and all other matters known to any of them, that, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the
reports (including, without limitation, all reports that the Borrower or an
Insurance Subsidiary is required to file with the Securities and Exchange
Commission or a regulatory agency, as applicable), financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole in
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

(b)As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

Section 4.13Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Subsidiaries,
or, to the Borrower’s knowledge, threatened against or affecting the Borrower or
any of its Subsidiaries, and no significant unfair labor practice charges or
grievances are pending against the Borrower or any of its Subsidiaries, or, to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability



76

--------------------------------------------------------------------------------

on the books of the Borrower or any such Subsidiary, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

Section 4.14Subsidiaries. Schedule 4.14(a) sets forth the name of, the ownership
interest of the Borrower (and/or other Subsidiary) in, the jurisdiction of
incorporation or organization of, and the type of each Subsidiary of the
Borrower and identifies each Subsidiary that is a Subsidiary Loan Party and each
Subsidiary that is an Immaterial Subsidiary, in each case as of the Closing
Date.  As of the Closing Date, all of the issued and outstanding Capital Stock
of the Subsidiaries of the Borrower have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable free and clear of all Liens.  As of the
Closing Date, there are no outstanding purchase options, warrants, subscription
rights, agreements to issue or sell or convertible interests of or by any
Subsidiary of Borrower, other than as set forth on Schedule 4.14(a).  No
Subsidiary of the Borrower (other than the Primary Subsidiary Loan Parties) is
subject to any legal, regulatory, contractual or other restriction (other than
the agreements listed on Schedule 4.14(b) and customary limitations imposed by
corporate law, insurance law or regulations or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Borrower or any of its Subsidiaries that
owns outstanding shares of Capital Stock or other equity interests of such
Subsidiary.

Section 4.15Solvency. After giving effect to the execution and delivery of the
Loan Documents and the making of the initial Loans under this Agreement, (i) the
Loan Parties (on a consolidated basis) and (ii) the Borrower and its
Subsidiaries (on a consolidated basis) are Solvent.

Section 4.16Existing Indebtedness; Future Liens.

(a)Except as described therein, Schedule 7.1 sets forth a complete and correct
list of all outstanding Indebtedness of the Borrower and its Subsidiaries as of
the Closing Date (including descriptions of the obligors and obligees, principal
amounts outstanding, any collateral therefor and any Guaranties thereof).
 Neither the Borrower nor any of its Subsidiaries is in default and no waiver of
default is currently in effect, in the payment of any principal or interest on
any Indebtedness of any such Person individually in a committed or outstanding
principal amount exceeding $5,000,000 and no event or condition exists with
respect to any such Indebtedness that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.

(b)Except as disclosed in Schedule 4.16, neither the Borrower nor any of its
Subsidiaries has agreed or consented to cause or permit any of its property,
whether now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness or to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property or assets, whether now owned or
hereafter acquired, to be subject to a Lien that secures Indebtedness not
permitted by Section 7.2.

(c)As of the Closing Date, neither the Borrower nor any of its Subsidiaries is a
party to, or otherwise subject to any provision contained in, any instrument
evidencing Indebtedness of such Person, any agreement relating thereto or any
other agreement (including,



77

--------------------------------------------------------------------------------

but not limited to, its charter or any other organizational document of such
person) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of any such Person, except as disclosed in Schedule
7.1.

(d)As of the Closing Date, the Existing Credit Agreement has been terminated,
all commitments of the lenders thereunder to extend credit have been terminated,
and all amounts outstanding thereunder, together with all accrued and unpaid
interest, fees and other amounts have been paid in full.

Section 4.17Sanctions and Anti-Corruption Laws.

(a)None of the Borrower or any of its Subsidiaries or any of their respective
directors, officers, employees, agents or affiliates is a Sanctioned Person.

(b)Borrower, its Subsidiaries and their respective directors, officers and
employees and, to the knowledge of the Borrower, the agents of the Borrower and
its Subsidiaries, are in compliance in all material respects with applicable
Anti-Corruption Laws and applicable Sanctions. The Borrower and its Subsidiaries
have instituted and maintain policies and procedures designed to ensure
continued compliance therewith.

Section 4.18Affected Financial Institutions. No Loan Party is an Affected
Financial Institution.

Section 4.19Insurance Licenses. Schedule 4.19 lists all of the jurisdictions in
which such Insurance Subsidiary holds active Insurance Licenses (including,
without limitation, licenses or certificates of authority from Insurance
Regulatory Authorities). Each Insurance Subsidiary is in compliance in all
material respects with each Insurance License held by it.  No Insurance License
(to the extent material) is the subject of a proceeding for suspension or
revocation or any similar proceedings, there is no sustainable basis for such a
suspension or revocation, and to the knowledge of the Borrower no such
suspension or revocation has been threatened by any Insurance Regulatory
Authority except in any such case where such proceedings would not have a
Material Adverse Effect.

ARTICLE V



AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and all Obligations have
been paid in full (other than indemnification obligations as to which no claim
exists or has been asserted) and all Letters of Credit shall have expired or
terminated, in each case without any pending draw, or all such Letters of Credit
shall have been cash collateralized to the satisfaction of the Issuing Bank, and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

Section 5.1Financial Statements, Insurance Reporting and Other Information.

(a)Borrower Financial Information. The Borrower will deliver to the
Administrative Agent and each Lender:



78

--------------------------------------------------------------------------------

(i)as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Borrower, a copy of the annual audited report for such Fiscal
Year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Borrower and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and reported on by Ernst
& Young LLP or other independent public accountants of nationally recognized
standing (without a “going concern” or like qualification, exception or
explanation and without any qualification or exception as to the scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

(ii)as soon as available and in any event within 45 days after the end of each
Fiscal Quarter of the Borrower, an unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such Fiscal Quarter and the
related unaudited consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding Fiscal Quarter and the corresponding portion of
the Borrower’s previous Fiscal Year;

(iii)concurrently with the delivery of the financial statements referred to in
subsections (a) and (b) of this Section (other than the financial statements for
the fourth Fiscal Quarter of each Fiscal Year delivered pursuant to subsection
(b) of this Section), a Compliance Certificate signed by the principal executive
officer or the principal financial officer of the Borrower (i) certifying as to
whether there exists a Default or Event of Default on the date of such
certificate and, if a Default or an Event of Default then exists, specifying the
details thereof and the action which the Borrower has taken or proposes to take
with respect thereto, (ii) setting forth in reasonable detail calculations
demonstrating compliance with the financial covenants set forth in Article VI,
(iii) specifying any change in the identity of the Subsidiaries as of the end of
such Fiscal Year or Fiscal Quarter from the Subsidiaries identified to the
Lenders on the Closing Date or as of the most recent Fiscal Year or Fiscal
Quarter, as the case may be, (iv) specifying whether any Subsidiary or group of
Subsidiaries that are not Subsidiary Loan Parties (other than Insurance
Subsidiaries and Subsidiaries of Insurance Subsidiaries) no longer qualify as
Immaterial Subsidiaries as of the end of such Fiscal Year or Fiscal Quarter and
(v) stating whether any change in GAAP or the application thereof has occurred
since the date of the mostly recently delivered audited financial statements of
the Borrower and its Subsidiaries, and, if any change has occurred, specifying
the effect of such change on the financial statements accompanying such
Compliance Certificate;

(iv)promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with any Insurance
Regulatory Authority, the Securities and Exchange Commission, or any
Governmental



79

--------------------------------------------------------------------------------

Authority succeeding to any or all functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;

(v)promptly following any request therefor, (i) such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries as the Administrative Agent (or any Lender
through the Administrative Agent) may reasonably request and (ii) information
and documentation reasonably requested by the Administrative Agent (or any
Lender through the Administrative Agent) for purposes of compliance with
applicable “know your customer” requirements under the Patriot Act or other
applicable anti-money laundering laws.

Documents required to be delivered pursuant to Section 5.1(a)(i), (ii) or (iv)
(to the extent any such documents are included in materials otherwise filed with
any Insurance Regulatory Authority or the Securities and Exchange Commission)
may be delivered electronically and, if so delivered, shall be deemed to have
been delivered on the date (i) on which such materials are publicly available as
posted on such Insurance Regulatory Authority’s public posting system or the
Electronic Data Gathering, Analysis and Retrieval system (EDGAR), as applicable;
or (ii) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether made available by the Administrative Agent).

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and each Issuing Bank materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to Public Lenders and that (w) all
such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC”, the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the Issuing Bank and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute confidential information, they shall
be treated as set forth in Section10.12); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”.

(b)Insurance Subsidiary Reporting. The Borrower will deliver to the
Administrative Agent and each Lender:



80

--------------------------------------------------------------------------------

(i)promptly following the delivery or receipt by a Loan Party or any of its
Insurance Subsidiaries of any correspondence, notice or report to or from any
Insurance Regulatory Authority that relates, to any material extent, to the
financial viability of any of its Subsidiaries, a copy thereof;

(ii)within five Business Days after receipt, notice from any Insurance
Regulatory Authority of any threatened or actual proceeding for suspension or
revocation of any Insurance License or any similar proceeding with respect to
any such Insurance License;

(iii)promptly following the delivery to or receipt by the Borrower or any of its
Subsidiaries, (i) a copy of any regular or periodic final examination reports or
results of any market conduct examination or examination by the Insurance
Regulatory Authority or the NAIC of the financial condition and operations of,
or any notice of any finding as to a violation of any Requirement of Law from an
Insurance Regulatory Authority, or (ii) any other report with respect to any
Insurance Subsidiary (including any summary report from the NAIC with respect to
the performance of such Insurance Subsidiary as measured against the ratios and
other financial measurements developed by the NAIC under its Insurance
Regulatory Information System as in effect from time to time) that could
reasonably be expected to result in a Material Adverse Effect; and

(iv)promptly, notice of any denial of coverage, litigation, or arbitration
arising out of any Reinsurance Agreements to which any Insurance Subsidiary is a
party which denial, litigation or arbitration involves $10,000,000 or more.

Section 5.2Notices of Material Events.

(a)The Borrower will furnish to the Administrative Agent and each Lender prompt
(and, in any event, not later than three (3) Business Days after a Responsible
Officer becomes aware thereof) written notice of the following:

(i)the occurrence of any Default or Event of Default;

(ii)the filing or commencement of, or any material development in, any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of the Borrower, affecting the Borrower or any of its
Subsidiaries which, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(iii)the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (A) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (B) becomes subject to any Environmental Liability,
(C) receives notice of any claim with respect to any Environmental Liability, or
(D) becomes aware of any basis for any Environmental Liability, in each case
which, either individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect;

(iv)promptly and in any event within 15 days after (A) the Borrower, any of its
Subsidiaries or any ERISA Affiliate knows or has reason to know that any ERISA
Event has occurred, a certificate of the chief financial officer of the Borrower
describing such



81

--------------------------------------------------------------------------------

ERISA Event and the action, if any, proposed to be taken with respect to such
ERISA Event and a copy of any notice filed with the PBGC or the IRS pertaining
to such ERISA Event and any notices received by the Borrower, such Subsidiary or
such ERISA Affiliate from the PBGC or any other governmental agency with respect
thereto, and (B) becoming aware (1) that there has been an increase in Unfunded
Pension Liabilities (not taking into account Plans with negative Unfunded
Pension Liabilities) since the date the representations hereunder are given or
deemed given, or from any prior notice, as applicable, (2) of the existence of
any Withdrawal Liability, (3) of the adoption of, or the commencement of
contributions to, any Plan subject to Section 412 of the Code by the Borrower,
any of its Subsidiaries or any ERISA Affiliate, or (4) of the adoption of any
amendment to a Plan subject to Section 412 of the Code which results in a
material increase in contribution obligations of the Borrower, any of its
Subsidiaries or any ERISA Affiliate, a detailed written description thereof from
the chief financial officer of the Borrower;

(v)the occurrence of any default or event of default, or the receipt by the
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, with respect to any Material Indebtedness of the Borrower
or any of its Subsidiaries;

(vi)the occurrence of any downgrade in the financial strength rating by A.M.
Best of an Insurance Subsidiary;

(vii)any change in any Applicable Insurance Code that could reasonably be
expected to have a Material Adverse Effect, promptly upon a Responsible
Officer’s (a) becoming aware of such change and (b) reaching the belief that
such change could reasonably be expected to have a Material Adverse Effect;

(viii)any change in the published financial strength rating by A.M. Best of any
Person to which any Insurance Subsidiary has ceded risk (that is not secured by
such Person’s delivery to such Insurance Subsidiary of a letter of credit or a
pledge of cash collateral) in excess of $5,000,000 pursuant to a Reinsurance
Agreement if such change causes such published rating to be “B++” or lower; and

(ix)any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) and (d) of such certification.

(b)The Borrower will furnish to the Administrative Agent and each Lender,
promptly and in any event at least 10 days after the occurrence thereof, notice
of any change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s
identity or legal structure or (iii) in any Loan Party’s jurisdiction of
organization; and

Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice or other document and any action
taken or proposed to be taken with respect thereto.

Section 5.3Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges,



82

--------------------------------------------------------------------------------

franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business; provided that nothing in this Section shall prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
7.3.

Section 5.4Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and requirements of
any Governmental Authority applicable to its business and properties, including,
without limitation, all Environmental Laws, ERISA and OSHA, except where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. The Borrower will maintain
in effect and enforce policies and procedures designed to promote and achieve
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with applicable Anti-Corruption Laws, the Patriot
Act and applicable Sanctions.  Without limiting the generality of the foregoing,
the Borrower will cause each Insurance Subsidiary at all times to comply, in all
material respects, with its Applicable Insurance Code and the other requirements
applicable to it of its Insurance Regulatory Authority.

Section 5.5Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge at or before maturity all of its obligations
and liabilities (including, without limitation, all taxes, assessments and other
governmental charges, levies and all other claims that could result in a
statutory Lien but excluding any Indebtedness described under Section 8.1(f))
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make payment could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.6Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of the Borrower and its Subsidiaries in conformity with
GAAP or SAP, as applicable.

Section 5.7Visitation and Inspection. The Borrower will, and will cause each of
its Subsidiaries to, permit any representative of the Administrative Agent or
any Lender to visit and inspect its properties, to examine its books and records
and to make copies and take extracts therefrom, and to discuss its affairs,
finances and accounts with any of its officers, all at the expense of the
Administrative Agent or such Lender, as applicable (unless an Event of Default
has occurred and is continuing, in which case at the expense of the Loan
Parties), and at such reasonable times and as often as the Administrative Agent
or any Lender may reasonably request after reasonable prior notice to the
Borrower; provided that if an Event of Default has occurred and is continuing,
no prior notice shall be required.

Section 5.8Maintenance of Properties and  Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, (b) maintain with financially sound and reputable
insurance companies which are not Affiliates of the Borrower insurance with
respect to its properties and business, and the properties and business of its



83

--------------------------------------------------------------------------------

Subsidiaries, against loss or damage of the kinds customarily insured against by
companies in the same or similar businesses operating in the same or similar
locations.

Section 5.9Use of Proceeds; Margin Regulations. The Borrower will use the
proceeds of all Revolving Loans to finance working capital needs, and for other
general corporate purposes of the Borrower and its Subsidiaries.  The Borrower
will use the proceeds of the Delayed Draw Term Loans solely to repay all
Indebtedness and other obligations under or in connection with the Existing Note
Purchase Agreements.  No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that would violate any Requirement of
Law or any rule or regulation of the Board of Governors of the Federal Reserve
System, including Regulation T, Regulation U or Regulation X. All Letters of
Credit will be used for general corporate purposes.

Section 5.10Additional Subsidiaries.

In the event that, subsequent to the Closing Date, any Person becomes a
Subsidiary (or any Immaterial Subsidiary or group of Immaterial Subsidiaries no
longer satisfy the definition thereof), whether pursuant to formation,
acquisition or otherwise, (x) the Borrower shall promptly notify the
Administrative Agent and the Lenders thereof and (y) within 30 days after such
Person becomes a Subsidiary (other than an Immaterial Subsidiary) or ceases to
be an Immaterial Subsidiary, the Borrower shall cause such Subsidiary (i) to
become a Guarantor by executing and delivering to the Administrative Agent a
supplement to the Guaranty Agreement (or a new guaranty agreement) in form and
substance reasonably satisfactory to the Administrative Agent and (ii) to
deliver all such other documentation (including, without limitation, certified
organizational documents, resolutions, lien searches and legal opinions) and to
take all such other actions as such Subsidiary would have been required to
deliver and take pursuant to Section 3.1 if such Subsidiary had been a Loan
Party on the Closing Date.  Notwithstanding the foregoing or anything else
herein to the contrary, the Borrower will be required to comply with this
Section with respect to any Immaterial Subsidiary if at any time it ceases to be
an Immaterial Subsidiary under the terms of the definition thereof.

Section 5.11Most Favored Lender.

(a)If the Borrower or any Subsidiary enters into, assumes or otherwise becomes
bound or obligated under any agreement creating or evidencing Indebtedness for
borrowed money of $15,000,000 or more (excluding, for the avoidance of doubt,
the Letter of Credit Facilities Agreement), or any amendment, supplement or
other modification of any such agreement containing one or more Additional
Covenants or Additional Defaults, then the terms of this Agreement shall,
without any further action on the part of the Borrower or any of the Lenders, be
deemed to be amended automatically to include each Additional Covenant and each
Additional Default contained in such agreement; provided, that, to the extent
this Agreement is so amended pursuant to the terms of this Section 5.11 and the
applicable Indebtedness is subsequently repaid in full and all commitments
thereunder are terminated, the corresponding amendments to this Agreement
resulting from such Indebtedness shall be deemed to be rescinded and of no
further force and effect.  The Borrower further covenants to promptly execute
and deliver at its expense (including the reasonable fees and expenses of
counsel for the Administrative Agent) an amendment to this Agreement in form and
substance satisfactory to the Required Lenders evidencing the amendment of this
Agreement to include such Additional Covenants and



84

--------------------------------------------------------------------------------

Additional Defaults, provided that the execution and delivery of such amendment
shall not be a precondition to the effectiveness of such amendment as provided
for in this Section, but shall merely be for the convenience of the parties
hereto.

(b)If the Borrower or any Subsidiary shall create or assume any Lien upon any of
its property or assets, whether now owned or hereafter acquired, excluding Liens
permitted by the provisions of Section 7.2(b), (d),(e), (f), (g) and (h) the
Borrower shall make or cause to be made effective provision whereby the
Obligations will be secured by such Lien equally and ratably with any and all
other Indebtedness thereby secured so long as any such other Indebtedness shall
be so secured; provided that (x) the creation and maintenance of such equal and
ratable Lien shall not in any way limit or modify the right of the Lenders to
enforce the provisions of Section 7.2 and (y) the holders of any Liens required
to be secured equally and ratably with the Liens in favor of Administrative
Agent pursuant to this Section 5.11 have entered into intercreditor
documentation in form and substance reasonably satisfactory to the Required
Lenders (it being understood and agreed by all present parties hereto and
subsequent Lenders that the Administrative Agent is hereby authorized to execute
and deliver any intercreditor, collateral agency or similar agreements and any
guarantee and/or security documents in connection with the execution and
delivery of such grant of ratable Lien to secure the Obligations of the Lenders
in form and substance satisfactory to the Required Lenders and the execution
thereof by the Administrative Agent will bind all Lenders).

Section 5.12Priority of Obligations. The Borrower will ensure that its payment
obligations (including, without limitation, the Obligations) under this
Agreement and the other Loan Documents will at all times rank at least pari
passu, without preference or priority, with all other unsecured and
unsubordinated Indebtedness of the Borrower.

Section 5.13NAIC Ratio.  In the event that the NAIC or Insurance Regulatory
Authority shall at any time promulgate any risk-based capital ratio requirements
or guidelines, the Borrower shall cause each Insurance Company to comply with
the minimum requirements or guidelines applicable to it as established by the
NAIC or such Insurance Regulatory Authority.

ARTICLE VI



FINANCIAL COVENANTS

Until the Commitments have expired or been terminated and all Obligations have
been paid in full and all Letters of Credit shall have expired or terminated, in
each case without any pending draw, or all such Letters of Credit shall have
been cash collateralized to the satisfaction of the Issuing Bank, and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

Section 6.1Debt to Capitalization Ratio.  The Borrower will not permit the Debt
to Capitalization Ratio, as of the last day of any Fiscal Quarter (commencing
with the Fiscal Quarter ended June 30, 2020), to exceed 0.35 to 1.00.





85

--------------------------------------------------------------------------------

Section 6.2Risk-Based Capital.  The Borrower will not permit, as of the last day
of any Fiscal Quarter (commencing with the Fiscal Quarter ended June 30, 2020),
the “total adjusted capital” (as defined in the RBC for Insurers Model Act
promulgated by the NAIC (“Model Act”)) of the Insurance Subsidiaries at such
time (on a combined basis), to be less than 300% of the applicable “Authorized
Control Level RBC” (as defined in the Model Act) for such Insurance Subsidiaries
on a combined basis (determined as of the last day of the immediately preceding
Fiscal Year).

Section 6.3Consolidated Net Worth.  The Borrower will not permit Consolidated
Net Worth (a) as of the end of the Fiscal Quarter ending March 31, 2020, to be
less than $345,000,000 and (b) as of the end of any Fiscal Quarter thereafter,
to be less than an amount equal to (i) the Minimum Net Worth for the immediately
preceding Fiscal Quarter, plus (ii) the Fiscal Quarter Increase for such
immediately preceding Fiscal Quarter.

ARTICLE VII



NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and all Obligations have
been paid in full and all Letters of Credit shall have expired or terminated, in
each case without any pending draw, or all such Letters of Credit shall have
been cash collateralized to the satisfaction of the Issuing Bank, and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

Section 7.1Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except (subject to the penultimate sentence of this Section):

(a)Indebtedness created pursuant to the Loan Documents;

(b)Indebtedness of the Borrower and its Subsidiaries existing on the date hereof
and set forth on Schedule 7.1 and, other than in the case of the Existing Note
Purchase Agreements and the Letter of Credit Facilities Agreement, extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (immediately prior to giving effect to such
extension, renewal or replacement);

(c)Indebtedness of the Borrower or any of its Subsidiaries incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof (provided that such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvements), and extensions, renewals or replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement);
provided that the aggregate principal amount of such Indebtedness does not
exceed $10,000,000 at any time outstanding;

(d)Indebtedness of the Borrower owing to any Subsidiary and of any Subsidiary
owing to the Borrower or any other Subsidiary; provided that any such
Indebtedness



86

--------------------------------------------------------------------------------

that is owed by a Subsidiary that is not a Subsidiary Loan Party shall only be
permitted to be incurred in accordance with Section 7.4;

(e)Guarantees by the Borrower of Indebtedness of any Subsidiary or by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, in each
case, in the ordinary course of business (it being understood that
Sale-Leaseback Transactions permitted pursuant to clause (j) below will be
deemed to be in the ordinary course of business); provided that Guarantees by
any Loan Party of Indebtedness (including any Sale-Leaseback Transaction) of any
Subsidiary that is not a Subsidiary Loan Party shall only be permitted to be
incurred in accordance with Section 7.4;

(f)Hedging Obligations permitted by Section 7.10;

(g)other unsecured Indebtedness of the Borrower in an aggregate principal amount
not to exceed $100,000,000 at any time outstanding minus (i) the aggregate
amount of unreimbursed drawings in respect of letters of credit issued under or
pursuant to the Letter of Credit Facilities Agreement minus (ii) the aggregate
amount of Incremental Commitments (and related Loans) established pursuant to
Section 2.23 (excluding therefrom an amount not to exceed $35,000,000 of
Incremental Revolving Commitments that become effective on or before August 12,
2020)(such excluded amount, the “Syndicated Revolver Amount”) plus (iii) the
difference of $35,000,000 minus the Syndicated Revolver Amount (it being
understood and agreed that any Indebtedness permitted to incurred pursuant to
this clause (iii) shall not be incurred at any time on or prior to August 12,
2020);

(h)Indebtedness (but only of an Insurance Subsidiary that is not Foreign
Subsidiary) owing to the Federal Home Loan Bank of which such Insurance
Subsidiary is a member;

(i)Indebtedness of the Borrower or any of its Subsidiaries incurred to finance
the acquisition, construction or improvement of any real property that will be
used as a place of business for the Borrower; provided that the aggregate
principal amount of such Indebtedness does not exceed $25,000,000 at any time
outstanding; and

(j)Sale-Leaseback Transactions permitted pursuant to Section 7.9.

provided, that if any of the foregoing Indebtedness is Indebtedness of the
Borrower owing to a Subsidiary (other than (x) Indebtedness of the Borrower
owing to a Subsidiary, which Indebtedness is existing on the Closing Date (and,
for the avoidance of doubt, includes extensions of credit made after the Closing
Date pursuant to commitments existing on the Closing Date in respect of such
Indebtedness, in each case as set forth on Schedule 7.1), and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal (or committed) amount thereof (as in effect of the Closing
Date), (y) Indebtedness of the Borrower owing to a Primary Subsidiary Loan Party
and (z) an amount of such Indebtedness up to $10,000,000 in the aggregate at any
time outstanding), such Indebtedness shall be subordinated to the Indebtedness
and other obligations of the Loan Parties hereunder and under the other Loan
Documents on terms reasonably satisfactory to the Administrative Agent.



87

--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Borrower will not, and will not permit any of
its Subsidiaries, to issue any Disqualified Capital Stock.  Further, the
Borrower will not, and will not permit any of its Subsidiaries to, make or offer
to make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption, retirement, defeasance, or acquisition
for value of any Indebtedness, other than the Indebtedness and other obligations
hereunder and under the other Loan Documents, in each case, in an amount that
exceeds $25,000,000 in the aggregate, and other than prepayments of any
Indebtedness outstanding under any revolving credit facility, or similar credit
facility that permits repaid amounts to be reborrowed (other than prepayments
made pursuant to a voluntary reduction of commitments under any such facility).

Section 7.2Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of its
assets or property now owned or hereafter acquired, except:

(a)Liens securing the Obligations;

(b)Permitted Encumbrances;

(c)Liens on any property or asset of the Borrower or any of its Subsidiaries
existing on the date hereof and set forth on Schedule 7.2; provided that (i)
such Liens shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Liens shall secure only those obligations that it
secures on the date hereof (or any refinancing thereof to the extent permitted
by the terms of this Agreement);

(d)purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided that
(i) such Lien secures Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition or
the completion of the construction or improvements thereof, (iii) such Lien does
not extend to any other asset, and (iv) the Indebtedness secured thereby does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets;

(e)any Lien (x) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower, (y) existing on any asset of any Person at
the time such Person is merged with or into the Borrower or any of its
Subsidiaries, or (z) existing on any asset prior to the acquisition thereof by
the Borrower or any of its Subsidiaries; provided that (i) any such Lien was not
created in the contemplation of or in connection with any of the foregoing,
 (ii) any such Lien secures only those obligations which it secures on the date
that such Person becomes a Subsidiary or the date of such merger or the date of
such acquisition, (iii) any such Lien will secure only those obligations which
it secures on the date of such merger or acquisition and (iv) the aggregate
principal (or other) amount of Indebtedness secured by any and all such Liens
permitted under this clause (e) shall not at any time exceed $10,000,000;

(f)Liens to secure Indebtedness owing to a Loan Party;



88

--------------------------------------------------------------------------------

(g)Liens on the assets of an Insurance Subsidiary that is not Foreign Subsidiary
to secure Indebtedness owing by such Insurance Subsidiary permitted pursuant to
Section 7.1(h);

(h)Liens to secure Indebtedness described in Section 7.1(i); provided that such
Liens do not extend to any asset other than the real property and improvements
thereon that are the subject of such Indebtedness;

(i)Liens consisting of deposit of cash or other assets of an Insurance
Subsidiary and the Subsidiaries of an Insurance Subsidiary as required by
Governmental Authorities;

(j)to the extent constituting a Lien, Sale-Leaseback Transactions permitted
pursuant to Section 7.9; and

(k)extensions, renewals, or replacements of any Lien referred to in subsections
(b) through (h) of this Section; provided that the principal (or other) amount
of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby.

Section 7.3Fundamental Changes; Line of Business.

(a)The Borrower will not, and will not permit any of its Subsidiaries to, merge
into or consolidate into any other Person, or permit any other Person to merge
into or consolidate with it, or sell, lease, transfer or otherwise dispose of
(in a single transaction or a series of transactions) all or substantially all
of its assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve; provided that if,
immediately before and immediately after giving effect thereto, (I) no Default
or Event of Default shall have occurred and be continuing and (II) the Borrower
and each of its Subsidiaries is Solvent, (i) the Borrower or any Subsidiary may
merge with a Person if the Borrower (or such Subsidiary if the Borrower is not a
party to such merger) is the surviving Person, (ii) any Subsidiary may merge
into another Subsidiary, provided that if any party to such merger is a
Subsidiary Loan Party, the Subsidiary Loan Party shall be the surviving Person,
(iii) any Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or to a Subsidiary Loan Party
and (iv) any Subsidiary (other than a Subsidiary Loan Party) may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided, further, that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 7.4.

(b)The Borrower will not, and will not permit any of its Subsidiaries to, engage
in any business other than businesses of the type conducted by the Borrower and
its Subsidiaries on the date hereof and businesses reasonably related thereto.

Section 7.4Investments, Loans. The Borrower will not, and will not permit any of
its Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly owned Subsidiary prior to such merger) any
Capital Stock, evidence of Indebtedness or other securities (including any
option, warrant, or other right to acquire any of the



89

--------------------------------------------------------------------------------

foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) all or substantially all of the assets of a Person, or
any assets of any other Person that constitute a business unit or division of
any other Person, or create or form any Subsidiary (all of the foregoing being
collectively called “Investments”), except:

(a)Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Subsidiaries);

(b)Permitted Investments;

(c)Guarantees by the Borrower and its Subsidiaries constituting Indebtedness
permitted by Section 7.1; provided that the aggregate principal amount of
Indebtedness of Subsidiaries that are not Subsidiary Loan Parties that is
Guaranteed by any Loan Party shall be subject to the limitation set forth in
subsection (d) of this Section;

(d)Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary to the Borrower or in or to another Subsidiary; provided that the
aggregate amount of Investments by the Loan Parties in or to, and Guarantees by
the Loan Parties of Indebtedness of, any Subsidiary that is not a Subsidiary
Loan Party (excluding all such Investments and Guarantees existing on the
Closing Date and set forth on Schedule 7.4) shall not exceed (x) $20,000,000 at
any time outstanding plus (y) the aggregate amount of any other Investments made
to the extent (and only to the extent) funded with the proceeds of (I) Capital
Stock of the Borrower issued after the Closing Date (and for which the Borrower
shall have notified the Administrative Agent in writing at the time of the
making of such Investment with the use of such proceeds) and (II) Indebtedness
incurred by the Borrower after the Closing Date to the extent such Indebtedness
is permitted to be incurred pursuant to either Section 2.23, Section 7.1(g) or
Section 7.1(j);

(e)Hedging Transactions in the ordinary course of business and otherwise
permitted by Section 7.10;

(f) Permitted Acquisitions; and

(g)Investments consisting of operating deposit accounts with banks and
endorsement of negotiable instruments for deposit or collection in the ordinary
course of business.

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.4, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired less any amount realized in
respect of such Investment upon the sale, collection or return of capital (not
to exceed the original amount invested).

Section 7.5Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, unless, both immediately before and after
giving pro forma effect to such Restricted Payment, no Default or Event of
Default exists or would result therefrom; provided that nothing in this Section
shall be construed to restrict payments by a Subsidiary to the Borrower or
another wholly-owned Subsidiary.



90

--------------------------------------------------------------------------------

Section 7.6Sale of Assets. The Borrower will not, and will not permit any of its
Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose of
any of its assets, business or property or, in the case of any Subsidiary, any
shares of such Subsidiary’s Capital Stock, in each case whether now owned or
hereafter acquired, to any Person other than the Borrower or a Subsidiary Loan
Party (or to qualify directors if required by applicable law), except:

(a)the sale or other disposition of obsolete or worn out property or other
property not necessary for operations disposed of in the ordinary course of
business;

(b)the sale of used or surplus equipment and Permitted Investments in the
ordinary course of business;

(c)Sale-Leaseback Transactions permitted pursuant to Section 7.9;

(d)any sale or other disposition pursuant to a Reinsurance Agreement so long as
such sale or other disposition is entered into in the ordinary course of
business for the purpose of managing insurance risk consistent with industry
practice;

(e)leases, licenses, subleases or sublicenses granted in the ordinary course of
business and on ordinary commercial terms that do not interfere in any material
respect with the business of the Borrower and its Subsidiaries; and

(f)the sale or other disposition of such assets (other than the sale or
disposition of any Capital Stock of any Insurance Subsidiary owned by the
Borrower (directly or indirectly) on the Closing Date) in an aggregate amount
(based on the fair market value of such assets) not to exceed $15,000,000 during
the term of this Agreement.

Section 7.7Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

(a)in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;

(b)transactions solely between or among the Borrower and any Subsidiary Loan
Party not involving any other Affiliates; and

(c)any Restricted Payment permitted by Section 7.5.

Section 7.8Restrictive Agreements. The Borrower will not, and it will not permit
any of its Subsidiaries to, directly or indirectly, enter into or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition on:

(a) the ability of the Borrower or any Subsidiary to create or permit to exist
any Lien on any of its property; or



91

--------------------------------------------------------------------------------

(b) the ability of any Subsidiary to: (1) pay dividends or other distributions
with respect to any shares of its Capital Stock, (2) make or repay loans or
advances to the Borrower or any other Subsidiary, or (3) Guarantee Indebtedness
of a Loan Party or any other Subsidiary;

provided, however, that:

(i) the foregoing shall not apply to prohibitions, restrictions or conditions at
any time and from time to time imposed by law or by any Loan Document,

(ii) the foregoing shall not apply to customary prohibitions, restrictions or
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided that such prohibitions, restrictions or conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,

(iii) clause (a) of this Section shall not apply to prohibitions, restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement if such prohibitions, restrictions or conditions
apply only to the property securing such Indebtedness,

(iv) clause (a) of this Section shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof,

(v) clause (a) of this Section shall not apply to prohibitions, restrictions or
conditions imposed by any agreement relating to Indebtedness permitted by this
Agreement (the “Other Indebtedness”) that expressly excludes from such
prohibitions, restrictions or conditions Liens that secure any or all of the
Indebtedness and other obligations of the Loan Parties at any time and from time
to time under the Loan Documents; provided, the Other Indebtedness may include a
condition that, if the Indebtedness under this Agreement becomes secured by a
Lien upon the assets of the Borrower and/or any of its Subsidiaries to secure
the Obligations, the holder(s) of the Other Indebtedness shall have the right to
require the Borrower and/or such Subsidiaries to grant a Lien in the same assets
to secure the Other Indebtedness equally and ratably with the Obligations for so
long as the Obligations shall be so secured; provided, further, that the
holder(s) of the Other Indebtedness shall have entered into intercreditor
documentation in form and substance reasonably satisfactory to the Required
Lenders (it being understood and agreed by all present parties hereto and
subsequent Lenders that the Administrative Agent is hereby authorized to execute
and deliver any intercreditor, collateral agency or similar agreements and any
guarantee and/or security documents in connection with the execution and
delivery of such grant of ratable Lien to secure the Oher Indebtedness in form
and substance satisfactory to the Required Lenders and the execution thereof by
the Administrative Agent will bind all Lenders),

(vi) clause (b)(2) of this Section shall not apply to prohibitions, restrictions
or conditions imposed by any agreement relating to Indebtedness permitted by
this Agreement that expressly excludes from such prohibitions, restrictions or
conditions any and all loans or advances required or permitted to be made or
repaid to a Loan Party or a Subsidiary pursuant to this Agreement or any other
Loan Document,

(vii) clause (b)(3) of this Section shall not apply to prohibitions,
restrictions or conditions imposed by any agreement relating to Indebtedness
permitted by this Agreement that



92

--------------------------------------------------------------------------------

expressly excludes from such prohibitions, restrictions or conditions any
Guarantee of any or all of the Indebtedness and other obligations of the Loan
Parties at any time and from time to time under the Loan Documents; and

(viii) clause (b)(i) of this Section shall not apply to any of the Primary
Subsidiary Loan Parties.

Section 7.9Sale and Leaseback Transactions. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any arrangement with any Person
(other than a Loan Party) providing for the leasing to the Borrower or such
Subsidiary for a period of five or more years of any property which has been or
is to be sold or transferred by the Borrower or such Subsidiary to such Person
or to any other Person (other than a Loan Party), to which funds have been or
are to be advanced by such Person on the security of the property subject to
such lease (a “Sale-Leaseback Transaction”) if, after giving effect thereto, the
Value (as defined below) of all Sale/Leaseback Transactions at such time would
exceed 10% of the Consolidated Net Worth of the Borrower at such time.  For
purposes of this Section, “Value” shall mean, with respect to any Sale-Leaseback
Transaction as at any time, the amount equal to the greater of (a) the net
proceeds of the sale or transfer of the property subject to such Sale-Leaseback
Transaction and (b) the fair value, in the opinion of the board of directors of
the Borrower or such Subsidiary of such property at the time of entering into
such Sale-Leaseback Transaction, in either case divided first by the number of
full years of the term of the lease and then multiplied by the number of full
years of such term remaining at the time of determination, without regard to any
renewal or extension options contained in such lease; provided that, for the
avoidance of doubt, all obligations under such sale-leaseback agreements shall
constitute Indebtedness for purposes of calculating compliance with the
covenants set forth in Article VI and Article VII.

Section 7.10Hedging Transactions. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Transaction, other than Hedging
Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any of its Subsidiaries is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrower acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which the Borrower or any of its
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any Capital Stock or any Indebtedness or (ii)
as a result of changes in the market value of any Capital Stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.

Section 7.11Amendment to Material Documents. The Borrower will not, and will not
permit any of its Subsidiaries to, amend, modify or waive any of its rights
under its certificate of incorporation, bylaws or other organizational
documents, except in a manner that would not have a material adverse effect on
the Lenders, the Administrative Agent, the Borrower or any of its Subsidiaries.

Section 7.12Ceded Reinsurance. The Borrower will not, and will not permit any of
its Subsidiaries to: (a) enter into any Reinsurance Agreement in respect of
ceded risk in excess of $5,000,000 with any Person other than (i) another
Insurance Subsidiary, (ii) any Person for which



93

--------------------------------------------------------------------------------

the most recently published financial strength rating by A.M. Best is “B+” or
higher or, if such Person is not rated by A.M. Best, which has a Statutory
Surplus (or the equivalent thereof with respect to a Person not domiciled in the
United States) of not less than $100,000,000, (iii) any Person that posts
security under such Reinsurance Agreement in an amount equal to the total
liabilities assumed by such Person, through a letter of credit issued by an
“authorized bank” (as such term is defined by the Insurance Regulatory
Authority) or cash collateral deposit or (iv) any other reinsurers acceptable to
the Administrative Agent, provided however, that for purposes of the foregoing
clause (ii), any “NA” designation shall not be considered a rating of A.M. Best
or (b) enter into any Reinsurance Agreement or Reinsurance Agreements with
Lloyd’s of London if the aggregate amount of reinsurance ceded thereby would
exceed forty percent (40.0%) of the aggregate premium volume of reinsurance
ceded by the Insurance Subsidiaries.

Section 7.13Accounting Changes. The Borrower will not, and will not permit any
of its Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP (or SAP), or change the Fiscal
Year of the Borrower or the fiscal year of any of its Subsidiaries, except to
change the fiscal year of a Subsidiary to conform its fiscal year to that of the
Borrower.

Section 7.14Sanctions and Anti-Corruption Laws. The Borrower will not, and will
not permit any Subsidiary to, request any Loan or Letter of Credit or, directly
or indirectly, use the proceeds of any Loan or any Letter of Credit, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person (i) to fund any activities or business of or
with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, (ii) in any other
manner that would result in a violation of Sanctions by any Person (including
any Person participating in the Loans, whether as an Arrangers, the
Administrative Agent, any Lender (including a Swingline Lender), the Issuing
Bank, underwriter, advisor, investor or otherwise), or (iii) in furtherance of
an offer, payment , promise to pay or authorization of the payment or giving of
money or anything else of value to any Person in violation of applicable
Anti-Corruption Laws.

ARTICLE VIII



EVENTS OF DEFAULT

Section 8.1Events of Default. If any of the following events (each, an “Event of
Default”) shall occur:

(a)the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under subsection (a) of this Section)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days; or



94

--------------------------------------------------------------------------------

(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document (including the Schedules attached hereto and thereto),
or in any amendments or modifications hereof or waivers hereunder, or in any
certificate, report, financial statement or other document submitted to the
Administrative Agent or the Lenders by any Loan Party or any representative of
any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect (other than
any representation or warranty that is expressly qualified by a Material Adverse
Effect or other materiality, in which case such representation or warranty shall
prove to be incorrect in any respect) when made or deemed made or submitted
(provided, that any breach of the representation and warranty contained in the
last sentence of Section 4.16(a) shall not result in an Event of Default under
this clause (c) unless such breach also constitutes an Event of Default under
clause (f) of this Section 8.1); or

(d)the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.1, 5.2, 5.3 (with respect to the Borrower’s legal
existence), 5.10 or 5.11 or Article VI or VII; or

(e)any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in subsections (a),
(b) and (d) of this Section) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any officer of the
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or

(f)(i) the Borrower or any of its Subsidiaries (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness (other than any Hedging Obligation) that
is outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing or governing such Indebtedness; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any Material Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or permit the
acceleration of, the maturity of such Indebtedness; or any Material Indebtedness
shall be declared to be due and payable, or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or any offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof or (ii) there occurs under any Hedging Transaction an Early
Termination Date (as defined in such Hedge Transaction) resulting from (A) any
event of default under such Hedging Transaction as to which the Borrower or any
of its Subsidiaries is the Defaulting Party (as defined in such Hedging
Transaction) and the Hedge Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount or (B) any
Termination Event (as so defined) under such Hedging Transaction as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and the Hedge
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than the Threshold Amount and is not paid; or

(g)the Borrower or any of its Subsidiaries shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under



95

--------------------------------------------------------------------------------

any federal, state or foreign bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a custodian, trustee,
receiver, liquidator or other similar official of it or any substantial part of
its property, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in subsection (i)
of this Section, (iii) apply for or consent to the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the Borrower or any
such Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or (vi)
take any action for the purpose of effecting any of the foregoing; or

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any of its Subsidiaries or its debts, or any substantial part of
its assets, under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or (ii) the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the Borrower or any
of its Subsidiaries or for a substantial part of its assets, and in any such
case, such proceeding or petition shall remain undismissed for a period of 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; or

(i)the Borrower or any of its Subsidiaries shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or

(j)(i) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000, (ii) there is or
arises an Unfunded Pension Liability (not taking into account Plans with
negative Unfunded Pension Liability) in an aggregate amount exceeding
$10,000,000, or (iii) there is or arises any potential Withdrawal Liability in
an aggregate amount exceeding $10,000,000; or

(k)any judgment, order for the payment of money, writ, warrant of attachment or
similar process involving an amount in excess of $15,000,000 in the aggregate
shall be rendered against the Borrower or any of its Subsidiaries, and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be a period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(l)any non-monetary judgment or order shall be rendered against the Borrower or
any of its Subsidiaries that could reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect, and there shall be a
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

(m)a Change in Control shall occur or exist; or

(n)any material provision of the Guaranty Agreement shall for any reason cease
to be valid and binding on, or enforceable against, any Loan Party, or any Loan
Party shall



96

--------------------------------------------------------------------------------

so state in writing, or any Loan Party shall seek to terminate its obligation
under the Guaranty Agreement (other than the release of any guaranty to the
extent permitted pursuant to Section 9.11); or

(o)any one or more licenses, permits, accreditations or authorizations of the
Borrower or any of its Subsidiaries, including any Insurance License with
respect to any Insurance Subsidiary, shall be suspended, limited, modified or
terminated or shall not be renewed, and such suspension, limitation,
modification, termination or non-renewal would reasonably be expected to result
in a Material Adverse Effect, or any other action shall be taken, by any
Governmental Authority in response to any alleged failure by the Borrower or any
of its Subsidiaries to be in compliance with applicable law, and such action,
individually or in the aggregate, has or would reasonably be expected to have a
Material Adverse Effect;

then, and in every such event (other than an event with respect to the Borrower
described in subsection (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times: (i)
terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; provided that, if an
Event of Default specified in either subsection (g) or (h) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

Section 8.2Application of Payments.  Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Borrower or the
Required Lenders, all payments received on account of the Obligations shall,
subject to Section 2.26, shall be applied by the Administrative Agent as
follows:

(a)first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees and disbursements and
other charges of counsel payable under Section 10.3 and amounts payable under
the Fee Letter with Truist Bank in respect of administrative agency fees)
payable to the Administrative Agent in its capacity as such;

(b)second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, reimbursement obligations
in respect of LC Disbursements, interest and Letter of Credit fees) payable to
the Lenders and the Issuing Banks (including fees and disbursements and other
charges of counsel payable under Section 10.3) arising under the Loan Documents,
ratably among them in proportion to the respective amounts described in this
clause (b) payable to them;



97

--------------------------------------------------------------------------------

(c)third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and charges and interest on the Loans and
unreimbursed LC Disbursements, ratably among the Lenders and the Issuing Banks
in proportion to the respective amounts described in this clause (c) payable to
them;

(d)fourth, (A) to payment of that portion of the Obligations constituting unpaid
principal of the Loans and unreimbursed LC Disbursements and (B) to Cash
Collateralize that portion of LC Exposure comprising the undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrower pursuant to the terms hereof, ratably among the Lenders and the Issuing
Banks in proportion to the respective amounts described in this clause (d)
payable to them; provided that (x) any such amounts applied pursuant to
subclause (B) above shall be paid to the Administrative Agent for the ratable
account of the applicable Issuing Banks to Cash Collateralize such LC Exposure,
(y) subject to Section 2.26, amounts used to Cash Collateralize the aggregate
amount of Letters of Credit pursuant to this clause (d) shall be used to satisfy
drawings under such Letters of Credit as they occur and (z) upon the expiration
of any Letter of Credit (without any pending drawings), the pro rata share of
Cash Collateral shall be distributed in accordance with this clause (d);

(e)fifth, to the payment in full of all other Obligations, in each case ratably
among the Administrative Agent, the Lenders and the Issuing Banks based upon the
respective aggregate amounts of all such Obligations owing to them in accordance
with the respective amounts thereof then due and payable; and

(f)sixth, the balance, if any, after all Obligations have been indefeasibly paid
in full, to the Borrower or as otherwise provided by a court of competent
jurisdiction.

If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

Notwithstanding the foregoing, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

ARTICLE IX



THE ADMINISTRATIVE AGENT

Section 9.1Appointment of the Administrative Agent.

(a)Each Lender irrevocably appoints Truist Bank as the Administrative Agent and
authorizes it to take such actions on its behalf and to exercise such powers as
are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent, attorney-in-fact or Related Party and shall
apply



98

--------------------------------------------------------------------------------

to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.

(b)The Issuing Bank shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time and except for so long as the Administrative Agent may agree at the
request of the Required Revolving Lenders to act for the Issuing Bank with
respect thereto; provided that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.

(c)It is understood and agreed that the use of the term “agent” herein or in any
other Loan Document (or any similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties.

Section 9.2Nature of Duties of the Administrative Agent . The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2), provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.2) or in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final non-appealable judgment. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact except to the extent that a court of
competent jurisdiction determines in a final and nonappelable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents. The Administrative Agent shall not be deemed to
have knowledge of



99

--------------------------------------------------------------------------------

any Default or Event of Default unless and until written notice thereof (which
notice shall include an express reference to such event being a “Default” or
“Event of Default” hereunder) is given to the Administrative Agent by the
Borrower or any Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The Administrative Agent
may consult with legal counsel (including counsel for the Borrower) concerning
all matters pertaining to such duties.

Section 9.3Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
credit analysis, appraisals and decisions in taking or not taking any action
under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Loan Parties. Each
Lender represents and warrants to the Administrative Agent that (i) the Loan
Documents set forth the terms of a commercial lending facility and (ii) it is
engaged in making, acquiring or holding commercial loans in the ordinary course
and is entering into this Agreement as a Lender for the purpose of making,
acquiring or holding commercial loans and providing other facilities set forth
herein as may be applicable to such Lender, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender agrees not to assert a claim in contravention of the foregoing.
 Each Lender represents and warrants to the Administrative Agent that it is
sophisticated with respect to decisions to make, acquire and/or hold commercial
loans and to provide other facilities set forth herein, as may be applicable to
such Lender, and either it, or the Person exercising discretion in making its
decision to make, acquire and/or hold such commercial loans or to provide such
other facilities, is experienced in making, acquiring or holding such commercial
loans or providing such other facilities.  Each of the Lenders acknowledges and
agrees that outside legal counsel to the Administrative Agent in connection with
the preparation, negotiation, execution, delivery and administration (including
any amendments, waivers and consents) of this Agreement and the other Loan
Documents is acting solely as counsel to the Administrative Agent and is not
acting as counsel to any Lender (other than the Administrative Agent and its
Affiliates) in connection with this Agreement, the other Loan Documents or any
of the transactions contemplated hereby or thereby.

Section 9.4Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions



100

--------------------------------------------------------------------------------

(including the failure to act) in connection with this Agreement, the
Administrative Agent shall be entitled to refrain from such act or taking such
act unless and until it shall have received instructions from such Lenders, and
the Administrative Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder in accordance
with the instructions of the Required Lenders where required by the terms of
this Agreement.

Section 9.5Reliance by the Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

Section 9.6The Administrative Agent in its Individual Capacity. The bank serving
as the Administrative Agent shall have the same rights and powers under this
Agreement and any other Loan Document in its capacity as a Lender as any other
Lender and may exercise or refrain from exercising the same as though it were
not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“Required Revolving Lenders”, or any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

Section 9.7Successor Administrative Agent.

(a)The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.  Any resignation by the Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Bank and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder: (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swingline
Lender; (ii) the retiring Issuing Bank and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents; and (iii) the successor Issuing Lender shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or



101

--------------------------------------------------------------------------------

make other arrangement satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.

(b)Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If, within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

(c)In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.26(b), then the Issuing Bank and the
Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the case
may be, effective at the close of business Charlotte, North Carolina time on a
date specified in such notice (which date may not be less than five (5) Business
Days after the date of such notice).

Section 9.8Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the IRS or any authority
of the United States or any other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including penalties and interest, together with all expenses incurred, including
legal expenses, allocated staff costs and any out of pocket expenses.

Section 9.9The Administrative Agent May File Proofs of Claim.

(a)In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by



102

--------------------------------------------------------------------------------

declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Bank and the Administrative Agent and its agents and counsel and all
other amounts due the Lenders, the Issuing Bank and the Administrative Agent
under Section 10.3) allowed in such judicial proceeding; and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

(b)Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and the Issuing Bank to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Bank, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Section 10.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.10Authorization to Execute Other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents (including, without limitation, the Guaranty Agreement) other than
this Agreement.

Section 9.11Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent to release any Guarantor from its obligations under the
Guaranty Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder or under the Guaranty Agreement (including as a
result of a disposition of the Capital Stock of such Subsidiary permitted by
Section 7.6).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty Agreement pursuant to this Section.  In
the case of the foregoing, the Administrative Agent is authorized, at the
Borrower’s expense, to execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such Guarantor from its obligations under the Guaranty Agreement.



103

--------------------------------------------------------------------------------

Section 9.12Syndication Agent. Each Lender hereby designates Citizens Bank, N.A.
as Syndication Agent and agrees that the Syndication Agent shall have no duties
or obligations under any Loan Documents to any Lender or any Loan Party.

ARTICLE X



MISCELLANEOUS

Section 10.1Notices.

(a)Written Notices.

(i)Except in the case of notices and other communications expressly permitted to
be given by telephone, all notices and other communications to any party herein
to be effective shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, as
follows:

To the Borrower:



ProSight Global, Inc.





412 Mt. Kemble Avenue





Suite 300





Morristown, New Jersey 07960





Attention: Anthony Piszel and Frank D. Papalia





Email: apiszel@prosightspecialty.com and fpapalia@prosightspecialty.com







To the Administrative Agent:



Truist Bank





3333 Peachtree Road





Atlanta, Georgia 30326





Attention: Hays Wood





Email: hays.wood@suntrust.com







With a copies to (for information purposes only):



Truist Bank





Agency Services





303 Peachtree Street, N.E. / 25th Floor





Atlanta, Georgia 30308





Attention: Agency Services Manager





Email: services.agency@suntrust.com











and











Alston & Bird LLP





1201 West Peachtree Street





Atlanta, Georgia 30309





Attention: Rick D. Blumen, Esq.





Email: rick.blumen@alston.com











104

--------------------------------------------------------------------------------

To the Issuing Bank:



Truist Bank





Attn: Standby Letter of Credit Dept.





245 Peachtree Center Ave., 17th FL





Atlanta, GA 30303





Telephone: 800-951-7847







To the Swingline Lender:



Truist Bank





Agency Services





303 Peachtree Street, N.E. / 25th Floor





Atlanta, Georgia 30308





Attention: Agency Services Manager





Email: services.agency@suntrust.com







To any other Lender:



the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance executed by such Lender



Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(ii)Any agreement of the Administrative Agent, the Issuing Bank or any Lender
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent, the
Issuing Bank and each Lender shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower to give such notice
and the Administrative Agent, the Issuing Bank and the Lenders shall not have
any liability to the Borrower or other Person on account of any action taken or
not taken by the Administrative Agent, the Issuing Bank or any Lender in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank or any Lender to receive written confirmation of any telephonic
or facsimile notice or the receipt by the Administrative Agent, the Issuing Bank
or any Lender of a confirmation which is at variance with the terms understood
by the Administrative Agent, the Issuing Bank and such Lender to be contained in
any such telephonic or facsimile notice.

(b)Electronic Communications.

(i)Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank if such Lender or such Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving, or is unwilling to receive, notices by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.



105

--------------------------------------------------------------------------------

(ii)Unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (B) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(A) of notification that such notice or communication is available and
identifying the website address therefor; provided that, in the case of clauses
(A) and (B) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(iii)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar electronic system.

(iv)THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS IN THE COMMUNICATIONS
(AS DEFINED BELOW) AND FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties have any liability to any Loan Party or any of their respective
Subsidiaries, any Lender, any Issuing Bank or any other Person or entity for
losses, claims, damages, liabilities or expenses of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses, whether or not based on strict liability (whether in tort,
contract or otherwise), arising out of any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent or such Related Party; provided , however, that in no event
shall the Administrative Agent or any Related Party have any liability to any
Loan Party or any of their respective Subsidiaries, any Lender, any Issuing Bank
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages) arising out of any Loan Party’s
or the Administrative Agent’s transmission of Communications. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which



106

--------------------------------------------------------------------------------

is distributed by the Administrative Agent, any Lender or the Issuing Bank by
means of electronic communications pursuant to this Section, including through
the Platform.

(c)Telephonic Notices. Unless otherwise expressly provided herein, all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)if to the Borrower, the Administrative Agent or an Issuing Bank, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person in Section 10.1(a) or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties hereto, as provided in Section 10.1(d); and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(d)All such notices and other communications sent to any party hereto in
accordance with the provisions of this Agreement are made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B) if delivered by mail, four (4) Business Days after deposit in
the mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt
has been confirmed by telephone; and (D) if delivered by electronic mail, to the
extent provided in clause (b) above and effective as provided in such clause;
provided that notices and other communications to the Administrative Agent and
an Issuing Bank pursuant to Article II shall not be effective until actually
received by such Person. In no event shall a voice mail message be effective as
a notice, communication or confirmation hereunder.

(e)Loan Documents may be transmitted and/or signed by facsimile or other
electronic communication. The effectiveness of any such documents and signatures
shall, subject to applicable Law, have the same force and effect as manually
signed originals and shall be binding on all Loan Parties, the Agents and the
Lenders.

Section 10.2Waiver; Amendments.

(a)No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law. No waiver of
any provision of this Agreement or of any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by subsection (b) of this Section, and then such waiver
or consent shall be



107

--------------------------------------------------------------------------------

effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent, any Lender
or the Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.

(b)Except as otherwise provided in this Agreement, including, without
limitation, as provided in Section 2.16 with respect to the implementation of a
Benchmark Replacement Rate or Benchmark Conforming Changes (as set forth
therein), no amendment or waiver of any provision of this Agreement or of the
other Loan Documents (other than the Fee Letters), nor consent to any departure
by the Borrower therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Borrower and the Required Lenders, or the
Borrower and the Administrative Agent with the consent of the Required Lenders,
and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that,
subject to Section 2.16(b), in addition to the consent of the Required Lenders,
no amendment, waiver or consent shall:

(i)increase the Commitment of any Lender without the written consent of such
Lender;

(ii)reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees or other amounts payable hereunder,
without the written consent of each Lender affected thereby;

(iii)postpone the date fixed for any payment (other than any mandatory
prepayment) of any principal of, or interest on, any Loan or LC Disbursement or
any fees or other amounts hereunder or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date for the termination or reduction of
any Commitment, without the written consent of each Lender affected thereby;

(iv) (A) change Section 2.21(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
or (B) change Section 8.2 in a manner that would alter the pro rata sharing of
payments or the order of application required thereby without the written
consent of each Lender;

(v)change any of the provisions of this subsection (b) or the definition of
“Required Lenders” or “Required Revolving Lenders” or any other provision hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender;

(vi)amend, modify or waive Section 3.2 or Section 3.3 or any other provision of
this Agreement if the effect of such amendment, modification or waiver is to
require any of the Lenders to make Loans or issue Letters of Credit when such
Lenders would not otherwise be required to do so without the written consent of
each Lender affected thereby;



108

--------------------------------------------------------------------------------

(vii)amend, modify or waive any of the requirements of Section 3.1 without the
written consent of each Lender;

(viii)release all or substantially all of the guarantors, or limit the liability
of such guarantors, under any guaranty agreement guaranteeing any of the
Obligations, without the written consent of each Lender;

(ix)consent to the assignment or transfer by the Borrower or any other Loan
Party of any of its rights and obligations under any Loan Documents (except
pursuant to a transaction expressly permitted hereunder) without the written
consent of each Lender; or

(x)release all or substantially all collateral (if any) securing any of the
Obligations, without the written consent of each Lender;

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swingline Lender or the Issuing Bank without the prior written
consent of such Person.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended, and
amounts payable to such Lender hereunder may not be permanently reduced, without
the consent of such Lender (other than reductions in fees and interest in which
such reduction does not disproportionately affect such Lender). Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.3), such Lender shall have no other commitment or other
obligation hereunder and such Lender shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement. Notwithstanding anything herein or otherwise to the contrary, any
Event of Default occurring hereunder shall continue to exist (and shall be
deemed to be continuing) until such time as such Event of Default is waived in
writing in accordance with the terms of this Section notwithstanding (i) any
attempted cure or other action taken by the Borrower or any other Person
subsequent to the occurrence of such Event of Default or (ii) any action taken
or omitted to be taken by the Administrative Agent or any Lender prior to or
subsequent to the occurrence of such Event of Default (other than the granting
of a waiver in writing in accordance with the terms of this Section).

Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement any Loan
Document to cure any obvious ambiguity, omission, mistake, defect or
inconsistency.

Section 10.3Expenses; Indemnification.

(a)The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and



109

--------------------------------------------------------------------------------

disbursements of counsel for the Administrative Agent and its Affiliates, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, (ii) all reasonable out-of-pocket expenses incurred by
the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all out-of-pocket costs and expenses (including, without limitation, the
reasonable fees, charges and disbursements of outside counsel and the allocated
cost of inside counsel) incurred by the Administrative Agent, the Issuing Bank
or any Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or any Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b)The Borrower shall indemnify the Arrangers, the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all reasonable fees and time
charges and disbursements for attorneys who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee or (y) a claim brought by the Borrower or
any other Loan Party against an Indemnitee for a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document.

(c)The Borrower shall pay, and hold the Administrative Agent, the Issuing Bank
and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any collateral described therein or any
payments due thereunder, and save the



110

--------------------------------------------------------------------------------

Administrative Agent, the Issuing Bank and each Lender harmless from and against
any and all liabilities with respect to or resulting from any delay or omission
to pay such taxes.

(d)To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
subsection (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s pro rata share (in accordance with its respective Revolving
Commitment (or Revolving Credit Exposure, as applicable) and Delayed Draw Term
Loan determined as of the time that the unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Issuing Bank or the Swingline Lender in its capacity as such.

(e)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to actual or
direct damages) arising out of, in connection with or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated therein, any Loan or any Letter of Credit
or the use of proceeds thereof; provided that nothing in this clause (e) shall
relieve the Borrower of any obligation it may have to indemnify any Indemnitee
against special, indirect, consequential or punitive damages asserted against
such Indemnitee by a third party.

(f)All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 10.4Successors and Assigns.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, Loans and other Revolving Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:



111

--------------------------------------------------------------------------------

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000 with respect to Delayed Draw Term Loans and $5,000,000
with respect to Revolving Loans and in minimum increments of $1,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.

(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of such Lender or an Approved Fund of such Lender;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless such assignment is of a Delayed
Draw Term Loan to a Lender, an Affiliate of such Lender or an Approved Fund of
such Lender; and

(C)the consent of the Issuing Bank (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding), and the consent of the Swingline Lender (such
consent not to be unreasonably withheld or



112

--------------------------------------------------------------------------------

delayed) shall be required for any assignment in respect of the Revolving
Commitments.

(iv)Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20(e).

(v)No Assignment to the certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii)Certain Additional Payments.In connection with any  assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s



113

--------------------------------------------------------------------------------

having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. If the consent of the Borrower to an assignment
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment thresholds specified above), the Borrower shall be deemed
to have given its consent unless it shall object thereto by written notice to
the Administrative Agent within five (5) Business Days after notice thereof has
actually been delivered by the assigning Lender (through the Administrative
Agent) to the Borrower.

(c)The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and Revolving Credit Exposure
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice. In establishing and
maintaining the Register, the Administrative Agent shall serve as the Borrower’s
agent solely for tax purposes and solely with respect to the actions described
in this Section, and the Borrower hereby agrees that, to the extent Truist Bank
serves in such capacity, Truist Bank and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute “Indemnitees”.

(d)Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank,
sell participations to any Person (other than a natural person, the Borrower,
any of the Borrower’s Affiliates or Subsidiaries (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder; (iii) postpone
the date fixed for any payment of any principal of, or interest on, any Loan or
LC Disbursement or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment; (iv) change Section 2.21(b) or (c) in a manner that
would alter the pro rata



114

--------------------------------------------------------------------------------

sharing of payments required thereby; (v) change any of the provisions of
Section 10.2(b) or the definition of “Required Lenders” or “Required Revolving
Lenders” or any other provision hereof specifying the number or percentage of
Lenders which are required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder; (vi) release all or
substantially all of the guarantors, or limit the liability of such guarantors,
under any guaranty agreement guaranteeing any of the Obligations; or (vii)
release all or substantially all collateral (if any) securing any of the
Obligations. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.18, 2.19, and
2.20 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant agrees to be subject to Section 2.24 as though it were a Lender. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.21 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. The Borrower and the
Administrative Agent shall have inspection rights to such Participant Register
(upon reasonable prior notice to the applicable Lender) solely for purposes of
demonstrating that such Loans or other obligations under the Loan Documents are
in “registered form” for purposes of the Code. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e)A Participant shall not be entitled to receive any greater payment under
Sections 2.18 and 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of Section
2.20 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.20(g) and (h) as though it were a Lender.

(f)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

Section 10.5Governing Law; Jurisdiction; Consent to Service of Process.

(a)This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and



115

--------------------------------------------------------------------------------

thereby shall be construed in accordance with and be governed by the law
(without giving effect to the conflict of law principles thereof) of the State
of New York.

(b)Subject to the last sentence of this clause (b), each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the United States District Court for the Southern
District of New York, and of the Supreme Court of the State of New York sitting
in New York County, Borough of Manhattan, and of any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or New York state court or, to the extent permitted by applicable
law, such appellate court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.

(c)Each of the parties hereto irrevocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in subsection (b) of this Section and
brought in any court referred to in subsection (b) of this Section.  Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 10.6WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.



116

--------------------------------------------------------------------------------

Section 10.7Right of Set-off. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, each
Lender and the Issuing Bank shall have the right, at any time or from time to
time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.26(b) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Bank, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender and the Issuing Bank
agrees promptly to notify the Administrative Agent and the Borrower after any
such set-off and any application made by such Lender or the Issuing Bank, as the
case may be; provided that the failure to give such notice shall not affect the
validity of such set-off and application. Each Lender and the Issuing Bank
agrees to apply all amounts collected from any such set-off to the Obligations
before applying such amounts to any other Indebtedness or other obligations owed
by the Borrower and any of its Subsidiaries to such Lender or the Issuing Bank.

Section 10.8Counterparts; Integration. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. This Agreement, the Fee Letters, the other Loan
Documents, and any separate letter agreements relating to any fees payable to
the Administrative Agent and its Affiliates constitute the entire agreement
among the parties hereto and thereto and their affiliates regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.

Section 10.9Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates, reports, notices or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20, and 10.3 and Article IX and the last sentence of the



117

--------------------------------------------------------------------------------

definition of Applicable Margin shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof. All representations and warranties made herein, in the Loan Documents in
the certificates, reports, notices, and other documents delivered pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
the other Loan Documents, and the making of the Loans and the issuance of the
Letters of Credit.

Section 10.10Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to take normal and reasonable precautions to maintain the
confidentiality of any information relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, to the extent designated in
writing as confidential and provided to it by the Borrower or any of its
Subsidiaries, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including, without limitation,
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case the disclosing party agrees to inform the Borrower promptly thereof
prior to such disclosure unless the disclosing party is prohibited by applicable
law, rule or regulation or compulsory legal process from so informing the
Borrower), (iii) to the extent requested by any regulatory agency or authority
purporting to have jurisdiction over it (including any self-regulatory authority
such as the National Association of Insurance Commissioners) (in which case the
disclosing party agrees to inform the Borrower promptly thereof prior to such
disclosure unless the disclosing party is prohibited by applicable law, rule or
regulation or compulsory legal process from so informing the Borrower), (iv) to
the extent that such information becomes publicly available other than as a
result of a breach of this Section, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the
Borrower or any of its Subsidiaries, (v) in connection with the exercise of any
remedy hereunder or under any other Loan Documents or any suit, action or
proceeding relating to this Agreement or any other Loan Documents or the
enforcement of rights hereunder or thereunder, (vi) subject to execution by such
Person of an agreement containing provisions substantially the same as those of
this Section, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (B) any actual or prospective party (or its Related Parties) to
any swap or derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder, (vii) to any rating agency, (viii) to the CUSIP Service Bureau or any
similar organization, or (ix) with the written consent of the Borrower. Any
Person required to maintain the confidentiality of any information as provided
for in this Section shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to



118

--------------------------------------------------------------------------------

maintain the confidentiality of such information as such Person would accord its
own confidential information. In the event of any conflict between the terms of
this Section and those of any other Contractual Obligation entered into with any
Credit Party (whether or not a Loan Document), the terms of this Section shall
govern.  The Arrangers may, at their own expense, place customary tombstone
announcements and advertisements or otherwise publicize its engagement hereunder
(which may include the reproduction of any Loan Party’s name and logo and other
publicly available information) in financial and other newspapers and journals
and marketing materials describing its services hereunder.  Further, the
Arrangers may provide to market data collectors, such as league table, or other
service providers to the lending industry, information regarding the closing
date, size, type, purpose of, and parties to, the credit facilities established
hereunder.

Section 10.12Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment (to the extent permitted by applicable law), shall have been received
by such Lender.

Section 10.13Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by the Borrower
under seal and waives any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.

Section 10.14Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that, pursuant to (a) the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of such Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Loan Party in accordance with the Patriot
Act and (b) the Beneficial Ownership Regulation, it may be required to obtain a
Beneficial Ownership Certification.

Section 10.15No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that (i) (A) the services regarding
this Agreement provided by the Administrative Agent and/or the Lenders are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Lenders, on the other



119

--------------------------------------------------------------------------------

hand, (B) each of the Borrower and the other Loan Parties have consulted their
own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate, and (C) the Borrower and each other Loan Party is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person, and (B) neither the
Administrative Agent nor any Lender has any obligation to the Borrower, any
other Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and each of the Administrative Agent and the
Lenders has no obligation to disclose any of such interests to the Borrower, any
other Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Borrower and the other Loan Parties hereby waives
and releases any claims that it may have against the Administrative Agent or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

Section 10.16Location of Closing. Each Lender and the Issuing Banks acknowledges
and agrees that it has delivered, with the intent to be bound, its executed
counterparts of this Agreement to the Administrative Agent, c/o Alston & Bird
LLP, 90 Park Avenue, New York, New York 10016. The Borrower acknowledges and
agrees that it has delivered, with the intent to be bound, its executed
counterparts of this Agreement and each other Loan Document, together with all
other documents, instruments, opinions, certificates and other items required
under Section 3.1, to the Administrative Agent, c/o Alston & Bird LLP, 90 Park
Avenue, New York, New York 10016. All parties agree that the closing of the
transactions contemplated by this Agreement has occurred in New York.

Section 10.17Electronic Signatures.  The words “execution,” “execute,” “signed,”
“signature,” and words of like import in or related to this Agreement or any
other document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

Section 10.18Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges



120

--------------------------------------------------------------------------------

that any liability of any Affected Financial Institution arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of the applicable Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document or (iii) the variation
of the terms of such liability in connection with the exercise of the write-down
and conversion powers of the applicable Resolution Authority.

Section 10.19Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Obligations or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.



121

--------------------------------------------------------------------------------

(b)As used in this Section 10.19, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Remainder of page intentionally blank; signature pages follow.]





122

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



PROSIGHT GLOBAL, INC.









By:

/s/ Lawrence Hannon





Name: Lawrence Hannon





Title: Chief Executive Officer















TRUIST BANK



as the Administrative Agent, as an Issuing Bank, as the Swingline Lender and as
a Lender









By:

/s/ Vinay Desai





Name: Vinay Desai





Title: Managing Director





Signature Page to
ProSight Credit Agreement

--------------------------------------------------------------------------------

CITIZENS BANK, N.A.



as a Lender









By:

/s/ Donald A. Wright





Name: Donald A. Wright





Title: SVP





Signature Page to
ProSight Credit Agreement

--------------------------------------------------------------------------------

BANK OF MONTREAL, CHICAGO BRANCH



as a Lender









By:

/s/ Benjamin Melot





Name: Benjamin Melot





Title: Director





Signature Page to
ProSight Credit Agreement

--------------------------------------------------------------------------------

SCHEDULE I

Applicable Margin and Applicable Percentage



Pricing
Level

Debt to Capitalization Ratio

Applicable
Margin for
Eurodollar
Loans

Applicable
Margin for
Base Rate
Loans

Applicable
Percentage for
Commitment Fee
and Ticking Fee

I

Less than 0.10:1.00

2.00%

1.00%

0.20%

II

Greater than or equal to 0.10:1.00
but less than 0.15:1.00

2.25%

1.25%

0.20%

III

Greater than or equal to 0.15:1.00
but less than 0.20:1.00

2.50%

1.50%

0.25%

IV

Greater than or equal to 0.20:1.00
but less than 0.25:1.00

2.75%

1.75%

0.25%

V

Greater than or equal to 0.25:1.00
but less than 0.30:1.00

3.00%

2.00%

0.30%

VI

Greater than or equal to
0.30:1.00

3.25%

2.25%

0.30%







--------------------------------------------------------------------------------

SCHEDULE II

Commitment Amounts

[Omitted pursuant to Regulation S-K Item 601(a)(5)]







--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

[date to be supplied]

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
 Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities), and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the][any] Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor.



--------------------------------------------------------------------------------

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



Exhibit A - 1

--------------------------------------------------------------------------------

1.

Assignor[s]:

    



























[Assignor [is] [is not] a Defaulting Lender]









2.

Assignee[s]:





























[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]









3.

Borrower:



PROSIGHT GLOBAL, INC., a Delaware corporation









4.

Administrative







Agent:



Truist Bank, as the administrative agent under the Credit Agreement









5.

Credit Agreement:



The Credit Agreement dated as of June 12, 2020, by and among the Borrower, the
Lenders from time to time party thereto and the Administrative Agent









6.

Assigned Interest[s]:









Assignor[s]5

Assignee[s]6

Facility
Assigned7

Aggregate Amount
of
Commitment/Loans
for all Lenders8

Amount of
Commitment/Loans
Assigned8

Percentage
Assigned of
Commitment/Loans9







$

$

%







$

$

%







$

$

%



[7.        Trade Date:                    ______________]10



Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]



--------------------------------------------------------------------------------

5 List each Assignor, as appropriate.

6 List each Assignee, as appropriate.

7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Delayed Draw Term Loan Commitment” etc.)

8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.



Exhibit A - 2

--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:



ASSIGNOR[S]11



[NAME OF ASSIGNOR]











By:







Name:





Title:







[NAME OF ASSIGNOR]











By:







Name:





Title:







ASSIGNEE[S]12



[NAME OF ASSIGNEE]











By:







Name:





Title:







[NAME OF ASSIGNEE]











By:







Name:





Title:



--------------------------------------------------------------------------------

11 Add additional signature blocks as needed. Include both Approved Fund and
manager making the trade (if applicable).

12 Add additional signature blocks as needed. Include both Approved Fund and
manager making the trade (if applicable).



Exhibit A - 3

--------------------------------------------------------------------------------

[Consented to and]13 Accepted:







TRUIST BANK, as Administrative Agent[,



Issuing Bank and Swingline Lender]







By:







Name:





Title:







[Consented to:







PROSIGHT GLOBAL, INC.,



as Borrower







By:







Name:





Title:] 14





--------------------------------------------------------------------------------

13 To be added only if the consent of the Administrative Agent, Issuing Bank and
Swingline Lender are required by the terms of the Credit Agreement.

14 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.





Exhibit A - 4

--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1.Representations and Warranties.

1.1Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower and its Subsidiaries or any of its or their Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower and its Subsidiaries or any of its or their
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2.Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Sections 10.4(b)(iii),
10.4(b)(v) and 10.4(b)(vi) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 10.4(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Acceptance is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.  Notwithstanding the foregoing, the Administrative Agent
shall make all payments of



Exhibit A - 5

--------------------------------------------------------------------------------

interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

3.General Provisions.  This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance.  This Assignment and Acceptance shall be
governed by, and construed in accordance with, the law of the State of New York.







Exhibit A - 6

--------------------------------------------------------------------------------

Execution Version

EXHIBIT B

FORM OF GUARANTY AGREEMENT

GUARANTY AGREEMENT

This GUARANTY AGREEMENT, dated as of June 12, 2020, is made by PROSIGHT
SPECIALTY INSURANCE GROUP, INC., a New York corporation (“Group”), PROSIGHT
SPECIALTY MANAGEMENT COMPANY, INC. , a New York corporation (“Management”),
PROSIGHT SPECIALTY INSURANCE BROKERAGE, LLC, a Louisiana limited liability
company (“Brokerage”; and together with Group, Management and any Person who
becomes a “Guarantor” pursuant to the terms hereof after the date hereof,
collectively, the “Guarantors” and each, individually, a “Guarantor”) in favor
of TRUIST BANK, as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) for the Lenders.

WHEREAS, each of Group, Management and Brokerage is a Subsidiary of PROSIGHT
GLOBAL, INC., a Delaware corporation (the “Borrower”);

WHEREAS, the Borrower is entering into that certain Credit Agreement, dated as
of the date hereof, by and among the Borrower, the Lenders from time to time
party thereto, the Issuing Bank and the Administrative Agent, providing for
revolving credit and term loan facilities (as amended, restated, supplemented,
replaced, increased, refinanced or otherwise modified from time to time, the
“Credit Agreement”); and

WHEREAS, it is a condition precedent to the obligations of the Lenders, the
Issuing Bank and the Administrative Agent under the Loan Documents that each of
the Guarantors enter into this Agreement, pursuant to which such Guarantors
shall guarantee all Obligations of the Borrower and the other Loan Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Lenders and the Issuing Bank to enter into the Credit
Agreement and to induce the Lenders and the Issuing Bank to make their
respective extensions of credit to the Borrower thereunder, each Guarantor
hereby agrees with the Administrative Agent, for the ratable benefit of the
Lenders, as follows:

1.



Definitions

a.Definitions.  Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.  The following terms
shall have the following meanings:

“Agreement” shall mean this Guaranty Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

“Beneficiary” means Administrative Agent, Issuing Bank and each Lender.

“Guaranteed Obligations” shall have the meaning set forth in Section 2.1(a).

“Guarantor(s)” shall have the meaning set forth in the preamble to this
Agreement.



--------------------------------------------------------------------------------

b.Other Definitional Provisions; References.  The definition of terms herein
shall apply equally to the singular and plural forms of the terms defined.
 Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
 The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits, Schedules and Annexes
shall, unless otherwise stated, be construed to refer to Articles and Sections
of, and Exhibits, Schedules and Annexes to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

2.



Guarantee

a.Guarantee.

i.Each Guarantor unconditionally guarantees to Administrative Agent (for the
ratable benefit of the Beneficiaries), jointly with the other Guarantors and
severally, as a primary obligor and not merely as a surety, (i) the due and
punctual payment of all Obligations of the Borrower and the other Loan Parties
including, without limitation, (A) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (B) each payment required to be made by the Borrower under the Credit
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement or disbursements, interest thereon and
obligations to provide cash collateral, and (C) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Loan Parties to the Administrative Agent, the Lenders and the Issuing Bank
under the Credit Agreement and the other Loan Documents; (ii) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the Loan Parties under or pursuant to the Credit Agreement and the other Loan
Documents; (all the monetary and other obligations referred to in the preceding
clauses (i) through (ii) being collectively called the “Guaranteed
Obligations”).  Each Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from such Guarantor, and that such Guarantor will remain bound upon its
guarantee notwithstanding any extension or renewal of any Guaranteed
Obligations.

ii.Each Guarantor further agrees that its guarantee constitutes a guarantee of
payment when due and not of collection, and waives any right to require that any
resort be had by the Administrative Agent or any Beneficiary to any other
remedies available, including, any security held for payment of the Guaranteed
Obligations or to any balance of any deposit account

-8-

--------------------------------------------------------------------------------

or credit on the books of the Administrative Agent or any Lender in favor of the
Borrower or any other Guarantor.

iii.It is the intent of each Guarantor and the Administrative Agent that the
maximum obligations of the Guarantors hereunder shall be, but not in excess of:

(1)in a case or proceeding commenced by or against any Guarantor under the
provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et seq., as
amended and in effect from time to time (the “Bankruptcy Code”), on or within
one year from the date on which any of the Guaranteed Obligations are incurred,
the maximum amount which would not otherwise cause the Guaranteed Obligations
(or any other obligations of such Guarantor owed to the Beneficiaries) to be
avoidable or unenforceable against such Guarantor under (i) Section 548 of the
Bankruptcy Code or (ii) any state fraudulent transfer or fraudulent conveyance
act or statute applied in any such case or proceeding by virtue of Section 544
of the Bankruptcy Code; or

(2)in a case or proceeding commenced by or against any Guarantor under the
Bankruptcy Code subsequent to one year from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Beneficiaries) to be avoidable or unenforceable against such
Guarantor under any state fraudulent transfer or fraudulent conveyance act or
statute applied in any such case or proceeding by virtue of Section 544 of the
Bankruptcy Code; or

(3)in a case or proceeding commenced by or against any Guarantor under any law,
statute or regulation other than the Bankruptcy Code (including, without
limitation, any other bankruptcy, reorganization, arrangement, moratorium,
readjustment of debt, dissolution, liquidation or similar debtor relief laws),
the maximum amount which would not otherwise cause the Guaranteed Obligations
(or any other obligations of such Guarantor to the Beneficiaries) to be
avoidable or unenforceable against such Guarantor under such law, statute or
regulation, including, without limitation, any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding.

iv.The substantive laws under which the possible avoidance or unenforceability
of the Guaranteed Obligations (or any other obligations of such Guarantor to the
Beneficiaries) as may be determined in any case or proceeding shall hereinafter
be referred to as the “Avoidance Provisions”.  To the extent set forth in
subsections (c)(i), (ii) and (iii) of this Section, but only to the extent that
the Guaranteed Obligations would otherwise be subject to avoidance or found
unenforceable under the Avoidance Provisions, if any Guarantor is not deemed to
have received valuable consideration, fair value or reasonably equivalent value
for the Guaranteed Obligations, or if the Guaranteed Obligations would render
such Guarantor insolvent, or leave such Guarantor with an unreasonably small
capital to conduct its business, or cause such Guarantor to have incurred debts
(or to have intended to have incurred debts) beyond its ability to pay such
debts as they mature, in each case as of the time any of the Guaranteed
Obligations are deemed to have been incurred under the Avoidance Provisions and
after giving effect to the contribution by such Guarantor, the maximum
Guaranteed Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, after giving effect thereto, would not cause
the Guaranteed Obligations (or any other obligations of such Guarantor to the
Beneficiaries), as so reduced, to be subject to avoidance or unenforceability
under the Avoidance Provisions.



-9-

--------------------------------------------------------------------------------

v.This Section is intended solely to preserve the rights of the Administrative
Agent and the Beneficiaries hereunder to the maximum extent that would not cause
the Guaranteed Obligations of such Guarantor to be subject to avoidance or
unenforceability under the Avoidance Provisions, and neither the Guarantors nor
any other Person shall have any right or claim under this Section as against the
Administrative Agent or any Beneficiary that would not otherwise be available to
such Person under the Avoidance Provisions.

vi.Each Guarantor agrees that if the maturity of any of the Guaranteed
Obligations is accelerated by bankruptcy or otherwise, such maturity shall also
be deemed accelerated for the purpose of this guarantee without demand or notice
to such Guarantor.  The guarantee contained in this Article shall remain in full
force and effect until all Guaranteed Obligations are satisfied in full in cash
and all Commitments have been irrevocably terminated, notwithstanding that, from
time to time during the term of the Credit Agreement, no Obligations may be
outstanding.

b.Payments.  Each Guarantor hereby agrees and guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars at the office of the Administrative Agent specified pursuant to the
Credit Agreement.

3.



Acknowledgments, Waivers and Consents

a.Acknowledgments, Waivers and Consents.

i.Each Guarantor acknowledges and agrees that the obligations undertaken by it
under this Agreement involve the guarantee of Obligations of Persons other than
such Guarantor and that such Guarantor’s guarantee of the Guaranteed Obligations
are absolute, irrevocable and unconditional under any and all circumstances.  In
full recognition and furtherance of the foregoing, each Guarantor understands
and agrees, to the fullest extent permitted under applicable law and except as
may otherwise be expressly and specifically provided in the Loan Documents, that
each Guarantor shall remain obligated hereunder (including, without limitation,
with respect to each Guarantor the guarantee made by it herein), and the
enforceability and effectiveness of this Agreement and the liability of such
Guarantor, and the rights, remedies, powers and privileges of the Beneficiaries
under this Agreement and the other Loan Documents, shall not be affected,
limited, reduced, discharged or terminated in any way:

(1)notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, (A) any demand for
payment of any of the Guaranteed Obligations made by the Administrative Agent or
any other Beneficiary may be rescinded by the Administrative Agent or such other
Beneficiary and any of the Guaranteed Obligations continued; (B) the Guaranteed
Obligations, the liability of any other Person upon or for any part thereof or
any guarantee therefor or right of offset with respect thereto may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by, or any indulgence or
forbearance in respect thereof granted by, the Administrative Agent or any other
Beneficiary; (C) the Credit Agreement, the other Loan Documents and all other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, all Lenders, or the other parties thereto, as
the case may be) may deem advisable from time to time; (D) the Borrower, any
Guarantor or any other Person may from time to time accept or enter into new or

-10-

--------------------------------------------------------------------------------

additional agreements, guarantees or other instruments in addition to, in
exchange for or relative to any Loan Document, all or any part of the Guaranteed
Obligations; and (E) any other event shall occur which constitutes a defense or
release of sureties generally; and

(2)regardless of, and each Guarantor hereby expressly waives to the fullest
extent permitted by law any defense now or in the future arising by reason of,
(A) the illegality, invalidity or unenforceability of the Credit Agreement, any
other Loan Document, any of the Guaranteed Obligations or any other guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any other Beneficiary; (B) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Guarantor or any other Person against
the Administrative Agent or any other Beneficiary; (C) the insolvency,
bankruptcy arrangement, reorganization, adjustment, composition, liquidation,
disability, dissolution or lack of power of any Guarantor or any other Person at
any time liable for the payment of all or part of the Guaranteed Obligations or
the failure of the Administrative Agent or any other Beneficiary to file or
enforce a claim in bankruptcy or other proceeding with respect to any Person, or
any sale, lease or transfer of any or all of the assets of any Guarantor, or any
changes in the shareholders of any Guarantor; (D) any failure of the
Administrative Agent or any other Beneficiary to pursue or exhaust any right,
remedy, power or privilege it may have against any Guarantor or any other Person
or to take any action whatsoever to mitigate or reduce any Guarantor’s liability
under this Agreement or any other Loan Document; (E) any law which provides that
the obligation of a surety or guarantor must neither be larger in amount nor in
other respects more burdensome than that of the principal or which reduces a
surety’s or guarantor’s obligation in proportion to the principal obligation;
(F) the possibility that the Guaranteed Obligations may at any time and from
time to time exceed the aggregate liability of such Guarantor under this
Agreement; or (G) any other circumstance or act whatsoever, including any action
or omission of the type described in subsection (a)(i) of this Section (with or
without notice to or knowledge of any Guarantor), which constitutes, or might be
construed to constitute, an equitable or legal discharge or defense of the
Borrower for the Obligations, or of such Guarantor under the guarantee contained
in Article II, or which might be available to a surety or guarantor, in
bankruptcy or in any other instance.

ii.Each Guarantor hereby waives to the extent permitted by law (i) except as
expressly provided otherwise in any Loan Document, all notices to such
Guarantor, or to any other Person, including, but not limited to, notices of the
acceptance of this Agreement, the guarantee contained in Article II, or notice
of or proof of reliance by the Administrative Agent or any other Beneficiary
upon the guarantee contained in Article II, or of default in the payment or
performance of any of the Guaranteed Obligations owed to the Administrative
Agent or any other Beneficiary and enforcement of any right or remedy with
respect thereto, or notice of any other matters relating thereto; the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in Article II and no notice of any extension of
credit already or hereafter contracted by or extended to the Borrower need be
given to any Guarantor, and all dealings between the Borrower and any of the
Guarantors, on the one hand, and the Administrative Agent and the other
Beneficiary, on the other hand, likewise shall be conclusively presumed to have
been had or consummated in reliance upon the guarantee contained in Article II;
(ii) diligence and demand of payment, presentment, protest, dishonor and notice
of dishonor; (iii) any statute of limitations affecting any Guarantor’s
liability hereunder or the enforcement



-11-

--------------------------------------------------------------------------------

thereof; (iv) all rights of revocation with respect to the guarantee contained
in Article II; and (v) all principles or provisions of law which conflict with
the terms of this Agreement and which can, as a matter of law, be waived.

iii.When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any other
Beneficiary may, but shall be under no obligation to, join or make a similar
demand on or otherwise pursue or exhaust such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Guaranteed Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
other Beneficiary to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower, any other Guarantor or
any other Person or to realize upon any such collateral security or guarantee or
to exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any other Beneficiary against any Guarantor.  For the purposes hereof, “demand”
shall include the commencement and continuance of any legal proceedings.

b.No Subrogation, Contribution or Reimbursement.  Until all Guaranteed
Obligations are satisfied in full in cash and all commitments of each Lender
under the Credit Agreement or any other Loan Document have been irrevocably
terminated, notwithstanding any payment made by any Guarantor hereunder or any
set-off or application of funds of any Guarantor by the Administrative Agent or
any other Beneficiary, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any other Beneficiary against the
Borrower or any other Guarantor or guarantee or right of offset held by the
Administrative Agent or any other Beneficiary for the payment of the Guaranteed
Obligations, nor shall any Guarantor seek or be entitled to seek any indemnity,
exoneration, participation, contribution or reimbursement from the Borrower or
any other Guarantor in respect of payments made by such Guarantor hereunder.
 Each Guarantor further agrees that all rights of subrogation, reimbursement,
indemnity and contribution such Guarantor may have against the Borrower or any
other Guarantor or against any collateral security or guarantee or right of
offset held by the Administrative Agent or any other Beneficiary shall be junior
and subordinate to any rights the Administrative Agent and the other
Beneficiaries may have against the Borrower and such Guarantor and to all right,
title and interest the Administrative Agent and the other Beneficiaries may have
in such or guarantee or right of offset.

4.



Representations and Warranties

To induce the Beneficiaries to enter into the Credit Agreement and the other
Loan Documents, and to induce the Lenders and the Issuing Bank to make their
respective extensions of credit to the Borrower thereunder, each Guarantor
represents and warrants to the Beneficiaries as follows:

a.Confirmation of Representations in Credit Agreement.  That the representations
and warranties set forth in Article IV of the Credit Agreement as they relate to
such Guarantor (in its capacity as a Loan Party or a Subsidiary of the Borrower,
as the case may be) or to the Loan Documents to which such Guarantor is a party
are true and correct in all material respects or as otherwise qualified in
Article IV of the Credit Agreement; provided that each reference in each such
representation and warranty to the

-12-

--------------------------------------------------------------------------------

Borrower’s knowledge shall, for the purposes of this Section, be deemed to be a
reference to such Guarantor’s knowledge.

b.Benefit to the Guarantors.  As of the Closing Date, the Borrower is a member
of an affiliated group of companies that includes each Guarantor, and the
Borrower and the Guarantors are engaged in related businesses permitted pursuant
to Section 7.3(b) of the Credit Agreement.  Each Guarantor is a Subsidiary of
the Borrower, and the guaranty and surety obligations of each Guarantor pursuant
to this Agreement reasonably may be expected to benefit, directly or indirectly,
such Guarantor; and each Guarantor has determined that this Agreement is
necessary and convenient to the conduct, promotion and attainment of the
business of such Guarantor and the Borrower.

c.Truth of Information.  All information with respect to the Guaranteed
Obligations set forth in any schedule, certificate or other writing at any time
heretofore or hereafter furnished by such Guarantor to the Beneficiaries, and
all other written information heretofore or hereafter furnished by such
Guarantor to the Beneficiaries, is and will be true and correct in all material
respects or as otherwise qualified in Article IV of the Credit Agreement as of
the date furnished.

5.



Subordination of Indebtedness

a.Subordination of All Guarantor Claims.  As used herein, the term “Guarantor
Claims” shall mean all debts and obligations of the Borrower to any Guarantor
arising out of this Agreement, whether consisting of subrogation claims or
otherwise.  As provided in Section 3.2, the payment of Guarantor Claims shall be
subordinated to the payment in full of the Guarantee Obligations such that no
payment in respect of the Guarantor Claims shall be made until all Guaranteed
Obligations are satisfied in full in cash and all commitments of each Lender
under the Credit Agreement or any other Loan Document have been irrevocably
terminated.

b.Claims in Bankruptcy.  In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceedings
involving any Guarantor, the Administrative Agent on behalf of the Beneficiaries
shall have the right to prove their claim in any proceeding, so as to establish
their rights hereunder and receive directly from the receiver, trustee or other
court custodian dividends and payments which would otherwise be payable upon
Guarantor Claims.  Each Guarantor hereby assigns such dividends and payments to
the Administrative Agent for the benefit of the Beneficiaries for application
against the Guaranteed Obligations as provided under the Credit Agreement.
 Should the Administrative Agent or any other Beneficiary receive, for
application upon the Guaranteed Obligations, any such dividend or payment which
is otherwise payable to any Guarantor, and which, as between such Guarantor,
shall constitute a credit upon the Guarantor Claims, then upon payment in full
in cash of the Guaranteed Obligations and termination of all Commitments, the
intended recipient shall become subrogated to the rights of the Administrative
Agent and the other Beneficiaries to the extent that such payments to the
Administrative Agent and the other Beneficiaries on the Guarantor Claims have
contributed toward the liquidation of the Guaranteed Obligations, and such
subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if the Administrative Agent and the
other Beneficiaries had not received dividends or payments upon the Guarantor
Claims.

c.Payments Held in Trust.  In the event that any Guarantor should receive any
funds, payments, claims or distributions which are prohibited by other Sections
of this Agreement, then it agrees (a) to hold in trust for the Administrative
Agent (for the benefit of Beneficiaries) an amount equal to the amount of all
funds, payments, claims or distributions so received, and (b) that it shall have
absolutely no

-13-

--------------------------------------------------------------------------------

dominion over the amount of such funds, payments, claims or distributions except
to pay them promptly to the Administrative Agent, for the benefit of the
Beneficiaries; and each Guarantor covenants promptly to pay the same to the
Administrative Agent.

6.



Miscellaneous

a.Waiver.  No failure on the part of the Administrative Agent or any other
Beneficiary to exercise and no delay in exercising, and no course of dealing
with respect to, any right, remedy, power or privilege under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
provided herein are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.  The exercise by the Administrative Agent of any
one or more of the rights, powers and remedies herein shall not be construed as
a waiver of any other rights, powers and remedies, including, without
limitation, any rights of set-off.

b.Notices.  All notices and other communications provided for herein shall be
given in the manner and subject to the terms of Section 10.1 of the Credit
Agreement; provided that any such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor at its notice address set forth
on Schedule 1.

c.Payment of Expenses, Indemnities

i.Each Guarantor agrees to pay or promptly reimburse the Administrative Agent
and each other Beneficiary for all advances, charges, costs and reasonable
expenses (including, without limitation, all reasonable attorneys’ fees, legal
expenses and court costs) incurred by such Person in connection with the
exercise of its respective rights and remedies hereunder, including, without
limitation, any advances, charges, costs and reasonable expenses that may be
incurred in any effort to enforce any of the provisions of this Agreement or any
obligation of any Guarantor in connection with (i) the rights of the
Administrative Agent or any other Beneficiary under this Agreement, or (ii)
collecting against such Guarantor under the guarantee contained in Article II or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Guarantor is a party.

ii.Each Guarantor agrees to pay, and to save the Administrative Agent and the
other Beneficiaries harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, reasonable expenses or
disbursements of any kind or nature whatsoever (including, without limitation,
court costs and reasonable attorneys’ fees and any and all liabilities with
respect to, or resulting from any delay in paying, any and all stamp, excise,
sales or other taxes which may be payable or determined to be payable in
connection with any of the transactions contemplated by this Agreement) incurred
because of, incident to, or with respect to the execution, delivery,
enforcement, performance or administration of this Agreement, to the extent the
Borrower would be required to do so pursuant to Section 10.3 of the Credit
Agreement.

iii.All amounts for which any Guarantor is liable pursuant to this Section shall
be due and payable by such Guarantor to the Administrative Agent upon demand.



-14-

--------------------------------------------------------------------------------

d.Amendments in Writing.  None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.2 of the Credit Agreement.

e.Successors and Assigns.  This Agreement shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent on behalf of the Beneficiaries and their respective
successors and assigns; provided that no Guarantor may assign, transfer or
delegate any of its rights or Guaranteed Obligations under this Agreement
without the prior written consent of the Administrative Agent.

f.Severability.  Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

g.Counterparts.  This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.

h.Survival.  The obligations of the parties under Section 10.3 of the Credit
Agreement shall survive the repayment of the Guaranteed Obligations and the
termination of the Loan Documents.  To the extent that any payments on the
Guaranteed Obligations are subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then, to such extent, the Guaranteed Obligations so satisfied
shall be revived and continue as if such payment or proceeds had not been
received and the Administrative Agent’s and the other Beneficiaries’ rights,
powers and remedies under this Agreement shall continue in full force and
effect.

i.Captions.  Captions and section headings appearing herein are included solely
for convenience of reference and are not intended to affect the interpretation
of any provision of this Agreement.

j.No Oral Agreements.  The Loan Documents embody the entire agreement and
understanding between the parties and supersede all other agreements and
understandings between such parties relating to the subject matter hereof and
thereof.  The Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.  There are no unwritten oral agreements between
the parties.

k.Governing Law; Submission to Jurisdiction.

i.This Agreement, any claims, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated by the Loan
Documents shall be construed in accordance with and be governed by the law
(without giving effect to the conflict of law principles thereof except for
Sections 5-1401 and 5-1402 of the New York General Obligations Law) of the State
of New York.

ii.Subject to the last sentence of this clause (b), each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of



-15-

--------------------------------------------------------------------------------

the United States District Court for the Southern District of New York, and of
the Supreme Court of the State of New York sitting in New York county, and of
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such District Court or such New York state court or, to the
extent permitted by applicable law, such appellate court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against the Borrower or its
properties in the courts of any jurisdiction.

iii.Each of the parties hereto irrevocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in subsection (b) of this Section and
brought in any court referred to in subsection (b) of this Section.  Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

iv.Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 6.2.  Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

l.WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

m.Acknowledgments.

i.Each Guarantor hereby acknowledges that:

(1)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(2)neither the Administrative Agent nor any other Beneficiary has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and the other
Beneficiaries,



-16-

--------------------------------------------------------------------------------

on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and

(3)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Beneficiaries or among the Guarantors and the Beneficiaries.

ii.Each of the parties hereto specifically agrees that it has a duty to read
this Agreement and the other Loan Documents to which it is a party and agrees
that it is charged with notice and knowledge of the terms of this Agreement and
the other Loan Documents to which it is a party; that it has in fact read this
Agreement and the other Loan Documents to which it is a party and is fully
informed and has full notice and knowledge of the terms, conditions and effects
of this Agreement and the other Loan Documents to which it is a party; that it
has been represented by independent legal counsel of its choice throughout the
negotiations preceding its execution of this Agreement and the other Loan
Documents to which it is party; and has received the advice of its attorney in
entering into this Agreement and the other Loan Documents to which it is a
party; and that it recognizes that certain of the terms of this Agreement and
other Loan Documents to which it is a party result in one party assuming the
liability inherent in some aspects of the transaction and relieving the other
party of its responsibility for such liability.  Each Guarantor agrees and
covenants that it will not contest the validity or enforceability of any
exculpatory provision of this Agreement or the other Loan Documents to which it
is a party on the basis that such Guarantor had no notice or knowledge of such
provision or that the provision is not “conspicuous”.

iii.Each Guarantor warrants and agrees that each of the waivers and consents set
forth in this Agreement are made voluntarily and unconditionally after
consultation with outside legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Guarantor otherwise may have against any other Guarantor, the
Administrative Agent, the other Beneficiaries or any other Person.  If,
notwithstanding the intent of the parties that the terms of this Agreement shall
control in any and all circumstances, any such waivers or consents are
determined to be unenforceable under applicable law, such waivers and consents
shall be effective to the maximum extent permitted by law.

n.Additional Guarantors.  Each Person that is required to become a party to this
Agreement pursuant to Section 5.10 of the Credit Agreement and is not a
signatory hereto shall become a Guarantor for all purposes of this Agreement
upon execution and delivery by such Person of an Assumption Agreement in the
form of Annex I.

o.Set-Off.  Each Guarantor agrees that, in addition to (and without limitation
of) any right of set-off, bankers’ lien or counterclaim a Beneficiary may
otherwise have, each Beneficiary shall have the right and be entitled (with
consent from the Administrative Agent), at its option, to offset (i) balances
held by it or by any of its Affiliates for account of any Guarantor or any of
its Subsidiaries at any of its offices, in dollars or in any other currency, and
(ii) Obligations then due and payable to such Lender (or any Affiliate of such
Lender), which are not paid when due, in which case it shall promptly notify the
Borrower and the Administrative Agent thereof, provided that such Beneficiary’s
failure to give such notice to the Borrower shall not affect the validity
thereof.

p.Reinstatement.  The obligations of each Guarantor under this Agreement
(including, without limitation, with respect to the guarantee contained in
Article II) shall continue to be effective, or



-17-

--------------------------------------------------------------------------------

be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by the Administrative Agent or any other Beneficiary upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
other Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any other Guarantor or any substantial part of its property, or otherwise, all
as though such payments had not been made.

q.Acceptance.  Each Guarantor hereby expressly waives notice of acceptance of
this Agreement, acceptance on the part of the Administrative Agent and the other
Beneficiaries being conclusively presumed by their request for this Agreement
and delivery of the same to the Administrative Agent.

[Remainder of Page Intentionally Blank]





-18-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

GUARANTORS:







PROSIGHT SPECIALTY INSURANCE GROUP, INC.











By:







Name:





Title:







PROSIGHT SPECIALTY MANAGEMENT COMPANY, INC.











By:







Name:





Title:







PROSIGHT SPECIALTY INSURANCE BROKERAGE, LLC











By:







Name:





Title:





PROSIGHT

GUARANTY AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

Acknowledged and Agreed to as of the date hereof:

ADMINISTRATIVE AGENT:







TRUIST BANK











By:







Name:   David T. Fournier





Title:     Managing Director













PROSIGHT

GUARANTY AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

SCHEDULE 1

Notice Addresses

To each Guarantor:

ProSight Global, Inc.

412 Mt. Kemble Avenue

Suite 300

Morristown, New Jersey 07960

Attn: Anthony Piszel and Frank D. Papalia

Email: apiszel@prosightspecialty.com and fpapalia@prosightspecialty.com





Schedule 1-1

--------------------------------------------------------------------------------

ANNEX I

Form of Assumption Agreement

THIS ASSUMPTION AGREEMENT, dated as of [_____] (this “Assumption Agreement”), is
made by [NAME OF NEW SUBSIDIARY], a [state of incorporation] [corporation] (the
“Additional Guarantor”), in favor of TRUIST BANK, as administrative agent (in
such capacity, the “Administrative Agent”) for the Beneficiaries.  All
capitalized terms not defined herein shall have the meanings assigned to them in
the Guaranty Agreement.

WHEREAS, PROSIGHT GLOBAL, INC., a Delaware corporation (the “Borrower”), the
lenders from time to time parties thereto, the issuing bank party thereto and
the Administrative Agent have entered into a Credit Agreement, dated as of June
12, 2020 (as amended, restated, supplemented, replaced, increased, refinanced or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, certain of Borrower’s
Subsidiaries have entered into the Guaranty Agreement, dated as of June 12, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty Agreement”), in favor of the Administrative Agent for the benefit of
the Beneficiaries;

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guaranty Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty and Security
Agreement;

NOW, THEREFORE, it is agreed:

SECTION 1.Guaranty Agreement.  By executing and delivering this Assumption
Agreement, the Additional Guarantor, as provided in the Guaranty Agreement,
hereby becomes a party to the Guaranty Agreement as a Guarantor thereunder with
the same force and effect as if originally named therein as a Guarantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor thereunder.  The information set
forth in Schedule A hereto is hereby added to the information set forth in
Schedule 1 to the Guaranty Agreement.  The Additional Guarantor hereby
represents and warrants that each of the representations and warranties
contained in Article IV of the Guaranty Agreement is true and correct on and as
of the date hereof (after giving effect to this Assumption Agreement) as if made
on and as of such date.

SECTION 2.Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(WITHOUT GIVING EFFECT TO CONFLICT OF LAW PRINCIPLES THEREOF EXCEPT FOR SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).



Annex I-1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

[NAME OF ADDITIONAL GUARANTOR]







By:







Name:





Title:





Annex I-2

--------------------------------------------------------------------------------

Acknowledged and Agreed to as of the date hereof:

ADMINISTRATIVE AGENT:







TRUIST BANK











By:







Name:





Title:









Annex I-3

--------------------------------------------------------------------------------

SCHEDULE A

Supplement to Schedules of

Guaranty Agreement





Exhibit B

--------------------------------------------------------------------------------

EXHIBIT 2.3



FORM OF NOTICE OF REVOLVING BORROWING

[Date]



Truist Bank,

    as Administrative Agent

303 Peachtree Street, N.E.

Atlanta, GA 30308

Attention: Agency Services Manager
Services.Agency@SunTrust.com



Ladies and Gentlemen:



Reference is made to that certain Credit Agreement dated as of June 12, 2020 (as
amended, restated, supplemented or otherwise modified from time to time and in
effect on the date hereof, the “Credit Agreement”), by and among PROSIGHT
GLOBAL, INC., as Borrower, the Lenders from time to time party thereto and
TRUIST BANK, as Administrative Agent.  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.  This notice constitutes a Notice of Revolving Borrowing, and the
Borrower hereby requests a Borrowing under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to the
Borrowing requested hereby:



(A)Aggregate principal amount of Borrowing1: ___________________________________



(B)

Date of Borrowing (which is a Business Day): ___________________________________



(C)

Type of Borrowing: [Eurodollar Borrowing based on the Adjusted LIBO Rate][Base
Rate Borrowing]



(D)

[Interest Period2: ___________________________________]3



(E)

Location and number of the applicable Borrower’s account to which proceeds of
Borrowing are to be disbursed: ___________________________________





--------------------------------------------------------------------------------

1 Not less than $1,000,000 or a larger multiple of $100,000 (or the remaining
amount of the Aggregate Revolving Commitment Amount, if less) for a Base Rate
Borrowing. Not less than $5,000,000 or a larger multiple of $1,000,000 (or the
remaining amount of the Aggregate Revolving Commitment Amount, if less) for a
Eurodollar Borrowing.

2 Which must comply with the definition of “Interest Period” and not end after
the Revolving Commitment Termination Date.

3 Only insert for Eurodollar Borrowings based on the Adjusted LIBO Rate.



Exhibit 2.3 - 1

--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Section 3.3 of the Credit Agreement are satisfied at the time of and immediately
after giving effect to the requested Borrowing.



Very truly yours,







PROSIGHT GLOBAL, INC.











By:







Name:





Title:











Exhibit 2.3 - 2

--------------------------------------------------------------------------------

EXHIBIT 2.4



FORM OF NOTICE OF SWINGLINE BORROWING

[Date]



Truist Bank,

    as Administrative Agent

303 Peachtree Street, N.E.

Atlanta, GA 30308

Attention: Agency Services Manager
Services.Agency@SunTrust.com

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of June 12, 2020 (as
amended, restated, supplemented or otherwise modified from time to time and in
effect on the date hereof, the “Credit Agreement”), by and among PROSIGHT
GLOBAL, INC., as Borrower, the Lenders from time to time party thereto and
TRUIST BANK, as Administrative Agent.  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.  This notice constitutes a Notice of Swingline Borrowing, and the
Borrower hereby requests a Swingline Borrowing under the Credit Agreement, and
in that connection the Borrower specifies the following information with respect
to the Swingline Borrowing requested hereby:

(A)             Principal amount of Swingline Borrowing1:
______________________________

(B)             Date of Swingline Borrowing (which is a Business Day):
______________________________

(C)             Location and number of the applicable Borrower’s account to
which proceeds of the Swingline Borrowing are to be disbursed:
______________________________

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

1  Not less than $100,000 or a larger multiple of $50,000.



Exhibit 2.4 - 1

--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Section 3.3 of the Credit Agreement are satisfied at the time of and immediately
after giving effect to the requested Swingline Borrowing.



Very truly yours,







PROSIGHT GLOBAL, INC.











By:







Name:





Title:









Exhibit 2.4 - 2

--------------------------------------------------------------------------------

EXHIBIT 2.5



FORM OF NOTICE OF DELAYED DRAW TERM LOAN BORROWING

[Date]



Truist Bank,

    as Administrative Agent

303 Peachtree Street, N.E.

Atlanta, GA 30308

Attention: Agency Services Manager
Services.Agency@SunTrust.com



Ladies and Gentlemen:



Reference is made to that certain Credit Agreement dated as of June 12, 2020 (as
amended, restated, supplemented or otherwise modified from time to time and in
effect on the date hereof, the “Credit Agreement”), by and among PROSIGHT
GLOBAL, INC., as Borrower, the Lenders from time to time party thereto and
TRUIST BANK, as Administrative Agent.  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.  This notice constitutes a Notice of Delayed Draw Term Loan
Borrowing, and the Borrower hereby requests a Delayed Draw Term Loan Borrowing
under the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to the Delayed Draw Term Loan Borrowing
requested hereby:



(A)             Principal amount of Borrowing: ______________________________



(B)             Date of Borrowing (which is a Business Day):
______________________________



(C)             Type of Borrowing: [Eurodollar Borrowing based on the Adjusted
LIBO Rate][Base Rate Borrowing]



(D)             [Interest Period1: ______________________________]2



(E)             Location and number of the applicable Borrower’s account to
which proceeds of the Borrowing are to be disbursed:
______________________________



[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

1 Which must comply with the definition of “Interest Period”.

2 Only insert for Eurodollar Borrowings based on the Adjusted LIBO Rate.



Exhibit 2.5 - 1

--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Section 3.2 of the Credit Agreement are satisfied at the time of and immediately
after giving effect to the requested Delayed Draw Term Loan Borrowing.



Very truly yours,







PROSIGHT GLOBAL, INC.











By:







Name:





Title:









Exhibit 2.5 - 2

--------------------------------------------------------------------------------

EXHIBIT 2.7



FORM OF NOTICE OF CONVERSION/CONTINUATION

[Date]



Truist Bank,

    as Administrative Agent

303 Peachtree Street, N.E.

Atlanta, GA 30308

Attention: Agency Services Manager
Services.Agency@SunTrust.com



Ladies and Gentlemen:



Reference is made to that certain Credit Agreement dated as of June 12, 2020 (as
amended, restated, supplemented or otherwise modified from time to time and in
effect on the date hereof, the “Credit Agreement”), by and among PROSIGHT
GLOBAL, INC., as Borrower, the Lenders from time to time party thereto and
TRUIST BANK, as Administrative Agent.  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.  This notice constitutes a Notice of Conversion/Continuation and the
Borrower hereby requests the continuation or conversion of a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to the Borrowing to be converted or continued as
requested hereby:



(A)       The Borrowing to which this request
applies: ______________________________

(B)       Principal amount of Borrowing to be continued/converted:
___________________________

(C)       Effective date of election (which is a Business Day):
______________________________

(D)       Type of Borrowing: [Eurodollar Borrowing][Base Rate Borrowing]

(E)       [Interest Period1: ______________________________]2



[remainder of page intentionally left blank]





--------------------------------------------------------------------------------

1 Which must comply with the definition of “Interest Period” and not end after
the Revolving Commitment Termination Date.

2 Insert for Eurodollar Borrowings based on the Adjusted LIBO Rate.



Exhibit 2.7 - 1

--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Section 3.3 of the Credit Agreement are satisfied at the time of and immediately
after giving effect to the requested Borrowing [conversion][continuation].



Very truly yours,







PROSIGHT GLOBAL, INC.











By:







Name:





Title:









Exhibit 2.7 - 2

--------------------------------------------------------------------------------

EXHIBIT 2.20A

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement dated as of June 12, 2020 (as
amended, restated, supplemented or otherwise modified from time to time and in
effect on the date hereof, the “Credit Agreement”), by and among PROSIGHT
GLOBAL, INC., as Borrower, the Lenders from time to time party thereto and
TRUIST BANK, as Administrative Agent.  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



[NAME OF LENDER]











By:







Name:





Title:

Date:______ __,20 ____









Exhibit 2.20A - 1

--------------------------------------------------------------------------------

EXHIBIT 2.20B



FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)



Reference is made to that certain Credit Agreement dated as of June 12, 2020 (as
amended, restated, supplemented or otherwise modified from time to time and in
effect on the date hereof, the “Credit Agreement”), by and among PROSIGHT
GLOBAL, INC., as Borrower, the Lenders from time to time party thereto and
TRUIST BANK, as Administrative Agent.  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.



Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.



The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.



Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



[NAME OF PARTICIPANT]











By:







Name:





Title:

Date:______ __,20 ____







Exhibit 2.20B - 1

--------------------------------------------------------------------------------

EXHIBIT 2.20C



FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)



Reference is made to that certain Credit Agreement dated as of June 12, 2020 (as
amended, restated, supplemented or otherwise modified from time to time and in
effect on the date hereof, the “Credit Agreement”), by and among PROSIGHT
GLOBAL, INC., as Borrower, the Lenders from time to time party thereto and
TRUIST BANK, as Administrative Agent.  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.



Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.



The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.



Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



[NAME OF PARTICIPANT]











By:







Name:





Title:

Date:______ __,20 ____







Exhibit 2.20C - 1

--------------------------------------------------------------------------------

EXHIBIT 2.20D



FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)



Reference is made to that certain Credit Agreement dated as of June 12, 2020 (as
amended, restated, supplemented or otherwise modified from time to time and in
effect on the date hereof, the “Credit Agreement”), by and among PROSIGHT
GLOBAL, INC., as Borrower, the Lenders from time to time party thereto and
TRUIST BANK, as Administrative Agent.  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.



Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.



The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.



Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



[NAME OF LENDER]











By:







Name:





Title:

Date:______ __,20 ____







Exhibit 2.20D - 1

--------------------------------------------------------------------------------

EXHIBIT 3.1(b)(ii)



FORM OF SECRETARY’S CERTIFICATE



Reference is made to that certain Credit Agreement dated as of June 12, 2020 (as
amended, restated, supplemented or otherwise modified from time to time and in
effect on the date hereof, the “Credit Agreement”), by and among PROSIGHT
GLOBAL, INC., as Borrower, the Lenders from time to time party thereto and
Truist Bank, as Administrative Agent.  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.  This certificate is being delivered pursuant to Section 3.1(b)(ii)
and (iii) of the Credit Agreement.

I, __________________, Secretary of the [Borrower][1], DO HEREBY CERTIFY that:

(a)attached hereto as Exhibit A, is a true, complete and correct copy of the
[Articles of Incorporation] of the Borrower (the “Articles of Incorporation”) as
in effect on the date hereof.  No amendment or other document relating to or
affecting the [Articles of Incorporation] has been authorized or become
effective or has been filed in [_______] since [_______________ ___, 20__], and
no action has been taken by the Borrower, or its directors, officers or
shareholders to amend the [Articles of Incorporation], or in contemplation of
the merger, liquidation, or dissolution of the Borrower.

(b)no proceedings have been instituted or are pending or contemplated with
respect to the dissolution, liquidation or sale of all or substantially all the
assets of the Borrower or threatening its existence or the forfeiture or any of
its corporate rights;

(c)annexed hereto as Exhibit B is a true and correct copy of the [bylaws] of the
Borrower as in effect on [_______________ ___, 20__], and at all times
thereafter through the date hereof;

(d)annexed hereto as Exhibit C is a true and correct copy of certain resolutions
duly adopted by the [Board of Directors] of the Borrower, which resolutions are
the only resolutions adopted by the [Board of Directors] of the Borrower or any
committee thereof relating to the Credit Agreement and the other Loan Documents
to which the Borrower is a party and the transactions contemplated therein and
have not been revoked, amended, supplemented or modified and are in full force
and effect on the date hereof;

(e)annexed hereto as Exhibit D are true and correct copies of certificates of
good standing or existence of the Borrower, certified as of a recent date by (i)
the Secretary of State of the State of [_______] and (ii) the Secretary of State
of each other jurisdiction where such Loan Party is required to be qualified to
do business as a foreign corporation (except with respect to this clause (ii)
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect); and

(f)each of the persons named below is a duly elected and qualified officer of
the Borrower holding the respective office set forth opposite his or her name
and the signature set forth opposite of each such person is his or her genuine
signature:



--------------------------------------------------------------------------------

1 ProSight to provide a separate Secretary’s Certificate for each Loan Party.



Exhibit 3.1(b)(ii) - 1

--------------------------------------------------------------------------------

Name

Title

Specimen Signature

[Include all officers who are signing the Credit Agreement or any other Loan
Documents.]















_________________________













[Signature Page Follows]





Exhibit 3.1(b)(ii) - 2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed my name as Secretary of the Borrower
and not in an individual capacity on the date first set forth above.



__________________________________





Name:





Title:

Secretary



I, ____________, _____________ of the Borrower, do hereby certify that
_______________ has been duly elected, is duly qualified and is the Secretary of
the Borrower, and that the signature set forth above is [his/her] genuine
signature.



Name:





Title:









Exhibit 3.1(b)(ii) - 3

--------------------------------------------------------------------------------

EXHIBIT 3.1(b)(v)



FORM OF OFFICER'S CERTIFICATE



Reference is made to that certain Credit Agreement dated as of June 12, 2020 (as
amended, restated, supplemented or otherwise modified from time to time and in
effect on the date hereof, the “Credit Agreement”), by and among PROSIGHT
GLOBAL, INC., as Borrower, the Lenders from time to time party thereto and
Truist Bank, as Administrative Agent.  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.  This Officer’s Certificate is being delivered pursuant to
Section 3.1(b)(v) of the Credit Agreement.



I, ____________________, the ___________________1 of ProSight Global, Inc., do
hereby certify that:



(a)I am the ________________ of ProSight Global, Inc., and in such capacity I am
authorized to execute and deliver this Officer’s Certificate on behalf of the
Borrower; and



(b)after giving effect to the execution and delivery of the Credit Agreement,
(i) no Default or Event of Default exists, (ii) all representations and
warranties of each Loan Party set forth in the Loan Documents are true and
correct and (iii) since the date of the financial statements described in
Section 4.4 of the Credit Agreement, there has been no change which has had or
could reasonably be expected to have a Material Adverse Effect.



[Signature Page Follows]



--------------------------------------------------------------------------------

1  Must be a “Responsible Officer” of the Borrower.



Exhibit 3.1(b)(v) - 1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed my name as ______________ of the
Borrower, and not in an individual capacity as of the date first set forth
above.

Name:





Title:









Exhibit 3.1(b)(v) - 2

--------------------------------------------------------------------------------

EXHIBIT 5.1(c)



FORM OF COMPLIANCE CERTIFICATE



To:       Truist Bank, as Administrative Agent
3333 Peachtree Road, 7th Floor

Atlanta, Georgia 30326

Attention: ProSight Account Manager



Ladies and Gentlemen:



Reference is made to that certain Credit Agreement dated as of June 12, 2020 (as
amended, restated, supplemented or otherwise modified from time to time and in
effect on the date hereof, the “Credit Agreement”), by and among PROSIGHT
GLOBAL, INC., as Borrower, the Lenders from time to time party thereto and
Truist Bank, as Administrative Agent.  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.



I, ______________, being the duly elected and qualified, and acting in my
capacity as, [Chief Financial Officer]1 of the Borrower, and not in any
individual capacity, hereby certify to the Administrative Agent and each Lender
on behalf of the Borrower as follows:



1.[Attached hereto as Annex A are the consolidated balance sheet and the related
consolidated statements of income, stockholders’ equity and cash flows (together
with all footnotes thereto) of the Borrower and its Subsidiaries for the Fiscal
Year ended _______ pursuant to Section 5.1(a)(i) of the Credit Agreement, which
present fairly in all material respects the financial condition and the results
of operations of the Borrower and its Subsidiaries for such Fiscal Year on a
consolidated basis in accordance with GAAP.]2



[Attached hereto as Annex A are the consolidated balance sheet and the related
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the Fiscal Quarter ended _______ (and the then elapsed portion
of such Fiscal Year) pursuant to Section 5.1(a)(ii) of the Credit Agreement,
setting forth in each case in comparative form the figures for the corresponding
Fiscal Quarter and the corresponding portion of the Borrower’s previous Fiscal
Year.]3



2.The calculations set forth in Annex B attached hereto are correct computations
of the financial covenants set forth in Article VI of the Credit Agreement,
including the Debt to Capitalization Ratio, Risk-Based Capital and Consolidated
Net Worth, in each case in accordance with the terms of the Credit Agreement.



--------------------------------------------------------------------------------

1 Any principal executive or principal financial officer may sign this
certificate.

2 To be included for Compliance Certificate delivered in connection with annual
financial statements pursuant to Section 5.1(a)(i) of the Credit Agreement
(unless not required pursuant to the penultimate paragraph under Section 5.1(a)
of the Credit Agreement).

3 To be included for Compliance Certificate delivered in connection with
quarterly financial statements pursuant to Section 5.1(a)(ii) of the Credit
Agreement (unless not required pursuant to the penultimate paragraph under
Section 5.1(a) of the Credit Agreement).



Exhibit 5.1(c)

--------------------------------------------------------------------------------

3.Annex C attached hereto sets forth a description of (i) any change in the
identity of the Subsidiaries as of the end of such [Fiscal Year][Fiscal Quarter]
period covered by the financial statements attached hereto from the Subsidiaries
identified to the Lenders [on the Closing Date][as of the most recent [Fiscal
Year][Fiscal Quarter] and (ii) whether any Subsidiary or group of Subsidiaries
that are not Subsidiary Loan Parties (other than Insurance Subsidiaries and
Subsidiaries of Insurance Subsidiaries) no longer qualify as Immaterial
Subsidiaries as of the end of such [Fiscal Year][Fiscal Quarter].



4.Based upon a review of the activities of the Borrower and its Subsidiaries and
the financial statements attached hereto during the period covered thereby, as
of the date hereof, there exists no Default or Event of Default [if such is not
the case, specify such Default or Event of Default and its nature, when it
occurred and whether it is continuing and the steps being taken by the Borrower
with respect to such event, condition or failure].



5.There has been [no change][a change] in GAAP or in the application thereof
that has occurred and that resulted in a change in the financial results set
forth in the financial statements since the date of the Borrower’s and the
Subsidiaries’ most recently delivered audited financial statements delivered
pursuant to Section 5.1(a)(i) of the Credit Agreement [if there has been a
change, specify such change and the effect of such change on the financial
statements accompanying this Compliance Certificate].



[Signature on Next Page]



Exhibit 5.1(c)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed my name as ______ of the Borrower,
and not in an individual capacity, as of the date first set forth above.



Name:





Title:









Exhibit 5.1(c)

--------------------------------------------------------------------------------

Annex A



[attach applicable financial statements if required]





Exhibit 5.1(c)

--------------------------------------------------------------------------------

Annex B



Attachment I: Debt to Capitalization Ratio



The calculations set forth on this Attachment I to Annex B are computations of
the Debt to Capitalization Ratio as of the last day of the Fiscal Quarter ended
_____________ __, 20__, made in accordance with the terms of the Credit
Agreement.



[Calculations to be attached]









Actual:

____:____







Maximum Permitted:

0.35:1.00







In Compliance:

[Yes][No]



[remainder of page intentionally left blank]





Exhibit 5.1(c)

--------------------------------------------------------------------------------

Attachment II: Risk-Based Capital



The calculations set forth on this Attachment II to Annex B sets forth the
ratio, expressed as a percentage, of (i) the “total adjusted capital” (as
defined in the RBC for Insurers Model Act promulgated by the NAIC (“Model Act”))
of the Insurance Subsidiaries (on a combined basis) as of the last day of the
Fiscal Quarter ended _____________ __, 20__ to (ii) the applicable “Authorized
Control Level RBC” (as defined in the Model Act) for such Insurance Subsidiaries
on a combined basis (determined as of the last day of the immediately preceding
Fiscal Year), computed in accordance with the terms of the Credit Agreement.



[Calculations to be attached]









Actual:

________.___%







Minimum Required:

300%







In Compliance:

[Yes][No]



[remainder of page intentionally left blank]





Exhibit 5.1(c)

--------------------------------------------------------------------------------

Attachment III: Consolidated Net Worth



The calculations set forth on this Attachment III to Annex B are computations of
(i) the Consolidated Net Worth and (ii) the minimum Consolidated Net Worth
required to satisfy the financial covenant in Section 6.3 of the Credit
Agreement, in each case as of the end of the Fiscal Quarter ended _____________
__, 20__, as determined in accordance with the terms of the Credit Agreement.



[Calculations to be attached]









Actual:

$









Minimum:

$









In Compliance:

[Yes][No]



[remainder of page intentionally left blank]





Exhibit 5.1(c)

--------------------------------------------------------------------------------

Annex C



Subsidiaries



1.

________________________________________ [describe any change in the identity of
the Subsidiaries since the delivery of the most recent compliance certificate;
if there have been no changes, insert “None”]



2.

________________________________________ [describe whether any Subsidiary or
group of Subsidiaries that are not Subsidiary Loan Parties (other than Insurance
Subsidiaries and Subsidiaries of Insurance Subsidiaries) no longer qualify as
Immaterial Subsidiaries; if all “Immaterial Subsidiaries” still qualify, insert
“No changes; all Immaterial Subsidiaries qualify as the same”]

Exhibit 5.1(c)

--------------------------------------------------------------------------------